                                        Case 19-11739-LSS                                    Doc 225                  Filed 09/09/19                         Page 1 of 167

 Fill in this information to identify the case:

 Debtor name            iPic-Gold Class Entertainment, LLC

 United States Bankruptcy Court for the:                       DISTRICT OF DELAWARE

 Case number (if known)               19-11739 (LSS)
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $      91,642,888.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $      74,871,278.10

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $     166,514,166.10


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $     205,340,772.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $          648,519.02

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$      18,219,628.99


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $        224,208,920.01




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
                                 Case 19-11739-LSS                     Doc 225        Filed 09/09/19      Page 2 of 167

 Fill in this information to identify the case:

 Debtor name         iPic-Gold Class Entertainment, LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         19-11739 (LSS)
                                                                                                                              Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                    12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                         Last 4 digits of account
                                                                                                         number


            3.1.   JP Morgan                                                Checking                     8181                                           $0.00




            3.2.   JP Morgan                                                Payroll                      8199                                           $0.00




            3.3.   JP Morgan                                                Concentration                8249                                 $515,987.00




            3.4.   JP Morgan                                                Checking                     8280                                           $0.00




            3.5.   JP Morgan                                                Checking                     8306                                  $21,769.00



                                                                            Checking (Lessor
            3.6.   JP Morgan                                                contribution)                8991                                           $0.00




            3.7.   JP Morgan                                                Checking                     3706                                           $0.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                 Case 19-11739-LSS                     Doc 225       Filed 09/09/19          Page 3 of 167

 Debtor            iPic-Gold Class Entertainment, LLC                                        Case number (If known) 19-11739 (LSS)
                   Name




 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                         $537,756.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Utility Deposits (exclusive of deposits authorized by the Interim Utility Order)                                    $98,303.00




            7.2.     Beverage and liquor deposits                                                                                        $45,650.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


            8.1.     Espresso Boss equipment deposit                                                                                         $723.00




            8.2.     California Business Escrow                                                                                          $50,000.00




            8.3.     Quest Officespaces                                                                                                    $4,300.00




            8.4.     Prepaid maintenance contracts                                                                                     $268,989.00




            8.5.     Prepaid sales tax                                                                                                   $76,447.00




            8.6.     Unamortized fees (Nasdaq)                                                                                           $17,500.00




            8.7.     Unamortized fees (City of Boca Raton)                                                                                 $3,324.00




            8.8.     Unamortized loan costs (State Street Bank)                                                                        $107,805.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                 Case 19-11739-LSS                     Doc 225       Filed 09/09/19           Page 4 of 167

 Debtor            iPic-Gold Class Entertainment, LLC                                          Case number (If known) 19-11739 (LSS)
                   Name




            8.9.     Prepaid insurance                                                                                                  $2,100,438.00



            8.10
            .    Prepaid travel (jetsmarter)                                                                                               $44,754.00




 9.         Total of Part 2.                                                                                                       $2,818,233.00
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                        3,159,877.00    -                                0.00 = ....               $3,159,877.00
                                              face amount                        doubtful or uncollectible accounts




            11b. Over 90 days old:                          13,861,958.00    -                               0.00 =....                $13,861,958.00
                                              face amount                        doubtful or uncollectible accounts



            11b. Over 90 days old:                           1,160,306.10    -                               0.00 =....                 $1,160,306.10
                                              face amount                        doubtful or uncollectible accounts



 12.        Total of Part 3.                                                                                                      $18,182,141.10
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:           Investments
13. Does the debtor own any investments?

       No. Go to Part 5.
       Yes Fill in the information below.
                                                                                                        Valuation method used   Current value of
                                                                                                        for current value       debtor's interest

 14.        Mutual funds or publicly traded stocks not included in Part 1
            Name of fund or stock:

 15.        Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
            partnership, or joint venture
            Name of entity:                                               % of ownership


            15.1.     100% interest in iPic Texas, LLC                              100%        %       Net book value                             $0.00




            15.2.     100% interest in iPic Media, LLC                              100%        %       Net book value                             $0.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                 Case 19-11739-LSS                     Doc 225       Filed 09/09/19        Page 5 of 167

 Debtor         iPic-Gold Class Entertainment, LLC                                            Case number (If known) 19-11739 (LSS)
                Name




           15.3.     100% interest in Delray Beach Holdings, LLC                    100%          %   Net book value                             $0.00




           15.4.     100% interest in iPic Saudi Limited LLC                        100%          %   Net book value                             $0.00



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                                 $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No. Go to Part 6.
     Yes Fill in the information below.
           General description                        Date of the last        Net book value of       Valuation method used   Current value of
                                                      physical inventory      debtor's interest       for current value       debtor's interest
                                                                              (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Restaurant food and
           beverage                                   None                         $1,400,145.00      Net book value                  $1,400,145.00




 23.       Total of Part 5.                                                                                                      $1,400,145.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                     1,246,000.00 Valuation method         net book vaue      Current Value       1,246,000.00

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                 Case 19-11739-LSS                     Doc 225       Filed 09/09/19       Page 6 of 167

 Debtor         iPic-Gold Class Entertainment, LLC                                            Case number (If known) 19-11739 (LSS)
                Name


     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Furniture and fixtures                                                 $16,053,771.00     Net book value                   $16,053,771.00



 40.       Office fixtures
           Floor coverings                                                         $2,357,786.00     Net book value                    $2,357,786.00



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computer equipment                                                        $994,432.00     Net book value                      $994,432.00


           Computer software                                                       $1,125,013.00     Net book value                    $1,125,013.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                       $20,531,002.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Machinery and equipment                                                 $2,174,102.00     Net book value                    $2,174,102.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-11739-LSS                     Doc 225       Filed 09/09/19       Page 7 of 167

 Debtor         iPic-Gold Class Entertainment, LLC                                            Case number (If known) 19-11739 (LSS)
                Name

           Projection equipment and screens                                        $3,531,380.00     Net book value                    $3,531,380.00


           Concession equipment                                                    $3,145,003.00     Net book value                    $3,145,003.00



 51.       Total of Part 8.                                                                                                      $8,850,485.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
            No
            Yes
 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
            Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1.
                     Leasehold
                     improvement costs                    Lessee                  $91,642,888.00     Net book value                   $91,642,888.00


           55.2.     Location: Atlanta, GA
                     - Lease Agreement
                     dated 02.22.18                       Lessee                       Unknown                                              Unknown


           55.3.     Location: Boca
                     Raton, FL - Building
                     Lease dated 08.11.11,
                     as amended                           Lessee                       Unknown                                              Unknown


           55.4.     Location: Boca
                     Raton, FL Corporate
                     Office - Florida Office
                     Lease Minzer Office
                     Plaza dated 08.19.11,
                     as amended                           Lessee                       Unknown                                              Unknown


           55.5.     Location:
                     Bolingbrook, IL -
                     Cinema Lease dated
                     01.07.08, as amended                 Lessee                       Unknown                                              Unknown

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-11739-LSS                     Doc 225       Filed 09/09/19       Page 8 of 167

 Debtor         iPic-Gold Class Entertainment, LLC                                           Case number (If known) 19-11739 (LSS)
                Name



           55.6.     Location: Boca
                     Raton, FL Corporate
                     Apartment - Lease
                     Agreement dated
                     04.17.13, as amended                 Lessee                       Unknown                                            Unknown


           55.7.     Location: Delray
                     Beach, FL -
                     Corporate Lease -
                     Office Lease and
                     Theatre Lease dated
                     05.16.17, as amended                 Lessee                       Unknown                                            Unknown


           55.8.     Location: Dobbs
                     Ferry, NY - Theater
                     Lease dated 01.14.15,
                     as amended                           Lessee                       Unknown                                            Unknown


           55.9.     Location: Fort Lee,
                     NJ - Lease dated
                     09.03.13, as amended                 Lessee                       Unknown                                            Unknown


           55.10 Location: Fulton
           .     Market, NY - Theatre
                     Lease dated 12.11.13,
                     as amended                           Lessee                       Unknown                                            Unknown


           55.11 Location: Irvine, CA -
           .     Lease Agreement
                     dated 07.19.18                       Lessee                       Unknown                                            Unknown


           55.12 Location: Metropica,
           .     Sunrise FL - Theater
                     and Restaurant
                     Lease dated 06.26.15,
                     as mended                            Lessee                       Unknown                                            Unknown


           55.13 Location: Pike &
           .     Rose, MD - Lease
                     Agreement dated
                     02.03.14                             Lessee                       Unknown                                            Unknown


           55.14 Location: North
           .     Miami Beach, FL -
                     Theatre and
                     Restaurant Lease
                     dated 08.27.14, as
                     amended                              Lessee                       Unknown                                            Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                 Case 19-11739-LSS                     Doc 225       Filed 09/09/19       Page 9 of 167

 Debtor         iPic-Gold Class Entertainment, LLC                                           Case number (If known) 19-11739 (LSS)
                Name

           55.15 Location: Norwalk,
           .     CT - Theater and
                     Restaurant Lease
                     dated 12.08.14, as
                     amended                              Lessee                       Unknown                                            Unknown


           55.16 Location: Pasadena,
           .     CA - Entertainment
                     Complex Lease dated
                     08.14.08, as amended                 Lessee                       Unknown                                            Unknown


           55.17 Location: Redmond,
           .     WA - Lease
                     Agreement dated
                     01.16.08, as amended                 Lessee                       Unknown                                            Unknown


           55.18 Location: Scottsdale,
           .     AZ - Cinema Lease
                     dated 05.14.10                       Lessee                       Unknown                                            Unknown


           55.19 Location: South
           .     Barrington, IL - Lease
                     dated 06.12.07, as
                     amended                              Lessee                       Unknown                                            Unknown


           55.20 Location: Westwood,
           .     CA - Building Lease
                     dated 07.11.12, as
                     amended                              Lessee                       Unknown                                            Unknown


           55.21 Location: McClean,
           .     VA - Deed of Lease
                     Agreement dated
                     11.20.18                             Lessee                       Unknown                                            Unknown


           55.22 Location: Hicksville,
           .     NY - Lease dated
                     03.30.18                             Lessee                       Unknown                                            Unknown


           55.23 Location: Ft.
           .     Lauderdale, FL -
                     Lease Agreement
                     dated 04.11.19                       Lessee                       Unknown                                            Unknown


           55.24 Location: Kirkland,
           .     WA - Lease dated
                     03.14.19                             Lessee                       Unknown                                            Unknown




 56.       Total of Part 9.                                                                                                     $91,642,888.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
           Copy the total to line 88.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                Case 19-11739-LSS                     Doc 225       Filed 09/09/19       Page 10 of 167

 Debtor         iPic-Gold Class Entertainment, LLC                                            Case number (If known) 19-11739 (LSS)
                Name

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Patents - See Attachment B.60 for a detailed
            listing                                                                  $532,055.00     Net book value                    $532,055.00



 61.        Internet domain names and websites
            See Attachment B.61 for a complete listing of
            internet domain names                                                           $0.00    Net book value                              $0.00



 62.        Licenses, franchises, and royalties
            Liquor licenses                                                          $520,748.00     Net book value                    $520,748.00



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                     $1,052,803.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                Case 19-11739-LSS                     Doc 225       Filed 09/09/19       Page 11 of 167

 Debtor         iPic-Gold Class Entertainment, LLC                                           Case number (If known) 19-11739 (LSS)
                Name

                                                                                                                             Current value of
                                                                                                                             debtor's interest


 71.       Notes receivable
           Description (include name of obligor)

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims
           iPic-Gold Class Entertainment, LLC and iPic Texas, LLC
           v. AMC Entertainment Holdings, Inc. et al
           Matter is being litigated on appeal.                                                                                            Unknown
           Nature of claim           Anti-Trust Lawsuit
           Amount requested                             $0.00



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

           Development construction assets not yet in service                                                                        $21,498,713.00




 78.       Total of Part 11.                                                                                                    $21,498,713.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                   Case 19-11739-LSS                             Doc 225              Filed 09/09/19                 Page 12 of 167

 Debtor          iPic-Gold Class Entertainment, LLC                                                                  Case number (If known) 19-11739 (LSS)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $537,756.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                             $2,818,233.00

 82. Accounts receivable. Copy line 12, Part 3.                                                               $18,182,141.10

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                           $1,400,145.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                    $20,531,002.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                  $8,850,485.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                     $91,642,888.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                              $1,052,803.00

 90. All other assets. Copy line 78, Part 11.                                                    +            $21,498,713.00

 91. Total. Add lines 80 through 90 for each column                                                       $74,871,278.10             + 91b.           $91,642,888.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                             $166,514,166.10




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                        page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                        Case 19-11739-LSS   Doc 225   Filed 09/09/19   Page 13 of 167

Attachment B.60


                                  THEATER SEAT PATENT SUMMARY
                           Utility and Design Patents for Custom Seating.

                                  AUSTRALIA - DESIGN PATENTS
    DESIGN PATENT
                        REGISTRATION DATE      EXPIRATION         Representative Figure   Prosecution Status
      NUMBERS


                                                                                           Complete - Patent
 366606                     1/15/2016           12/24/2025
                                                                                               Issued.




                                                                                           Complete - Patent
 366605                     1/15/2016           12/24/2025
                                                                                               Issued.




                                                                                           Complete - Patent
 366623                     1/18/2016           12/24/2025
                                                                                               Issued.



                                                                                           Complete - Patent
 366604                     1/15/2016           12/24/2025
                                                                                               Issued.



                                AUSTRALIA - UTILITY APPLICATION

  UTILITY APPLICATION
                           FILING DATE            Status          Representative Figure   Prosecution Status
        NUMBER



                                                                                          Awaiting action from
 2016204195                 6/21/2016            Pending                                   Australian Patent
                                                                                                 Office.




                                                  1 of 7
                        Case 19-11739-LSS   Doc 225   Filed 09/09/19   Page 14 of 167

Attachment B.60




                                    CANADA - DESIGN PATENTS
    DESIGN PATENT
                        REGISTRATION DATE      EXPIRATION         Representative Figure   Prosecution Status
      NUMBERS


                                                                                           Complete - Patent
 166173                     7/19/2016           7/19/2026
                                                                                               Issued.




                                                                                           Complete - Patent
 166170                     7/19/2016           7/19/2026
                                                                                               Issued.




                                                                                           Complete - Patent
 166171                     7/19/2016           7/19/2026
                                                                                               Issued.




                                                                                           Complete - Patent
 166172                     7/19/2016           7/19/2026
                                                                                               Issued.




                                 CANADA - UTILITY APPLICATION

  UTILITY APPLICATION
                           FILING DATE            Status          Representative Figure   Prosecution Status
        NUMBER



                                                                                          Awaiting action from
 2,933,522                  6/16/2016            Pending                                   Canadian Patent
                                                                                                 Office.




                                                  2 of 7
                     Case 19-11739-LSS   Doc 225   Filed 09/09/19   Page 15 of 167

Attachment B.60


                                 EUROPE - DESIGN PATENTS
    DESIGN PATENT
                     REGISTRATION DATE      EXPIRATION         Representative Figure   Prosecution Status
      NUMBERS


                                                                                       Complete - Patent
 001443923-0001         12/29/2015           12/29/2040
                                                                                           Issued.



                                                                                       Complete - Patent
 001443923-0002         12/29/2015           12/29/2040
                                                                                           Issued.



                                                                                       Complete - Patent
 001443923-0003         12/29/2015           12/29/2040
                                                                                           Issued.



                                                                                       Complete - Patent
 001443923-0004         12/29/2015           12/29/2040
                                                                                           Issued.



                              EUROPE - UTILITY APPLICATION
    UTILITY PATENT
                     REGISTRATION DATE      EXPIRATION         Representative Figure   Prosecution Status
       NUMBER




                                                                                       Complete - Patent
 EP3112559              10/31/2018           6/24/2036
                                                                                           Issued.




                                               3 of 7
                        Case 19-11739-LSS   Doc 225   Filed 09/09/19   Page 16 of 167

Attachment B.60


                                 MEXICO - DESIGN APPLICATIONS
    DESIGN PATENT
                        REGISTRATION DATE      EXPIRATION         Representative Figure   Prosecution Status
      NUMBERS



                                                                                           Complete - Patent
 D50246                     7/18/2017            1/7/2041
                                                                                               Issued.




                                                                                           Complete - Patent
 D50765                     9/4/2017             1/7/2041
                                                                                               Issued.




                                                                                           Complete - Patent
 D50245                     7/18/2017            1/7/1941
                                                                                               Issued.



                                                                                           Complete - Patent
 D50247                     7/18/2017            1/7/1941
                                                                                               Issued.



                                  MEXICO - UTILITY APPLICATION
  UTILITY APPLICATION
                           FILING DATE            Status          Representative Figure   Prosecution Status
        NUMBER


                                                                                          Awaiting action from
 16/08581                   6/28/2016            Pending                                  Intellectual Property
                                                                                            Office of Mexico.




                                                  4 of 7
                        Case 19-11739-LSS   Doc 225   Filed 09/09/19   Page 17 of 167

Attachment B.60


                                  SINGAPORE - DESIGN PATENTS
    DESIGN PATENT
                        REGISTRATION DATE      EXPIRATION         Representative Figure   Prosecution Status
      NUMBERS


                                                                                           Complete - Patent
  30201501893X             12/29/2015           12/29/1930
                                                                                               Issued.




                                                                                           Complete - Patent
  30201501895Q             12/29/2015           12/29/1930
                                                                                               Issued.




                                                                                           Complete - Patent
  30201501892S             12/29/2015           12/29/1930
                                                                                               Issued.



                                                                                           Complete - Patent
  30201501894V             12/29/2015           12/29/1930
                                                                                               Issued.



                                SINGAPORE - UTILITY APPLICATION
  UTILITY APPLICATION
                           FILING DATE            Status          Representative Figure   Prosecution Status
        NUMBER


                                                                                          Awaiting action from
 10201605127U               6/22/2016            Pending                                  Intellectual Property
                                                                                           Office of Singapore.




                                                  5 of 7
                        Case 19-11739-LSS     Doc 225    Filed 09/09/19   Page 18 of 167

Attachment B.60


                                         USA - DESIGN PATENTS
    DESIGN PATENT
                        REGISTRATION DATE         EXPIRATION         Representative Figure    Prosecution Status
      NUMBERS


                                                                                              Complete - Patent
 D776,949                   1/24/2017              1/24/2032
                                                                                                  Issued.



                                                                                              Complete - Patent
 D777,461                   1/31/2017              1/31/1932
                                                                                                  Issued.



                                                                                              Complete - Patent
 D759,394                   6/21/2016              6/21/2031
                                                                                                  Issued.



                                                                                              Complete - Patent
 D759,395                   6/21/2016              6/21/1931
                                                                                                  Issued.



                                             USA - UTILITY
  UTILITY APPLICATION
                           FILING DATE               Status          Representative Figure    Prosecution Status
        NUMBER



                                                                                             Notice of Appeal filed
 14/753,358                 6/29/2015               Pending
                                                                                                  2017-08-22.




                                                                                             Awaiting action from
 15/976,266                 5/10/2018               Pending
                                                                                                   USPTO.




                                                                                             Awaiting action from
 16/21,988                  5/24/2019               Pending
                                                                                                   USPTO.




                                                     6 of 7
                        Case 19-11739-LSS   Doc 225   Filed 09/09/19   Page 19 of 167

Attachment B.60


                                         KOREA - UTILITY
  UTILITY APPLICATION
                           FILING DATE            Status          Representative Figure   Prosecution Status
        NUMBER


                                                                                          Awaiting action from
 10-2016-0079942            6/27/2016            Pending                                  Intellectual Property
                                                                                             Office of Korea.




                                                  7 of 7
           Case 19-11739-LSS     Doc 225   Filed 09/09/19   Page 20 of 167

iPic Gold Class Holdings LLC
Attachment B. 61
Internet domain names and websites

  behindthescreens.com                         ipicsucks.com
  bigdaddysbrewandque.com                      ipictheater.com
  cityperch.com                                ipictheaters.com
  cityperchbethesda.com                        ipictheatre.com
  denbyipic.com                                ipictheatres.com
  denbyipic.net                                ipictruck.com
  den-ipic.com                                 ksaipic.com
  devipic.com                                  ksa-ipic.com
  entergrated.com                              lahholdings.com
  goldclasscinemas.com                         magicatipic.com
  icontheater.com                              oztruthbetold.com
  icontheaters.com                             perchkitchen.com
  ipic.com                                     pinstrikes.com
  ipicattheboyd.com                            saltsportsbar.com
  ipiccharity.com                              saltultralounge.com
  ipicdelray.com                               tanzybar.com
  ipicden.com                                  tanzybarandgrill.com
  ipic-den.com                                 tanzyexpress.com
  ipicentertainment.com                        tanzygrill.com
  ipicentertainmentsucks.com                   tanzyrestaurant.com
  ipicevents.com                               thesaltclub.com
  ipicgoldclass.com                            thetuckroom.com
  ipicgoldclasstheaters.com                    thetuckroomhouston.com
  ipichouston.com                              thetuckroomla.com
  ipicksa.com                                  thetuckroomlosangeles.com
  ipic-ksa.com                                 thetuckroommiami.com
  ipicliveshows.com                            thetuckroomnewyork.com
  ipiclivetickets.com                          tuckburger.com
  ipiclivetixs.com                             tuckhospitalitygroup.com
  ipicmagic.com                                tuckhospitalty.com
  ipic-magic.com                               tuckroom.com
  ipicmagic.net                                tuckroomhouston.com
  ipicmagicshows.com                           tuckroomla.com
  ipicmagictickets.com                         tuckroomlosangeles.com
  ipicmagictix.com                             tuckroomnewyork.com
  ipicmember.com                               tuckroomnyc.com
  ipicnorthmiami.com                           tuckroomtavern.com
  ipicnow.com                                  tucktavern.com
  ipicprint.com                                vrgcc.com
  ipicradio.com                                workatipic.com
  ipicshows.com
  ipicshowtix.com
                                     Case 19-11739-LSS                    Doc 225            Filed 09/09/19        Page 21 of 167

 Fill in this information to identify the case:

 Debtor name          iPic-Gold Class Entertainment, LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)              19-11739 (LSS)
                                                                                                                                          Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                      12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
        The Employees' Retirement
 2.1                                                                                                                  $205,340,772.00
        System                                        Describe debtor's property that is subject to a lien                                       $152,748,853.10
        Creditor's Name                               All assets of the Debtor
        of Alabama and The
        Teachers'
        Retirement System of
        Alabama
        135 South Union Street,
        Suite 570
        Montgomery, AL 36130
        Creditor's mailing address                    Describe the lien
                                                      Amended and Restated Master Loan and
                                                      Security Agreement, as amended
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.




 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.        $205,340,772.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                Case 19-11739-LSS                    Doc 225   Filed 09/09/19          Page 22 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                         Case number (if know)      19-11739 (LSS)
              Name

        Name and address                                                                        On which line in Part 1 did       Last 4 digits of
                                                                                                you enter the related creditor?   account number for
                                                                                                                                  this entity
        Burr & Forman LLP
        Derek F. Meek, Esq.                                                                     Line   2.1
        420 N. 20th Street
        Suite 3400
        Birmingham, AL 35203




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                 Case 19-11739-LSS                          Doc 225              Filed 09/09/19              Page 23 of 167

 Fill in this information to identify the case:

 Debtor name         iPic-Gold Class Entertainment, LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)          19-11739 (LSS)
                                                                                                                                            Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim          Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $3,870.65         $3,240.54
           Abraham, Kelvin                                           Check all that apply.
           1807 Camden Ave #4                                         Contingent
           Los Angeles, CA 90025                                      Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                          $843.97         $706.58
           Acosta, Cindy                                             Check all that apply.
           11601 NE 89th St                                           Contingent
           Apt 221                                                    Unliquidated
           Doral, FL 33178                                            Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 1 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   40561                                Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 24 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $567.50     $475.12
          Alessio, Mark                                              Check all that apply.
          81 E. Centre St                                             Contingent
          Nutley, NJ 07110                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $3,169.74    $2,653.74
          Alexander, Gina                                            Check all that apply.
          22 W Green Street Apt 202                                   Contingent
          Pasadena, CA 91105                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $945.83     $791.86
          Alvarado, John                                             Check all that apply.
          100 Oak Ct #1102                                            Contingent
          Houston, TX 77006                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $2,100.85    $1,758.85
          Anderson, Scott                                            Check all that apply.
          370 West Camino Real                                        Contingent
          Apt A1                                                      Unliquidated
          Boca Raton, FL 33432                                        Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 2 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 25 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,441.37    $1,206.73
          Arena, Denise                                              Check all that apply.
          8724 Sandy Crest Lane                                       Contingent
          Boynton Beach, FL 33473                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,309.62    $1,096.42
          Barker, Jermaine                                           Check all that apply.
          631 S 8th Ave                                               Contingent
          Mount Vernon, NY 10550                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $174.62     $146.19
          Barton, Justin                                             Check all that apply.
          911 Battlebend Blvd #122                                    Contingent
          Austin, TX 78745                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,510.93    $1,264.97
          Battista, Donald                                           Check all that apply.
          209 Banner Ave                                              Contingent
          Leander, TX 78641                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 3 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 26 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,418.75    $1,187.79
          Berg, Hayley                                               Check all that apply.
          277 Country Club Dr 11                                      Contingent
          Simi Valley, CA 93065                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $196.44     $164.46
          Brezik, Cameron                                            Check all that apply.
          1340 West Gray St.                                          Contingent
          1340 West Gray St.# #423                                    Unliquidated
          Houston, TX 77019                                           Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,810.73    $1,515.96
          Bryant, Annette                                            Check all that apply.
          11430 Burbank Blvd                                          Contingent
          unit 404                                                    Unliquidated
          North Hollywood, CA 91601                                   Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,036.78    $868.00
          Buerger, Kelly                                             Check all that apply.
          950 Magnolia Ave #37                                        Contingent
          Los Angeles, CA 90006                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 4 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 27 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $381.97     $319.79
          Buliard, Stephane                                          Check all that apply.
          180 Riverside Boulevard                                     Contingent
          Apt 16 M                                                    Unliquidated
          New York, NY 10069                                          Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $491.11     $411.16
          Burns, Alexandra                                           Check all that apply.
          2107 Tuscany Way                                            Contingent
          Boynton Beach, FL 33435                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $370.77     $310.41
          Buschman, Bethany                                          Check all that apply.
          8080 Tatum Waterway Dr.# #7                                 Contingent
          Miami Beach, FL Beach                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,622.65    $1,358.50
          Caban Sr., George                                          Check all that apply.
          138 Carr Dr. #6                                             Contingent
          Glendale, CA 91205                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 5 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 28 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.19     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $200.08     $167.51
          Cajas, Christopher                                         Check all that apply.
          243 Haig Avenue                                             Contingent
          Stamford, CT 06905                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.20     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $3,126.47    $3,126.47
          California Department of Tax & Fee                         Check all that apply.
          Admin                                                       Contingent
          PO BOX 942879                                               Unliquidated
          Sacramento, CA 94279-7072
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number 0027                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.21     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $891.27     $746.18
          Capote, Nancy                                              Check all that apply.
          535 Towne House Lane                                        Contingent
          Richardson, TX 75081                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.22     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $363.78     $304.56
          Caruso, Michelle                                           Check all that apply.
          674 Thorntree Ct                                            Contingent
          Bartlett, IL 60103                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 6 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 29 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.23     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $835.00     $835.00
          City of Houston - Administration &                         Check all that apply.
          Regul                                                       Contingent
          Administration & Regulatory                                 Unliquidated
          Affairs Dept
          PO Box 1561                                                 Disputed
          Houston, TX 77251-1561
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number 0346                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.24     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $754.80     $754.80
          City of North Miami Beach-17050                            Check all that apply.
          17050 NE 19th Avenue                                        Contingent
          Business Tax Receipt Division                               Unliquidated
          North Miami Beach, FL 33162
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number 0271                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.25     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $363.78     $304.56
          Clayten, William                                           Check all that apply.
          1137 E Emerald Ave                                          Contingent
          Mesa, AZ 85210                                              Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.26     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,308.16    $1,095.21
          Cole, Tucker                                               Check all that apply.
          PO Box 2712                                                 Contingent
          Redmond, WA 98073                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 7 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 30 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.27     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $60,849.42     $60,849.42
          Comptroller of Maryland                                    Check all that apply.
          110 Carroll St                                              Contingent
          Annapolis, MD 21411                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number 0300                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.28     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $3,665.60    $3,665.60
          Cook County Dept of                                        Check all that apply.
          Rev-Amusement Tax                                           Contingent
          25394 Network Place                                         Unliquidated
          Chicago, IL 60673-1253
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number 0053                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.29     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $261.92     $219.28
          Correia, Amanda                                            Check all that apply.
          11870 Grand Park Avenue                                     Contingent
          Apt 633                                                     Unliquidated
          North Bethesda, MD 20852                                    Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.30     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $5,349.01    $4,478.24
          Cortez, Oscar                                              Check all that apply.
          2651 NW 119th Terrace                                       Contingent
          Coral Springs, FL 33065                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 8 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 31 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.31     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,522.43    $1,274.59
          Cummings, Kacey                                            Check all that apply.
          18705 Falcon Point Blvd                                     Contingent
          Pflugerville, TX 78660                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.32     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,285.34    $1,076.10
          Dayton, Jessica                                            Check all that apply.
          400 N Avenue 57                                             Contingent
          #11                                                         Unliquidated
          Los Angeles, CA 90042                                       Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.33     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $218.27     $182.74
          DeChant, Donna M.                                          Check all that apply.
          3549 SANTA FE PLACE                                         Contingent
          Pompano Beach, FL 33073                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.34     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $84.40     $84.40
          Department of Revenue -State of                            Check all that apply.
          Washingt                                                    Contingent
          Business Licensing Service                                  Unliquidated
          PO Box 9034
          Olympia, WA 98507-9034                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number 0143                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 9 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 32 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.35     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,746.15    $1,461.89
          Despinos, Dalila                                           Check all that apply.
          326 Fern Street                                             Contingent
          West Palm, FL 33401                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.36     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,818.91    $1,522.81
          Diaz, Brayan                                               Check all that apply.
          2815 NE 201st Terrace                                       Contingent
          Miami, FL 33180                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.37     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,273.24    $1,065.97
          Dixon, Darrian                                             Check all that apply.
          735 20th Ave                                                Contingent
          Paterson, NJ 07504                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.38     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,476.96    $1,236.52
          Dobrez, Anthony                                            Check all that apply.
          508 Somerset Lane                                           Contingent
          New Lenox, IL 60451                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 10 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 33 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.39     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $4,278.08    $3,581.65
          Donnelly, Frank                                            Check all that apply.
          2625 NW 114th Avenue                                        Contingent
          Coral Springs, FL 33065                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.40     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $841.07     $704.15
          Douglas, Frank                                             Check all that apply.
          1813 Tufa Terrace                                           Contingent
          Silver Spring, MD 20904                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.41     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $203.72     $170.55
          Dubose, Toccara                                            Check all that apply.
          9538 Pagewood Lane                                          Contingent
          Houston, TX 77063                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.42     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,592.20    $1,333.01
          Ebanks, Andre-Hui                                          Check all that apply.
          3519 NW 13th Street                                         Contingent
          Lauderhill, FL 33311                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 11 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 34 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.43     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $984.21     $823.99
          Edgar, Michael                                             Check all that apply.
          14406 Boula Ave                                             Contingent
          Lockport, IL 60441                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.44     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,010.86    $846.30
          Ellman, Jordan                                             Check all that apply.
          17529 Rancho Street                                         Contingent
          Encino, CA 91316                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.45     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $2,804.49    $2,347.94
          Espinosa, Lisa                                             Check all that apply.
          1285 N. Hudson Ave.                                         Contingent
          Pasadena, CA 91104                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.46     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $2,128.13    $1,781.69
          Etkie, Daniel                                              Check all that apply.
          21929 Cricklewood Ter                                       Contingent
          Boca Raton, FL 33428                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 12 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 35 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.47     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $272.84     $228.42
          Felix Baisden, Jean-Francois                               Check all that apply.
          441 Franklin Ave apt 2B                                     Contingent
          apt 2B                                                      Unliquidated
          Brooklyn, NY 11238                                          Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.48     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,782.53    $1,492.35
          Flowers, Robert                                            Check all that apply.
          2303 Mid Lane                                               Contingent
          Apt 544                                                     Unliquidated
          Houston, TX 77027                                           Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.49     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $4,774.65    $3,997.38
          Foster, John                                               Check all that apply.
          2014 Woodford Road                                          Contingent
          Vienna, VA 22182                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.50     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $272.84     $228.42
          Fox, Christopher                                           Check all that apply.
          112 1/2 North Orlando Ave                                   Contingent
          Los Angeles, CA 90048                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 13 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 36 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.51     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,238.03    $1,036.49
          Fox, Natalie                                               Check all that apply.
          1508 W Jefferson Ave                                        Contingent
          Unit F                                                      Unliquidated
          Naperville, IL 60540                                        Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.52     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $236.46     $197.97
          Ganz, Donald                                               Check all that apply.
          1019 se 3 st #5                                             Contingent
          Deerfield Beach, FL 33441                                   Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.53     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $727.57     $609.12
          Garcia, Edgar                                              Check all that apply.
          4606 Adrian St                                              Contingent
          Rockville, MD 20853                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.54     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $4,097.35    $3,430.34
          Garcia, James                                              Check all that apply.
          27 1/2 Lucile Street                                        Contingent
          Arcadia, CA 91006                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 14 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 37 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.55     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $254.65     $213.19
          Garcia, Sunil                                              Check all that apply.
          6555 Lighthouse Place                                       Contingent
          Margate, FL 33063                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.56     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $945.83     $791.86
          Gaton, Juan                                                Check all that apply.
          100 Herriot St                                              Contingent
          Apt 2A                                                      Unliquidated
          Yonkers, NY 10701                                           Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.57     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,476.96    $1,236.52
          Gecek, Lee                                                 Check all that apply.
          3 Koster Blvd                                               Contingent
          5-C                                                         Unliquidated
          Edison, NJ 08837                                            Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.58     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $836.70     $700.49
          Gentile, Jaclyn                                            Check all that apply.
          7564 Ridgefield Lane                                        Contingent
          Lake Worth, FL 33467                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 15 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 38 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.59     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,447.57    $1,211.92
          Go, James                                                  Check all that apply.
          118 Longford Drive                                          Contingent
          Elgin, IL 60120                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.60     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $2,546.48    $2,131.94
          Gohary, Houman                                             Check all that apply.
          3700 Massachusetts NW                                       Contingent
          Apt#405                                                     Unliquidated
          Washington, DC 20016                                        Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.61     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $3,683.30    $3,083.69
          Gonzalez, Lissette                                         Check all that apply.
          131 South Federal Highway# #415                             Contingent
          Boca Raton, FL 33432                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.62     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,114.54    $933.10
          Grange, Maximilien                                         Check all that apply.
          15608 North 71st Street                                     Contingent
          Scottsdale, AZ 85254                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 16 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 39 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.63     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $654.81     $548.21
          Greenberg, Ross                                            Check all that apply.
          99 Gorge Rd. 2405                                           Contingent
          Edgewater, NJ 07020                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.64     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,273.24    $1,065.97
          Groom, Kevin                                               Check all that apply.
          2201 Susan Circle                                           Contingent
          Plano, TX 75074                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.65     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,965.04    $1,645.15
          Guerrero, Nydia                                            Check all that apply.
          2113 W. Court St                                            Contingent
          Los Angeles, CA 90026                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.66     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,145.91    $959.37
          Guzman, Ana Karen                                          Check all that apply.
          9805 Avondale Rd NE                                         Contingent
          J332                                                        Unliquidated
          Redmond, WA 98052                                           Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 17 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 40 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.67     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $5,347.60    $4,477.06
          Haarsgaard, Christopher                                    Check all that apply.
          239 Deer Hill Rd.                                           Contingent
          South Salem, NY 10590                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.68     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,476.96    $1,236.52
          Hammada, Rachel                                            Check all that apply.
          207 E 30th St                                               Contingent
          Apt 9B                                                      Unliquidated
          New York, NY 10016                                          Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.69     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,098.62    $919.78
          Harrelson, Jessica                                         Check all that apply.
          1301 Deer Run Road                                          Contingent
          Apt 5                                                       Unliquidated
          Hatfield, PA 19440                                          Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.70     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $970.57     $812.57
          Harrison, Alexis                                           Check all that apply.
          10610 Morado Circle# #3508                                  Contingent
          Austin, TX 78759                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 18 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 41 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.71     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,018.59    $852.77
          Haymaker, Ashley                                           Check all that apply.
          119 SE 14th place # #214                                    Contingent
          Deerfield, FL 33441                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.72     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $680.27     $569.53
          Hedgepeth Davis, Suzette                                   Check all that apply.
          5416 Queenship Ct                                           Contingent
          Greenacres, FL 33463                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.73     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,426.03    $1,193.88
          Hernandez, Miroslava                                       Check all that apply.
          5810 Fondren Rd                                             Contingent
          Apt 27                                                      Unliquidated
          Houston, TX 77036                                           Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.74     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $6,579.01    $5,508.01
          Herndon, John                                              Check all that apply.
          525 S Catalina Avenue                                       Contingent
          525 S Catalina Avenue# #B                                   Unliquidated
          Redondo Beach, CA 90277                                     Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 19 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 42 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.75     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,191.75    $997.74
          Hicks, Derrizet                                            Check all that apply.
          1099 North Wilson Ave                                       Contingent
          Teaneck, NJ 07666                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.76     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,449.51    $1,213.54
          Hill, Jennifer                                             Check all that apply.
          9705 W. McNab Road                                          Contingent
          Apt 102                                                     Unliquidated
          Tamarac, FL 33321, FL 33321                                 Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.77     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $304.12     $254.61
          Hodges, Leah                                               Check all that apply.
          2301 Lauren Loop                                            Contingent
          Leander, TX 78641                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.78     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $235.00     $235.00
          Hoffman Estates Chamber of                                 Check all that apply.
          Commerce & I                                                Contingent
          2200 W. Higgins Road                                        Unliquidated
          Ste 201
          Hoffman Estates, IL 60169                                   Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number 0044                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 20 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 43 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.79     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $189.17     $158.37
          Hope, Anissa                                               Check all that apply.
          2047 West Tobias Way                                        Contingent
          San Tan Valley, AZ 85142                                    Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.80     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,265.97    $1,059.88
          Hull, Maria                                                Check all that apply.
          26A Kenneth Stuart Place                                    Contingent
          Mohegan Lake, NY 10547                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.81     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $943.47     $789.88
          Humphreys, Andrew                                          Check all that apply.
          2171 Tannin Pl. Apt 151                                     Contingent
          Vienna, VA 22182                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.82     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $4,059.81    $3,398.91
          Ibrahim, Sherif                                            Check all that apply.
          88 Merritt Ave                                              Contingent
          South Amboy, NJ 08879                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 21 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 44 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.83     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,689.87    $1,689.87
          Illinois Department of Revenue                             Check all that apply.
          Retailers Occupation Tax                                    Contingent
          Springfield, IL 62796-0001                                  Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number 0019                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.84     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $98.04     $82.08
          Infusino, Melissa                                          Check all that apply.
          8010 Janes Ave                                              Contingent
          Apt 103                                                     Unliquidated
          Woodridge, IL 60517                                         Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.85     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $5,529.50    $4,629.35
          Iqbal, Asif                                                Check all that apply.
          260 South Reeves Drive #11                                  Contingent
          Beverly Hills, CA 90212                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.86     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $843.98     $706.59
          James, Charlies                                            Check all that apply.
          317 East Oraibi Drive                                       Contingent
          Phoenix, AZ 85024                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 22 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 45 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.87     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,591.55    $1,332.46
          James, Nicholas                                            Check all that apply.
          18-20 West 107 street                                       Contingent
          Apt# Supt                                                   Unliquidated
          New York, NY 10025                                          Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.88     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $6,911.87    $5,786.68
          Jimenez, Henry                                             Check all that apply.
          4411 E Ocean Blvd.                                          Contingent
          Apt 4                                                       Unliquidated
          Long Beach, CA 90803                                        Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.89     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,527.89    $1,279.16
          Karp, Sandra                                               Check all that apply.
          11415 Sundance Lane                                         Contingent
          Boca Raton, FL 33428                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.90     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,054.97    $883.23
          Kesararapu, Manasa                                         Check all that apply.
          10300 Katy Freeway                                          Contingent
          Apt 538                                                     Unliquidated
          Houston, TX 77043                                           Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 23 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 46 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.91     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,100.78    $921.58
          Kitts, Steven R.                                           Check all that apply.
          1798 SW 11th Street                                         Contingent
          Boca Raton, FL 33486                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.92     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,160.47    $971.55
          Koenig, Justine                                            Check all that apply.
          1491 Raven Drive                                            Contingent
          Bolingbrook, IL 60490                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.93     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $2,291.83    $1,918.75
          Lake, Larry                                                Check all that apply.
          874 Vaquero Street                                          Contingent
          Allen, TX 75013                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.94     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,375.10    $1,151.25
          Lalonde, Steven                                            Check all that apply.
          2909 East 15th Street                                       Contingent
          Plano, TX 75074                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 24 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 47 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.95     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,153.92    $966.08
          Lanier, Mary                                               Check all that apply.
          618 Avalon Ave                                              Contingent
          Romeoville, IL 60446                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.96     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,054.24    $882.62
          Lapp-Rodriguez, Andrew                                     Check all that apply.
          16236 N 17th Street                                         Contingent
          Phoenix, AZ 85022                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.97     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,087.71    $910.64
          Leija, Thomas                                              Check all that apply.
          1816 N Beal Street                                          Contingent
          Belton, TX 76503                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.98     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $3,214.02    $2,690.81
          Lemieux, Jason                                             Check all that apply.
          320 NE 28th Terrace                                         Contingent
          Boca Raton, FL 33431                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 25 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 48 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.99     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $3,823.73    $3,201.26
          Leversuch, Darryl                                          Check all that apply.
          10862 NW 15th Street                                        Contingent
          Coral Springs, FL 33071                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.100    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,400.56    $1,172.56
          Limardo, Stephanie                                         Check all that apply.
          1455 North Treasure Drive# #3P                              Contingent
          North Bay Village, FL 33141                                 Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.101    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $2,427.05    $2,031.95
          Lin, Fu Yen (Henry)                                        Check all that apply.
          303 N. Valencia St.                                         Contingent
          Alhambra, CA 91801                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.102    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,273.24    $1,065.97
          Linsao, Melissa                                            Check all that apply.
          1832 Cresent Drive                                          Contingent
          Tarrytown, NY 10591                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 26 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 49 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.103    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $2,444.79    $2,046.80
          Loehrer, Andre                                             Check all that apply.
          4787 S Citation Dr# #106                                    Contingent
          Delray Beach, FL 33445                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.104    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $545.68     $456.85
          Lopez-Albarracin, Israel                                   Check all that apply.
          4551 Strutfield Lane                                        Contingent
          Apt 4306                                                    Unliquidated
          Alexandria, VA 22311                                        Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.105    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,097.17    $918.56
          Manning, Christina                                         Check all that apply.
          607 NE 7th Ave                                              Contingent
          Apt. 3                                                      Unliquidated
          Delray Beach, FL 33483                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.106    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,882.58    $1,576.11
          Marciniak, Christopher                                     Check all that apply.
          1202 Spring Creek Drive                                     Contingent
          Allen, TX 75002                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 27 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 50 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.107    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,986.25    $1,662.91
          Martin, Michael                                            Check all that apply.
          19100 Warrior Brook Dr                                      Contingent
          Gaithersburg, MD 20874                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.108    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $236.46     $197.97
          Mazer, Alexandra                                           Check all that apply.
          542 N University Dr                                         Contingent
          Plantation, FL 33324                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.109    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,097.17    $918.56
          McBowman, Julie                                            Check all that apply.
          1703 Arezzo Circle                                          Contingent
          Boynton Beach, FL 33436                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.110    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $254.65     $213.19
          McKinnon, Shatia                                           Check all that apply.
          770 E 166th St                                              Contingent
          1G                                                          Unliquidated
          Bronx, NY 10456                                             Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 28 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 51 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.111    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $654.81     $548.21
          McLaughlin, Mark                                           Check all that apply.
          916 Hillrose Dr                                             Contingent
          Leander, TX 78641                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.112    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $799.13     $669.04
          McRae, James                                               Check all that apply.
          4619 Sextant Cir                                            Contingent
          Boynton Beach, FL 33436                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.113    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $2,869.34    $2,402.23
          Meath, Patrick                                             Check all that apply.
          1767 Orchid Avenue                                          Contingent
          Los Angeles, CA 90028                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.114    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,140.00    $1,140.00
          Miami-Dade Tax Collector                                   Check all that apply.
          Local Business Tax Section                                  Contingent
          200 NW 2nd Avenue                                           Unliquidated
          Miami, FL 33128
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number 0386                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 29 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 52 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.115    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $3,679.38    $3,080.41
          Miller, Kermit                                             Check all that apply.
          35 N Greenwood Ave                                          Contingent
          APT E                                                       Unliquidated
          Pasadena, CA 91107                                          Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.116    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $945.47     $791.56
          Millien, Nadine                                            Check all that apply.
          5530 NW 44th Street                                         Contingent
          Apt C211                                                    Unliquidated
          Lauderhill, FL 33319                                        Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.117    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,004.04    $840.59
          Mizrahi, Debra                                             Check all that apply.
          16025 North 102nd Place                                     Contingent
          Scottsdale, AZ 85255                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.118    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $5,640.08    $4,721.93
          Morin, Michael                                             Check all that apply.
          100 W. Higgins Rd STE N-1                                   Contingent
          South Barrington, IL 60010                                  Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 30 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 53 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.119    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,400.56    $1,172.57
          Mosley, Steven Matthew                                     Check all that apply.
          512 20th Ave N                                              Contingent
          Lake Worth, FL 33460                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.120    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $218.27     $182.74
          Nasevska, Hristina                                         Check all that apply.
          44 S Main St. apt#3H                                        Contingent
          Lodi, NJ 07644                                              Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.121    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $381.97     $319.79
          Nelson, Brian                                              Check all that apply.
          190 Park Rd N.                                              Contingent
          Royal Palm Beach, FL 33411                                  Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.122    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $235.04     $196.78
          Nelson, Dawn                                               Check all that apply.
          7776 Springfield Lake Dr                                    Contingent
          Lake Worth, FL 33467                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 31 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 54 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.123    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $170,693.03     $170,693.03
          New Jersey Division of Taxation                            Check all that apply.
          Revenue Processing Center/Gross                             Contingent
          Income T                                                    Unliquidated
          P.O. Box 248
          Trenton, NJ 08646-0248                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number 0130                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.124    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $94,774.77     $94,774.77
          New York State Dep of Taxation                             Check all that apply.
          ATTN: Office of Counsel, Building                           Contingent
          9                                                           Unliquidated
          W A Harriman Campus
          Albany, NY 12227                                            Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number 0138                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.125    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,655.21    $1,385.76
          O'Connor, Sean                                             Check all that apply.
          19601 Gunners Branch Rd.                                    Contingent
          Unit E                                                      Unliquidated
          Germantown, MD 20876                                        Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.126    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $338.55     $283.44
          O'Sullivan, Mary                                           Check all that apply.
          18745 Argosy Drive                                          Contingent
          Boca Raton, FL 33496                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 32 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 55 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.127    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,004.04    $840.59
          Oko, Aubrey A.                                             Check all that apply.
          229 S. Wilmette Ave                                         Contingent
          Westmont, IL 60559                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.128    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $2,182.69    $1,827.37
          Oliva, Carlos                                              Check all that apply.
          510 SE 5th Avenue Apt 302                                   Contingent
          Fort Laurderdale, FL 33301                                  Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.129    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $2,037.18    $1,705.55
          Olson, Scott                                               Check all that apply.
          7715 Lacy Hill Dr                                           Contingent
          Houston, TX 77036                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.130    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,236.86    $1,035.51
          Ortiz, Rogelio                                             Check all that apply.
          9449 Briar Forest Dr Apt 509                                Contingent
          Houston, TX 77063                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 33 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 56 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.131    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $3,628.73    $3,038.01
          Parrish, Lucas                                             Check all that apply.
          505 Exchange PKWY                                           Contingent
          505 Exchange PKWY# #5103                                    Unliquidated
          Allen, TX 75002                                             Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.132    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $480.19     $402.02
          Pasos, Elizabeth                                           Check all that apply.
          205 Greymon Drive                                           Contingent
          West Palm Beach, FL 33405                                   Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.133    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,782.53    $1,492.35
          Patterson, Daxon                                           Check all that apply.
          160 Norwood Ave Apt 1                                       Contingent
          Brooklyn, NY 11208                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.134    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $726.99     $608.64
          Perez, Alvaro                                              Check all that apply.
          9216 Ventana Lane                                           Contingent
          North Hills, CA 91343                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 34 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 57 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.135    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,036.78    $868.00
          Perez, Ramon                                               Check all that apply.
          2970 Bronx Park East #6A                                    Contingent
          Bronx, NY 10467                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.136    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $851.25     $712.67
          Perlman, Malicia                                           Check all that apply.
          4140 Woods End Rd                                           Contingent
          Boca Raton, FL 33487                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.137    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,604.28    $1,343.12
          Perry, Eliana                                              Check all that apply.
          7360 Westlake Terr                                          Contingent
          Bethesda, MD 20817                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.138    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,236.86    $1,035.51
          Puglisi, Angelic                                           Check all that apply.
          78 2nd Avenue                                               Contingent
          Apt 5                                                       Unliquidated
          New York, NY 10003                                          Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 35 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 58 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.139    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $2,488.27    $2,083.20
          Pumo, Christopher                                          Check all that apply.
          16068 Glencrest Ave                                         Contingent
          Delray Beach, FL 09590                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.140    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,371.46    $1,148.20
          Ramdial, Simeeka                                           Check all that apply.
          2631 SW 120th Terrace                                       Contingent
          Miramar, FL 33025                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.141    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,734.03    $1,451.74
          Read, Leslie                                               Check all that apply.
          21393 Elk Haven Lane                                        Contingent
          Porter, TX 77365                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.142    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,476.96    $1,236.52
          Riegel, Laura                                              Check all that apply.
          4740 S Ocean Blvd                                           Contingent
          Apt. 207                                                    Unliquidated
          Highland Beach, FL 33487                                    Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 36 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 59 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.143    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,273.24    $1,065.97
          Rigotti, Agustin                                           Check all that apply.
          6025 Balboa Cir                                             Contingent
          Apt 303                                                     Unliquidated
          Boca Raton, FL 33433                                        Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.144    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $363.78     $304.56
          Riley, Sean                                                Check all that apply.
          1950 E. Dublin St                                           Contingent
          Gilbert, AZ 85295                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.145    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $921.91     $771.84
          Ritman, Philip M.                                          Check all that apply.
          4139 Eastridge Circle                                       Contingent
          Pompano Beach, FL 33064                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.146    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $523.85     $438.57
          Rojas, Kenneth                                             Check all that apply.
          1028 Moser River Dr                                         Contingent
          Leander, TX 78641                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 37 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 60 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.147    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,731.61    $1,449.72
          Romero, Luis                                               Check all that apply.
          9219 Broadwater drive                                       Contingent
          Gaithersburg, MD 20879                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.148    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $742.12     $621.31
          Rose, Glitter                                              Check all that apply.
          11461 Washington Place                                      Contingent
          Apt B                                                       Unliquidated
          Los Angeles, CA 90066                                       Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.149    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $200.08     $167.51
          Ross, Yarden                                               Check all that apply.
          1941 S Oak Haven Cir                                        Contingent
          North Miami Beach, FL 33179                                 Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.150    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $3,274.04    $2,741.06
          Salazar, Enrique                                           Check all that apply.
          1828 E Norma Ave                                            Contingent
          West Covina, CA 91791                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 38 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 61 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.151    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $309.21     $258.88
          Santiago, Eddie                                            Check all that apply.
          435 East 105st                                              Contingent
          New York, NY 10029                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.152    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $622.07     $520.80
          Santos, Ixa                                                Check all that apply.
          2753 S Oakland Forest Dr                                    Contingent
          Apt 103                                                     Unliquidated
          Oakland Park, FL 33309                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.153    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,527.89    $1,279.16
          Saperstein, Jennifer                                       Check all that apply.
          11426 Millpond Greens Drive                                 Contingent
          Boynton Beach, FL 33473                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.154    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $2,620.86    $2,194.21
          Schechter, Alan                                            Check all that apply.
          2851 Palm Aire Dr. South                                    Contingent
          #608                                                        Unliquidated
          Pompano Beach, FL 33069                                     Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 39 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 62 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.155    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $3,819.72    $3,197.90
          Seeney, Gerome                                             Check all that apply.
          1722 111th Dr SE                                            Contingent
          Lake Stevens, WA 98258                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.156    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,909.86    $1,598.95
          Shawky, Sherief                                            Check all that apply.
          27 Garden Street                                            Contingent
          Edison, NJ 08817                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.157    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,200.48    $1,005.05
          Shelton, Tyrone                                            Check all that apply.
          4848 Nw 24th Ct                                             Contingent
          Apt 1A                                                      Unliquidated
          Lauderdale Lakes, FL 33313                                  Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.158    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,200.48    $1,005.05
          Siebs, Jennifer                                            Check all that apply.
          332 Oswego Court                                            Contingent
          West New York, NJ 07093                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 40 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 63 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.159    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,582.45    $1,324.85
          Silva, Richard                                             Check all that apply.
          Ipic Theaters - The Village at                              Contingent
          Fairview                                                    Unliquidated
          321 Town Place                                              Disputed
          Fairview, TX 75069
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.160    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,200.48    $1,005.05
          Simpson, Sean                                              Check all that apply.
          14465 Larkspur Lane                                         Contingent
          Wellington, FL 33414                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.161    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,400.56    $1,172.56
          Sinowitz, Kelley                                           Check all that apply.
          18532 NE 128th Way                                          Contingent
          Redmond, WA 98052                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.162    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $4,201.67    $3,517.68
          Smith, Robert                                              Check all that apply.
          460 W 126th Street                                          Contingent
          Apt 1D                                                      Unliquidated
          New York, NY 10027                                          Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 41 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 64 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.163    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,948.05    $1,630.93
          Stewart, Erin                                              Check all that apply.
          342 Somerset Drive                                          Contingent
          Streamwood, IL 60107                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.164    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $2,415.98    $2,022.68
          Sullivan, Alexandra                                        Check all that apply.
          247 NW 47TH Terrace                                         Contingent
          Deerfield Beach, FL 33442                                   Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.165    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $2,769.30    $2,318.48
          Sweeney, Michelle                                          Check all that apply.
          4531 Little Palm Lane                                       Contingent
          Coconut Creek, FL 33073                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.166    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,308.00    $1,308.00
          Tax Collector, Palm Beach                                  Check all that apply.
          County-3353                                                 Contingent
          Anne M. Gannon-Constitutional                               Unliquidated
          Tax Collec
          PO Box 3353                                                 Disputed
          West Palm Beach, FL 33402-3353
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number 0015                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 42 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 65 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.167    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,200.48    $1,005.06
          Terry, John                                                Check all that apply.
          2405 S Star Lake Rd                                         Contingent
          Apt. 69-102                                                 Unliquidated
          Federal Way, WA 98003                                       Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.168    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,142.08    $956.16
          Thomas, Brittany                                           Check all that apply.
          309 Laurel CT                                               Contingent
          Streamwood, IL 60107                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.169    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $283.75     $237.56
          Thomes, Sean                                               Check all that apply.
          119 W Hook Rd                                               Contingent
          Hopewell Junction, NY 12533                                 Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.170    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $909.46     $761.41
          Trujillo, Kelly                                            Check all that apply.
          12017 Rialto Street                                         Contingent
          Sun Valley, CA 91352                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 43 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 66 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.171    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,451.49    $1,215.20
          Turcios Tobias, Edvin                                      Check all that apply.
          10700 hayes ave                                             Contingent
          Silver Spring, MD 20902                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.172    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $200.08     $167.51
          Valcourt, Georges                                          Check all that apply.
          830 NW 51st                                                 Contingent
          Miami, FL 33127                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.173    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $3,005.71    $2,516.41
          Vandenberg, Jared                                          Check all that apply.
          256 E. Glenarm Street                                       Contingent
          Pasadena, CA 91106                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.174    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,000.40    $837.55
          Vazquez, Jillian                                           Check all that apply.
          1807 McKinley Ave.                                          Contingent
          Austin, TX 78702                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 44 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19              Page 67 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)   19-11739 (LSS)
              Name

 2.175    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $4,835.94    $4,048.69
          Voudouris, Charles                                         Check all that apply.
          1921 19th Street #1                                         Contingent
          Santa Monica, CA 90404                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.176    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,909.86    $1,598.95
          Warner, Marinus                                            Check all that apply.
          65 Deercreek Rd.                                            Contingent
          H-209                                                       Unliquidated
          Deerfield Beach, FL 33442                                   Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.177    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $46,421.62     $46,421.62
          Washington State                                           Check all that apply.
          PO BOX: 34052                                               Contingent
          PO BOX: 34052                                               Unliquidated
          Seattle, WA 98124-1052
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number 0007                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.178    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,107.72    $927.39
          White, Jeffrey                                             Check all that apply.
          514 Saturn Drive                                            Contingent
          Uniontown, OH 44685-9670                                    Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 45 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case 19-11739-LSS                           Doc 225              Filed 09/09/19                Page 68 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                              Case number (if known)          19-11739 (LSS)
              Name

 2.179     Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $1,033.14    $864.96
           Zuniga Brittani                                           Check all that apply.
           245 W. Western Ave                                         Contingent
           Carpentersville, IL 60110                                  Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $60,627.67
           20th Century Fox                                                         Contingent
           Bank of America                                                          Unliquidated
           5799 Collection Center Drive                                             Disputed
           Chicago, IL 60693
                                                                                   Basis for the claim:     Film
           Date(s) debt was incurred
           Last 4 digits of account number      0057                               Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $1,428.75
           A Better Plumbing                                                        Contingent
           4061 N. Federal Hwy                                                      Unliquidated
           Pompano Beach, FL 33314                                                  Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Professional Services
           Last 4 digits of account number      0282
                                                                                   Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $16,150.00
           A+ Beverage Solutions                                                    Contingent
           PO BOX 2500                                                              Unliquidated
           ENGLEWOOD, CO 80150                                                      Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Construction
           Last 4 digits of account number      0390
                                                                                   Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $1,164.00
           A1 Elevator Inspections & Consulting LLC                                 Contingent
           PO Box 284                                                               Unliquidated
           Port Deposit, MD 21904                                                   Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Professional Services
           Last 4 digits of account number      0459
                                                                                   Is the claim subject to offset?    No  Yes
 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $36,971.32
           A24 Films LLC                                                            Contingent
           PO BOX 8297                                                              Unliquidated
           Pasadena, CA 91109                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Film
           Last 4 digits of account number      0336
                                                                                   Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 46 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 69 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,258.78
          AAA Carting & Rubbish Removal, Inc.                                 Contingent
          480 Furnace Dock Road                                               Unliquidated
          Cortlandt Manor, NY 10567                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0500
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $605.00
          Aable Safety Clean                                                  Contingent
          PO Box 3400                                                         Unliquidated
          Redmond, WA 98073-3400                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade
          Last 4 digits of account number       0005
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $106,465.34
          ABT Owner 1, LP                                                     Contingent
          75 Remittance Drive                                                 Unliquidated
          Dept 3223 - Accounts Receivable                                     Disputed
          Chicago, IL 60675-3223
                                                                             Basis for the claim:    Rent
          Date(s) debt was incurred
          Last 4 digits of account number       0300                         Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $800.00
          AC Beverage of MD                                                   Contingent
          1993-7 Moreland Pkwy                                                Unliquidated
          Annapolis, MD 21401                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0268
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,611.00
          Ace Microtechnology, Inc.                                           Contingent
          8480 Bullock Lane                                                   Unliquidated
          Gainsville, GA 30506                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0012
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,231.51
          Acoustic Innovations Inc.                                           Contingent
          1101 Holland Drive                                                  Unliquidated
          Suite 17                                                            Disputed
          Boca Raton, FL 33487
                                                                             Basis for the claim:    Construction
          Date(s) debt was incurred
          Last 4 digits of account number       0146                         Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,805.72
          Admiral Linen & Uniform - AUSTIN                                    Contingent
          449 Vista Ridge Dr                                                  Unliquidated
          Kyle,, TX 78640                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0018
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 47 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 70 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,364.12
          Admiral Linen & Uniform - HOUSTON                                   Contingent
          2030 Kipling Street                                                 Unliquidated
          Houston, TX 77098                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0345
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,485.72
          ADP, INC.                                                           Contingent
          PO Box 842875                                                       Unliquidated
          Boston, MA 02284-2875                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0020
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $174.06
          ADT Security Services                                               Contingent
          PO Box 371878                                                       Unliquidated
          Pittsburgh, PA 15250-7878                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0077
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $493.72
          Advantage Waypoint dba Ettinger-Rosini &                            Contingent
          PO Box 844109                                                       Unliquidated
          Los Angeles, CA 90084-4109                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0487
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $750.00
          AimPoint Group                                                      Contingent
          PO Box 220156                                                       Unliquidated
          Hollywood, FL 33022                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0373
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,101.09
          Airgas National Carbonation                                         Contingent
          PO Box 734673                                                       Unliquidated
          Dallas, TX 75373-4673                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0240
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $841.97
          Airgas USA, LLC-676015                                              Contingent
          PO Box 676015                                                       Unliquidated
          Dallas, TX 75267-6015                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0184
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 48 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 71 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $494.26
          Airgas USA, LLC-7423                                                Contingent
          PO Box 7423                                                         Unliquidated
          Pasadena, CA 91109                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0134
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,590.70
          Akerman LLP                                                         Contingent
          PO Box 4906                                                         Unliquidated
          Orlando, FL 32802                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal
          Last 4 digits of account number       0485
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $201.00
          Alarm Detection Systems Inc.                                        Contingent
          1111 Church Road                                                    Unliquidated
          Aurora, IL 60505                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0028
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,349.84
          Alert Logic, Inc.                                                   Contingent
          1776 Yorktown Street                                                Unliquidated
          Suite 711                                                           Disputed
          Houston, TX 77056
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0473                         Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $185.00
          All City Locksmith                                                  Contingent
          13 E Hartsdale                                                      Unliquidated
          Hartsdale,, NY 10530                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade
          Last 4 digits of account number       0533
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,179.39
          Allied Beverage - Fintech                                           Contingent
          PO Box 0838                                                         Unliquidated
          600 Washington Ave                                                  Disputed
          Carlstadt, NJ 07072
                                                                             Basis for the claim:    Fintech
          Date(s) debt was incurred
          Last 4 digits of account number       0366                         Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $202.08
          Alphagraphics - PLANO                                               Contingent
          601 W. Plano Parkway                                                Unliquidated
          Suite 127                                                           Disputed
          Plano, TX 75075
                                                                             Basis for the claim:    Marketing/Advertising
          Date(s) debt was incurred
          Last 4 digits of account number       0201                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 49 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 72 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,500,000.00
          AMC Entertainment Holdings, Inc. et al
          Norton Rose Fulbright US LLP                                        Contingent
          Michael A. Swartzendruber, Esq.                                     Unliquidated
          2200 Ross Ave., Ste 3600                                            Disputed
          Dallas, TX 75201
                                                                             Basis for the claim:    Class Action Settlement
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $85,000.00
          America's Escape Game                                               Contingent
          6000 Metro West Blvd                                                Unliquidated
          Suite 101                                                           Disputed
          Orlando, FL 32835
                                                                             Basis for the claim:    Professional Services
          Date(s) debt was incurred
          Last 4 digits of account number       0494                         Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $209.38
          American Draft Systems LLC                                          Contingent
          45 Columbia Ave                                                     Unliquidated
          Thornwood, NY 10594                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0522
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $47,929.00
          American Executive Cleaning                                         Contingent
          1934 E. Camelback Rd.                                               Unliquidated
          Suite F104-408                                                      Disputed
          Phoenix, AZ 85016
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0294                         Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,554.22
          American Express                                                    Contingent
          20500 Belshaw Avenue                                                Unliquidated
          Carson, CA 90746                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0041
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,627.72
          Ammirati, Inc.                                                      Contingent
          500 Fifth Avenue                                                    Unliquidated
          Pelham, NY 10803                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0460
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,262.00
          Apothia Los Angeles                                                 Contingent
          2500 S. La Cienega Blvd                                             Unliquidated
          2500 S. La Cienega Blvd                                             Disputed
          Los Angeles, CA 90034
                                                                             Basis for the claim:    Trade
          Date(s) debt was incurred
          Last 4 digits of account number       0089                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 50 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 73 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,800.00
          Apple Ice                                                           Contingent
          171 E Industry Court                                                Unliquidated
          Suite B                                                             Disputed
          Deer Park, NY 11729
                                                                             Basis for the claim:    Goods Sold
          Date(s) debt was incurred
          Last 4 digits of account number       0372                         Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,310.27
          APS                                                                 Contingent
          PO Box 2906                                                         Unliquidated
          Phoenix, AZ 85062-2906                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0093
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,179.75
          Arizona Bread Company                                               Contingent
          420 South Perry Lane                                                Unliquidated
          Suite 2                                                             Disputed
          Tempe, AZ 85281
                                                                             Basis for the claim:    Goods Sold
          Date(s) debt was incurred
          Last 4 digits of account number       0069                         Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $303.00
          Arizona Cutlery & Sharpening Service Inc                            Contingent
          12620 North Cave Creek Road                                         Unliquidated
          #4                                                                  Disputed
          Phoenix, AZ 85022
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0101                         Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $421.63
          AT&T - 105262                                                       Contingent
          PO Box 105262                                                       Unliquidated
          Atlanta, GA 30348-5262                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0060
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,537.81
          AT&T - CAROL STREAM 5019                                            Contingent
          PO Box 5019                                                         Unliquidated
          Carol Stream, IL 60197-5019                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0001
                                                                             Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $348.48
          AT&T - Carol Stream 5025                                            Contingent
          PO Box 5025                                                         Unliquidated
          Carol Stream, IL 60197-5025                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0066
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 51 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 74 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $28.35
          AT&T - CAROL STREAM 5080                                            Contingent
          PO Box 5080                                                         Unliquidated
          Carol Stream, IL 60197-5080                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0059
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,035.24
          Athens Services                                                     Contingent
          PO Box 54957                                                        Unliquidated
          Los Angeles, CA 90054-0957                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0227
                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,900.00
          Atlantic Ave-Mizan Enterprises Inc.                                 Contingent
          335 E Linton Blvd                                                   Unliquidated
          #B14-832090                                                         Disputed
          Delray Beach,, FL 33483
                                                                             Basis for the claim:    Marketing/Advertising
          Date(s) debt was incurred
          Last 4 digits of account number       0512                         Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $270.00
          Austin Beerworks-FINTECH                                            Contingent
          3009 Industrial Terrace                                             Unliquidated
          Ste 150                                                             Disputed
          Austin, TX 78758
                                                                             Basis for the claim:    Fintech
          Date(s) debt was incurred
          Last 4 digits of account number       0318                         Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177,333.34
          AVCO Center Corporation                                             Contingent
          10850 Wilshire Blvd                                                 Unliquidated
          Ste 1050                                                            Disputed
          Los Angeles, CA 90024
                                                                             Basis for the claim:    Rent
          Date(s) debt was incurred
          Last 4 digits of account number       0209                         Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $173.17
          AVS Technology                                                      Contingent
          140J Commerce Way                                                   Unliquidated
          140J Commerce Way                                                   Disputed
          Totowa, NJ 07512
                                                                             Basis for the claim:    Repairs & Maintenance
          Date(s) debt was incurred
          Last 4 digits of account number       0362                         Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22,334.11
          AWS Inc-Amazon Web Services, Inc                                    Contingent
          401 Terry Ave N                                                     Unliquidated
          PO Box 84023                                                        Disputed
          Seattle, WA 98124-8423
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0524                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 52 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 75 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,645.90
          Aztec Specialty - Division of Greco and                             Contingent
          PO Box 15256                                                        Unliquidated
          Phoenix, AZ 85060                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0191
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,214.72
          Baldor Specialty Foods - Dobbs Ferry Inc                            Contingent
          PO Box 5411                                                         Unliquidated
          New York, NY 10087-5411                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0346
                                                                             Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,810.91
          Baldor Specialty Foods - NJ                                         Contingent
          PO Box 5411                                                         Unliquidated
          New York, NY 10087-5411                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0298
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,758.62
          Baldor Specialty Foods - NY Inc                                     Contingent
          PO Box 5411                                                         Unliquidated
          New York, NY 10087-5411                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0310
                                                                             Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,188.51
          Ballantyne Strong Inc.                                              Contingent
          PO Box 310294                                                       Unliquidated
          Des Moines, IA 50331-0294                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0050
                                                                             Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,174.50
          Ballard Spahr - Los Angeles                                         Contingent
          2029 Century Park EAst                                              Unliquidated
          Suite 800                                                           Disputed
          Los Angeles, CA 90067
                                                                             Basis for the claim:    Legal
          Date(s) debt was incurred
          Last 4 digits of account number       0170                         Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $61,275.50
          Ballard Spahr - Philadelphia                                        Contingent
          1735 Market Street                                                  Unliquidated
          51st Floor                                                          Disputed
          Philadelphia, PA 19103-7599
                                                                             Basis for the claim:    Legal
          Date(s) debt was incurred
          Last 4 digits of account number       0118                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 53 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 76 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,689.12
          Bar Harbor Seafood Inc                                              Contingent
          2000 Premier Row                                                    Unliquidated
          Orlando, FL 32809                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0165
                                                                             Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $471.79
          Barrios, Larry                                                      Contingent
          1311 123rd Lane NE                                                  Unliquidated
          Apt A201                                                            Disputed
          Kirkland, WA 98034
                                                                             Basis for the claim:    Expense Reimbursement
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,242.68
          BDO USA LLP                                                         Contingent
          PO Box 677973                                                       Unliquidated
          Dallas, TX 75267-7973                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number       0381
                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $150.00
          Be Media, Inc.                                                      Contingent
          20545 Plummer St                                                    Unliquidated
          Chatsworth, CA 91311                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade
          Last 4 digits of account number       0122
                                                                             Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,571.40
          Bergman KPRS LLC                                                    Contingent
          2850 Saturn St #100                                                 Unliquidated
          Brea, CA 92821                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Construction
          Last 4 digits of account number       0447
                                                                             Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,751.40
          Best Restaurant Equipment and Design                                Contingent
          4020 Business Park Drive                                            Unliquidated
          Columbus, OH 43204                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0478
                                                                             Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,905.00
          Bethesda Magazine                                                   Contingent
          7768 Woodmont Ave #204                                              Unliquidated
          Bethesda, MD 20814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing/Advertising
          Last 4 digits of account number       0197
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 54 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 77 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $249.45
          Better Beverages, Inc.                                              Contingent
          PO Box 1399                                                         Unliquidated
          Bellflower, CA 90707-1399                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0018
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $900.00
          Better Escalator LLC                                                Contingent
          5947 NW 77th Drive                                                  Unliquidated
          Parkland, FL 33067                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0021
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,152.12
          Better Party Rentals/Better Rentals                                 Contingent
          1700 South Powerline Rd., #J                                        Unliquidated
          Deerfield Beach, FL 33442                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0397
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $376.63
          Bevflo Inc.                                                         Contingent
          23 Amherst Street                                                   Unliquidated
          Williston Park, NY 11596                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0357
                                                                             Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $733.52
          Bindi North America                                                 Contingent
          630 Belleville Turnpike                                             Unliquidated
          Kearny,, NJ 07032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0462
                                                                             Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,656.00
          Boca Mizner Cleaners                                                Contingent
          51 NW 1st Avenue                                                    Unliquidated
          Boca Raton, FL 33432                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0040
                                                                             Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,065.30
          Boca Security Center & LockSmith, LLC                               Contingent
          1811 NW 2nd Ave                                                     Unliquidated
          Boca Raton, FL 33432                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0139
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 55 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 78 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151,250.00
          BPP East Union Master Holdings, LLC                                 Contingent
          PO Box 27324                                                        Unliquidated
          San Diego, CA 92198-1324                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent
          Last 4 digits of account number       0418
                                                                             Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,525.96
          Braun Linen Service Inc.                                            Contingent
          16530 S. Garfield Ave                                               Unliquidated
          Paramount, CA 90723                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0160
                                                                             Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,112.98
          Breadbar, LLC                                                       Contingent
          701 E. El Segundo Blvd                                              Unliquidated
          El Segundo, CA 90245                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0072
                                                                             Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $95.26
          Break It Down LLC                                                   Contingent
          PO Box 144851                                                       Unliquidated
          Austin, TX 78714                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0325
                                                                             Is the claim subject to offset?    No  Yes
 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $845.37
          Brewer Commercial Services                                          Contingent
          1911 W Parside Lane                                                 Unliquidated
          Phoenix, AZ 85027                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0444
                                                                             Is the claim subject to offset?    No  Yes
 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,500.00
          BrightEdge Technologies, Inc.                                       Contingent
          989 E. Hillsdale Blvd                                               Unliquidated
          Suite 300                                                           Disputed
          Foster City, CA 94404
                                                                             Basis for the claim:    Marketing/Advertising
          Date(s) debt was incurred
          Last 4 digits of account number       0441                         Is the claim subject to offset?    No  Yes
 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,828.79
          Brink's Incorporated                                                Contingent
          POBox 64115                                                         Unliquidated
          BALTIMORE, MD 21264-4115                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0476
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 56 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 79 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $11.84
          Broadridge Investor Communication Soluti                            Contingent
          PO Box 416423                                                       Unliquidated
          Boston, MA 00241-6423                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number       0432
                                                                             Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,681.80
          Brothers Produce of Austin                                          Contingent
          PO Box 142305                                                       Unliquidated
          Austin, TX 78714                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0250
                                                                             Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,209.35
          Brothers Produce, Inc - Houston                                     Contingent
          PO Box 1207                                                         Unliquidated
          Friendswood, TX 77549-1207                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0423
                                                                             Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,070.53
          Brown Brothers Consulting, Inc.                                     Contingent
          4552 N San Andros                                                   Unliquidated
          West Palm Beach,, FL 33411                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number       0451
                                                                             Is the claim subject to offset?    No  Yes
 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $292.40
          Brown Dist - FINTECH                                                Contingent
          1300 Allendale Road                                                 Unliquidated
          West Palm Beach, FL 33405                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Fintech
          Last 4 digits of account number       0042
                                                                             Is the claim subject to offset?    No  Yes
 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $817.77
          Brown Dist - FINTECH                                                Contingent
          1300 Allendale Road                                                 Unliquidated
          West Palm Beach, FL 33405                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Fintech
          Last 4 digits of account number       0045
                                                                             Is the claim subject to offset?    No  Yes
 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,803.25
          Buchanan Van Tuinen                                                 Contingent
          POBox 700                                                           Unliquidated
          Perryburg, OH 43552                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal
          Last 4 digits of account number       0190
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 57 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 80 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,178.26
          Burch & Cracchiolo, PA                                              Contingent
          702 E. Osborn Rd #200                                               Unliquidated
          Phoenix, AZ 85014                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal
          Last 4 digits of account number       0154
                                                                             Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $82,635.43
          Burr & Forman LLP                                                   Contingent
          PO Box 830719                                                       Unliquidated
          Birmingham, AL 35283-0719                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal
          Last 4 digits of account number       0057
                                                                             Is the claim subject to offset?    No  Yes
 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,778.75
          Bush Brothers Provisions Company                                    Contingent
          1931 N Dixie Hwy                                                    Unliquidated
          West Palm Beach, FL 33407                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0396
                                                                             Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,809.00
          C & JM Services Inc.                                                Contingent
          21 South Summit Ave.                                                Unliquidated
          PO Box 223                                                          Disputed
          Gaithersburg, MD 20877
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0309                         Is the claim subject to offset?    No  Yes
 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,500.00
          Cafeteria Films, LLC                                                Contingent
          1221 SW 27th Ave                                                    Unliquidated
          2nd Floor                                                           Disputed
          Miami, FL 33135
                                                                             Basis for the claim:    Marketing/Advertising
          Date(s) debt was incurred
          Last 4 digits of account number       0608                         Is the claim subject to offset?    No  Yes
 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $300.00
          California Waters, LLC                                              Contingent
          23311 E. La Palma Ave                                               Unliquidated
          Yorba Linda, CA 92887                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Construction
          Last 4 digits of account number       0610
                                                                             Is the claim subject to offset?    No  Yes
 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $71,989.09
          Capitol Light -Rexel USA, Inc                                       Contingent
          14951 Dallas Parkway                                                Unliquidated
          Dallas, TX 75254                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Construction
          Last 4 digits of account number       0485
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 58 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 81 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $32,481.63
          Captive-Aire Systems Inc.                                           Contingent
          P. O. Box 60270                                                     Unliquidated
          Charlotte, NC 28260                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0452
                                                                             Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $87,072.00
          Cardlytics Inc.                                                     Contingent
          75 Remittance Dr Dept 3247                                          Unliquidated
          Chicago, IL 60675-3247                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing/Advertising
          Last 4 digits of account number       0630
                                                                             Is the claim subject to offset?    No  Yes
 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $83.31
          CBC Specialty Beverage/Chicagoland                                  Contingent
          2056 West Walnut Street                                             Unliquidated
          Chicago, IL 60612                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0547
                                                                             Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,168.76
          CBS Television Stations, CBS Digital                                Contingent
          22985 Network Place                                                 Unliquidated
          KTVT-TV                                                             Disputed
          Chicago, IL 60673-1229
                                                                             Basis for the claim:    Marketing/Advertising
          Date(s) debt was incurred
          Last 4 digits of account number       0014                         Is the claim subject to offset?    No  Yes
 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,480.90
          Central Texas Refuse, Inc.                                          Contingent
          PO BOX: 18685                                                       Unliquidated
          Austin, TX 78760                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0017
                                                                             Is the claim subject to offset?    No  Yes
 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $810.89
          Central Welding Supply Co., Inc.                                    Contingent
          PO BOX: 179                                                         Unliquidated
          North Lakewood,, WA 98259                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0018
                                                                             Is the claim subject to offset?    No  Yes
 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,439.38
          CenturyLink - 52187                                                 Contingent
          Business Services                                                   Unliquidated
          PO Box 52187                                                        Disputed
          Phoenix, AZ 85072-2187
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0113                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 59 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 82 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,896.00
          Champion Solutions Group                                            Contingent
          28923 Network Place                                                 Unliquidated
          Chicago, IL 60673-1289                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0160
                                                                             Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,727.71
          Chandler Signs, LP, LLP                                             Contingent
          14201 Sovereign Road                                                Unliquidated
          Suite 101                                                           Disputed
          Fort Worth, TX 76155
                                                                             Basis for the claim:    Construction
          Date(s) debt was incurred
          Last 4 digits of account number       0069                         Is the claim subject to offset?    No  Yes
 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,728.32
          Charlie's Produce corp                                              Contingent
          PO Box 24606                                                        Unliquidated
          Seattle,, WA 98124                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0108
                                                                             Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $37,310.00
          Chavez, Raul M. dba Eleven Point                                    Contingent
          8320 Albia Street                                                   Unliquidated
          Downey, CA 90242                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Construction
          Last 4 digits of account number       0603
                                                                             Is the claim subject to offset?    No  Yes
 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,401.71
          Chefs' Produce Dallas, Inc.                                         Contingent
          PO Box 224016                                                       Unliquidated
          Dallas, TX 75222                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0362
                                                                             Is the claim subject to offset?    No  Yes
 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,370.96
          Chefs' Warehouse Mid-Atlantic, LLC                                  Contingent
          PO Box 30944                                                        Unliquidated
          New York, NY 10087-0944                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0280
                                                                             Is the claim subject to offset?    No  Yes
 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,282.98
          Chefs' Warehouse Midwest, LLC                                       Contingent
          26576 Network Place                                                 Unliquidated
          Chicago, IL 60673                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0488
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 60 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 83 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,899.76
          Chefs' Warehouse of Florida, LLC                                    Contingent
          PO Box 32187                                                        Unliquidated
          New York, NY 10087-2187                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0245
                                                                             Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,470.49
          Chefs' Warehouse West Coast, LLC                                    Contingent
          PO Box 601154                                                       Unliquidated
          Pasadena, CA 91189-1154                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0240
                                                                             Is the claim subject to offset?    No  Yes
 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $125.00
          Chris Evert Charities, Inc.                                         Contingent
          7200 West Camino Real, Suite 310                                    Unliquidated
          Boca Raton, FL 33433                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing/Advertising
          Last 4 digits of account number       0022
                                                                             Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,925.00
          Cinema Concepts Inc.                                                Contingent
          2030 Power Ferry Road                                               Unliquidated
          Suite 214                                                           Disputed
          Atlanta, GA 30339
                                                                             Basis for the claim:    Marketing/Advertising
          Date(s) debt was incurred
          Last 4 digits of account number       0024                         Is the claim subject to offset?    No  Yes
 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $210.00
          Cinema Edge LLC dba Independent Marketin                            Contingent
          638 Ferguson Ave #3                                                 Unliquidated
          Bozeman, MT 59718-6405                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing/Advertising
          Last 4 digits of account number       0007
                                                                             Is the claim subject to offset?    No  Yes
 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $98.00
          CineVizion, LLC                                                     Contingent
          5300 Melrose Avenue Suite B-210                                     Unliquidated
          Chaplin Theatre                                                     Disputed
          Los Angeles, CA 90038
                                                                             Basis for the claim:    Misc
          Date(s) debt was incurred
          Last 4 digits of account number       0566                         Is the claim subject to offset?    No  Yes
 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $277.40
          Cintas Corporation #344                                             Contingent
          PO Box 88005                                                        Unliquidated
          Chicago, IL 60680-1005                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0265
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 61 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 84 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $601.37
          Cintas Corporation No. 2 -650838                                    Contingent
          PO Box 650838                                                       Unliquidated
          Dallas, TX 75265-0838                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0596
                                                                             Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $756.48
          Cintas Fire Protection                                              Contingent
          PO Box 636525                                                       Unliquidated
          Cincinnati, OH 45263                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0099
                                                                             Is the claim subject to offset?    No  Yes
 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $650.56
          CIT Technology (Avaya)                                              Contingent
          21146 Network Place                                                 Unliquidated
          Chicago, IL 60673-1211                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0025
                                                                             Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,029.00
          City Of Atlanta                                                     Contingent
          55 Trinity Avenue                                                   Unliquidated
          Atlanta,, GA 30303                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Construction
          Last 4 digits of account number       0614
                                                                             Is the claim subject to offset?    No  Yes
 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,806.93
          City of Austin-UTILITIES                                            Contingent
          PO Box 2267                                                         Unliquidated
          Austin, TX 78783-2267                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0027
                                                                             Is the claim subject to offset?    No  Yes
 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,691.98
          City of Boca Raton-WATER                                            Contingent
          Utilities Processing Center                                         Unliquidated
          PO Box 31042                                                        Disputed
          Tampa, FL 33631-3042
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0122                         Is the claim subject to offset?    No  Yes
 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $380.60
          City of Delray Beach                                                Contingent
          100 NW 1st Avenue                                                   Unliquidated
          Delray Beach, FL 33444                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Construction
          Last 4 digits of account number       0230
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 62 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 85 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,119.67
          City of North Miami Beach - Utilities                               Contingent
          PO Box 600427                                                       Unliquidated
          North Miami Beach, FL 33160-0427                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0305
                                                                             Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,118.24
          City of Pasadena-ELECTRIC                                           Contingent
          PO Box 7120                                                         Unliquidated
          Pasadena, CA 91109-7220                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0030
                                                                             Is the claim subject to offset?    No  Yes
 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,195.04
          City of Scottsdale-WATER/FEES                                       Contingent
          PO Box 52799                                                        Unliquidated
          Suite 110                                                           Disputed
          Phoenix, AZ 85072-2799
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0084                         Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $461.80
          City Waste LP dba Coastal Compaction                                Contingent
          2202 Kelley                                                         Unliquidated
          Houston, TX 77026                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0609
                                                                             Is the claim subject to offset?    No  Yes
 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $434.90
          Classic Dist & Bev Group Corp                                       Contingent
          PO BOX: 60397                                                       Unliquidated
          Los Angeles, CA 90060-0397                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Liquor
          Last 4 digits of account number       0033
                                                                             Is the claim subject to offset?    No  Yes
 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23,250.00
          Clear Channel Outdoor                                               Contingent
          PO Box 847247                                                       Unliquidated
          Dallas, TX 75284-7247                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade
          Last 4 digits of account number       0115
                                                                             Is the claim subject to offset?    No  Yes
 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,261.62
          Coastal Sunbelt Produce                                             Contingent
          PO Box 62860                                                        Unliquidated
          BALTIMORE, MD 21264-2860                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0270
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 63 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 86 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $396.62
          Coca-Cola - 102703                                                  Contingent
          PO Box 102703                                                       Unliquidated
          Atlanta, GA 30368                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0049
                                                                             Is the claim subject to offset?    No  Yes
 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,528.52
          Coca-Cola - 743273 Florida Sales                                    Contingent
          PO Box 740909                                                       Unliquidated
          Atlanta, GA 30374-0909                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0490
                                                                             Is the claim subject to offset?    No  Yes
 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $286.80
          Coca-Cola 744010 Southwest Beverages LL                             Contingent
          PO Box 744010                                                       Unliquidated
          Atlanta, GA 30384-4010                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0504
                                                                             Is the claim subject to offset?    No  Yes
 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $455.00
          Colonial Parking, Inc.                                              Contingent
          PO Box 79241                                                        Unliquidated
          BALTIMORE, MD 21279-0241                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0275
                                                                             Is the claim subject to offset?    No  Yes
 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $206.34
          Comcast                                                             Contingent
          PO Box 530098                                                       Unliquidated
          Atlanta, GA 30353-0098                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0528
                                                                             Is the claim subject to offset?    No  Yes
 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $333.16
          Comcast - 660618                                                    Contingent
          PO Box 660618                                                       Unliquidated
          Dallas, TX 75266-0618                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0355
                                                                             Is the claim subject to offset?    No  Yes
 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,331.45
          Commercial Kitchen Cleaning Solutions In                            Contingent
          88 Morgan Way                                                       Unliquidated
          Port Jervis,, NY 12771                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0621
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 64 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 87 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,472.43
          Concur Technologies, Inc.                                           Contingent
          62157 Collections Center Drive                                      Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0382
                                                                             Is the claim subject to offset?    No  Yes
 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $50,751.82
          Consolidated Edison Company of NY, Inc.                             Contingent
          JAF Station                                                         Unliquidated
          PO Box 1702                                                         Disputed
          New York, NY 10116-1701
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0380                         Is the claim subject to offset?    No  Yes
 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $939.54
          Consolidated Fire Protection CORP                                   Contingent
          153 Technology Drive                                                Unliquidated
          Ste 200                                                             Disputed
          Irvine, CA 92618
                                                                             Basis for the claim:    Repairs & Maintenance
          Date(s) debt was incurred
          Last 4 digits of account number       0455                         Is the claim subject to offset?    No  Yes
 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,125.61
          Convergint Technologies LLC                                         Contingent
          35257 Eagle Way                                                     Unliquidated
          Chicago, IL 60678-1352                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade
          Last 4 digits of account number       0052
                                                                             Is the claim subject to offset?    No  Yes
 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,970.00
          Cornerstone Building Services                                       Contingent
          269 Seneca Way                                                      Unliquidated
          Bolingbrook, IL 60440                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0474
                                                                             Is the claim subject to offset?    No  Yes
 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,075.42
          CoServ                                                              Contingent
          PO BOX: 650785                                                      Unliquidated
          Dallas, TX 75265-0785                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0060
                                                                             Is the claim subject to offset?    No  Yes
 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,434.05
          Cozzini Bros., Inc.                                                 Contingent
          350 Howard Avenue                                                   Unliquidated
          Des Plaines, IL 60018                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0071
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 65 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 88 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $961.92
          CRAFT BEER GUILD DISTRIBUTING OF N                                  Contingent
          12-14 SOUTH PUTT CORNERS ROAD                                       Unliquidated
          NEW PALTZ, NY 12561                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Fintech
          Last 4 digits of account number       0059
                                                                             Is the claim subject to offset?    No  Yes
 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,069.32
          Crocker Downtown Development Associates                             Contingent
          Mizner Park Office Plaza SDS-12-2564                                Unliquidated
          PO Box 86                                                           Disputed
          Minneapolis, MN 55486-2564
                                                                             Basis for the claim:    Rent
          Date(s) debt was incurred
          Last 4 digits of account number       0135                         Is the claim subject to offset?    No  Yes
 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $79,231.83
          Crocker Downtown Development Associates                             Contingent
          5355 Town Center Rd                                                 Unliquidated
          Suite 350                                                           Disputed
          Boca Raton, FL 33486
                                                                             Basis for the claim:    Rent
          Date(s) debt was incurred
          Last 4 digits of account number       0613                         Is the claim subject to offset?    No  Yes
 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155,937.00
          Crowe LLP                                                           Contingent
          PO Box 71570                                                        Unliquidated
          Chicago, IL 60694-1570                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number       0063
                                                                             Is the claim subject to offset?    No  Yes
 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $33,364.04
          Dairyland USA Corp                                                  Contingent
          PO Box 30943                                                        Unliquidated
          New York, NY 10087-0943                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0216
                                                                             Is the claim subject to offset?    No  Yes
 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $360.00
          David Mayfield Selections LLC                                       Contingent
          1800 Austin Ave                                                     Unliquidated
          STE 1                                                               Disputed
          Waco, TX 76701
                                                                             Basis for the claim:    Fintech
          Date(s) debt was incurred
          Last 4 digits of account number       0326                         Is the claim subject to offset?    No  Yes
 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $490.48
          David Zuidema, Inc.                                                 Contingent
          90 Midland Ave                                                      Unliquidated
          Midland Park, NJ 07432                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0239
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 66 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 89 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,000.00
          DB Partners -David M Berry                                          Contingent
          1060 Brickell Avenue #3207                                          Unliquidated
          Miami, FL 33131                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing/Advertising
          Last 4 digits of account number       0474
                                                                             Is the claim subject to offset?    No  Yes
 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Debra Carter
          Wigberto Perez                                                      Contingent
          EEOC Miami District Office                                          Unliquidated
          100 SE 2nd Street, Suite 1500                                       Disputed
          Miami, FL 33131
                                                                             Basis for the claim:    Litigation
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,654.65
          DeBragga                                                            Contingent
          65-77 Amity Street                                                  Unliquidated
          Jersey City, NJ 07304                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0200
                                                                             Is the claim subject to offset?    No  Yes
 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,668.00
          Delizioso Publishing, Inc.                                          Contingent
          560 Sylvan Avenue, 3rd Floor                                        Unliquidated
          Englewood Cliffs, NJ 07632                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing/Advertising
          Last 4 digits of account number       0260
                                                                             Is the claim subject to offset?    No  Yes
 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,089.18
          Dell Business Credit                                                Contingent
          Payment Processing Center                                           Unliquidated
          PO Box 5275                                                         Disputed
          Carol Stream, IL 60197-5275
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0015                         Is the claim subject to offset?    No  Yes
 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98,069.87
          Delray Beach 4th & 5th Avenue LLC - CONS                            Contingent
          136 Brookline Avenue                                                Unliquidated
          Boston, MA 02215                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Construction
          Last 4 digits of account number       0329
                                                                             Is the claim subject to offset?    No  Yes
 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $142,266.67
          Delray Beach 4th & 5th Avenue, LLC RENT                             Contingent
          136 Brookline Ave                                                   Unliquidated
          Boston, MA 02215                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent
          Last 4 digits of account number       0447
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 67 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 90 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,000.00
          DeLucca's Handyman Service                                          Contingent
          David Delucca                                                       Unliquidated
          3741 West 57th Street                                               Disputed
          Los Angeles,, CA 90043
                                                                             Basis for the claim:    Repairs & Maintenance
          Date(s) debt was incurred
          Last 4 digits of account number       0081                         Is the claim subject to offset?    No  Yes
 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $954.85
          Deluxe Echostar LLC                                                 Contingent
          PO Box 749669                                                       Unliquidated
          Los Angeles, CA 90074-9669                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0018
                                                                             Is the claim subject to offset?    No  Yes
 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22,618.69
          Demand Cooling                                                      Contingent
          Ken Harris                                                          Unliquidated
          2540 Glenda Lane #112                                               Disputed
          Dallas, TX 75229
                                                                             Basis for the claim:    Repairs & Maintenance
          Date(s) debt was incurred
          Last 4 digits of account number       0137                         Is the claim subject to offset?    No  Yes
 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $653.92
          Despinos, Dalila                                                    Contingent
          326 Fern Street                                                     Unliquidated
          West Palm, FL 33401                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Expense Reimbursement
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $160,943.76
          Dezer Intracoastal Mall-RENT                                        Contingent
          c/o Dezer Properties                                                Unliquidated
          89 Fifth Ave 11th flr                                               Disputed
          New York, NY 10003
                                                                             Basis for the claim:    Rent
          Date(s) debt was incurred
          Last 4 digits of account number       0165                         Is the claim subject to offset?    No  Yes
 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,051.32
          Dezer Intracoastal Mall-TRASH                                       Contingent
          89 Fifth Avenue 11th Flr                                            Unliquidated
          New York, NY 00010-0003                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0160
                                                                             Is the claim subject to offset?    No  Yes
 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $160.00
          Diamond Sharp Inc.                                                  Contingent
          513 Mercury Lane                                                    Unliquidated
          Brea, CA 92821                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0120
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 68 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 91 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $450.91
          Diaz, Brian                                                         Contingent
          2815 NE 201st Terrace                                               Unliquidated
          Miami, FL 33180                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Expense Reimbursement
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,908.80
          Dickinson Wright PLLC                                               Contingent
          2600 W Big Beaver                                                   Unliquidated
          Suite 300                                                           Disputed
          Troy, MI 48084
                                                                             Basis for the claim:    Legal
          Date(s) debt was incurred
          Last 4 digits of account number       0240                         Is the claim subject to offset?    No  Yes
 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,406.76
          Digital Cinema Distribution Coalition, L                            Contingent
          1840 Century Park East                                              Unliquidated
          Suite 550                                                           Disputed
          Los Angeles, CA 90067
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0185                         Is the claim subject to offset?    No  Yes
 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,500.00
          Direct Cinema (North America) Inc.                                  Contingent
          127 W. 26th Street                                                  Unliquidated
          NO. 501                                                             Disputed
          New York,, NY 10001
                                                                             Basis for the claim:    Subscriptions
          Date(s) debt was incurred
          Last 4 digits of account number       0440                         Is the claim subject to offset?    No  Yes
 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,359.01
          Direct Energy Business                                              Contingent
          PO Box 70220                                                        Unliquidated
          Philadelphia, PA 19176-0220                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0175
                                                                             Is the claim subject to offset?    No  Yes
 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,880.00
          Direct Mechanical Inc.                                              Contingent
          711 Morse Avenue                                                    Unliquidated
          Schaumburg, IL 60193                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0113
                                                                             Is the claim subject to offset?    No  Yes
 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,335.75
          DIRECTV                                                             Contingent
          PO Box 105249                                                       Unliquidated
          Atlanta, GA 30348-5249                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0038
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 69 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 92 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $133,376.15
          Domain Mall II, LLC                                                 Contingent
          Multeck Community Center, LP                                        Unliquidated
          PO Box 402408                                                       Disputed
          Atlanta, GA 30384-2408
                                                                             Basis for the claim:    Rent
          Date(s) debt was incurred
          Last 4 digits of account number       0055                         Is the claim subject to offset?    No  Yes
 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $304.20
          Domaine Select Wine & Spirits                                       Contingent
          105 Madison Avenue                                                  Unliquidated
          13th Floor                                                          Disputed
          New York, NY 10016
                                                                             Basis for the claim:    Liquor
          Date(s) debt was incurred
          Last 4 digits of account number       0232                         Is the claim subject to offset?    No  Yes
 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $124,901.75
          Driscoll Foods                                                      Contingent
          174 Delawanna Ave                                                   Unliquidated
          Clifton, NJ 07014                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0285
                                                                             Is the claim subject to offset?    No  Yes
 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,863.50
          Dryclean Express                                                    Contingent
          2461C Santa Monica Blvd                                             Unliquidated
          Unit C                                                              Disputed
          Santa Monica, CA 90404
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0118                         Is the claim subject to offset?    No  Yes
 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,778.50
          Dunay, Miskel, and Backman, LLP                                     Contingent
          14 SE 4th Street                                                    Unliquidated
          Suite 36                                                            Disputed
          Boca Raton, FL 33432
                                                                             Basis for the claim:    Construction
          Date(s) debt was incurred
          Last 4 digits of account number       0109                         Is the claim subject to offset?    No  Yes
 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $119.93
          Dunbar Security Products, Inc cash bags                             Contingent
          P.O BOX 333                                                         Unliquidated
          BALTIMORE, MD 21203                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Misc
          Last 4 digits of account number       0319
                                                                             Is the claim subject to offset?    No  Yes
 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $261.38
          Dye Carbonic                                                        Contingent
          701 S. 7th Street                                                   Unliquidated
          Phoenix, AZ 85034                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0059
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 70 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 93 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $338.09
          DynaFire, Inc.                                                      Contingent
          109 Concord Dr                                                      Unliquidated
          Suite B                                                             Disputed
          Casselberry, FL 32707
                                                                             Basis for the claim:    Repairs & Maintenance
          Date(s) debt was incurred
          Last 4 digits of account number       0194                         Is the claim subject to offset?    No  Yes
 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $356.16
          East Coast Food Equipment, Inc.                                     Contingent
          570 Industrial Drive                                                Unliquidated
          Lewisberry, PA 17339                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade
          Last 4 digits of account number       0081
                                                                             Is the claim subject to offset?    No  Yes
 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $150.00
          East Coast Valet Inc                                                Contingent
          589 N Country Club Drive                                            Unliquidated
          Atlantis,, FL 33462                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0325
                                                                             Is the claim subject to offset?    No  Yes
 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $600.00
          ECD Design/Accessibility Ltd.                                       Contingent
          6101 Woodview Ave                                                   Unliquidated
          Austin, TX 78757                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Construction
          Last 4 digits of account number       0303
                                                                             Is the claim subject to offset?    No  Yes
 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,597.14
          Ecolab - 32027                                                      Contingent
          PO Box 32027                                                        Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0090
                                                                             Is the claim subject to offset?    No  Yes
 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,563.64
          Ecolab - 70343                                                      Contingent
          PO Box 70343                                                        Unliquidated
          Chicago, IL 60673-0343                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0003
                                                                             Is the claim subject to offset?    No  Yes
 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $951.91
          Ecolab Food Safety Specialties                                      Contingent
          24198 Network Place                                                 Unliquidated
          Chicago, IL 60673-1241                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade
          Last 4 digits of account number       0005
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 71 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 94 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,887.71
          Ecolab Pest-Chicago                                                 Contingent
          26252 Network Place                                                 Unliquidated
          Chicago, IL 60673-1262                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0010
                                                                             Is the claim subject to offset?    No  Yes
 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $320,613.37
          Ecostruction LLC                                                    Contingent
          946 NE 80th Street                                                  Unliquidated
          Miami,, FL 33138                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Construction
          Last 4 digits of account number       0322
                                                                             Is the claim subject to offset?    No  Yes
 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $598.08
          Ecosure                                                             Contingent
          26397 Network Place                                                 Unliquidated
          Chicago, IL 60673-1263                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0095
                                                                             Is the claim subject to offset?    No  Yes
 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,843.00
          Edgar Agents LLC                                                    Contingent
          105 White Oak Lane #104                                             Unliquidated
          Old Bridge, NJ 08857                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number       0151
                                                                             Is the claim subject to offset?    No  Yes
 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,160.00
          Emailage Corporation                                                Contingent
          25 S Arizona Place #400                                             Unliquidated
          Chandler, AZ 85225                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number       0146
                                                                             Is the claim subject to offset?    No  Yes
 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,318.55
          Embedded Processor Designs, Inc.                                    Contingent
          1301 Sand Hill Road                                                 Unliquidated
          Bldg 300                                                            Disputed
          Candler, NC 28715
                                                                             Basis for the claim:    Construction
          Date(s) debt was incurred
          Last 4 digits of account number       0041                         Is the claim subject to offset?    No  Yes
 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,380.00
          Emergency Ice                                                       Contingent
          8700 Diplomacy Row                                                  Unliquidated
          Dallas, TX 75247                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0055
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 72 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 95 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,170.66
          Empire Merchants, LLC - Fintech                                     Contingent
          16 Bridgewater Street                                               Unliquidated
          Brooklyn, NY 11222                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Fintech
          Last 4 digits of account number       0125
                                                                             Is the claim subject to offset?    No  Yes
 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,118.30
          Empire Office Inc                                                   Contingent
          105 Madison Avenue 15th Floor                                       Unliquidated
          New York, NY 10016                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Construction
          Last 4 digits of account number       0314
                                                                             Is the claim subject to offset?    No  Yes
 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,000.00
          Entercom Communications Corp NEW
          YORK                                                                Contingent
          DIG-New York                                                        Unliquidated
          PO Box 74090                                                        Disputed
          Cleveland,, OH 44194
                                                                             Basis for the claim:    Marketing/Advertising
          Date(s) debt was incurred
          Last 4 digits of account number       0086                         Is the claim subject to offset?    No  Yes
 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $133.75
          Environmental Precision LLC                                         Contingent
          2719 Hollywood Blvd                                                 Unliquidated
          Hollywood, FL 33020                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number       0145
                                                                             Is the claim subject to offset?    No  Yes
 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,500.00
          Epsilon Data Management LLC                                         Contingent
          PO Box 84001                                                        Unliquidated
          Chicago, IL 60689-4001                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing/Advertising
          Last 4 digits of account number       0149
                                                                             Is the claim subject to offset?    No  Yes
 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Eric Barr and Kristen Barr
          Roura & Melamed                                                     Contingent
          Attn: Johanna C. Abreu, Esq.                                        Unliquidated
          233 Broadway, Suite 2700                                            Disputed
          New York, NY 10279
                                                                             Basis for the claim:    Litigation
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $259.80
          Eric T Letksuskas -Black Tie Window Clea                            Contingent
          2051 Gattis School Rd #540-186                                      Unliquidated
          Round Rock, TX 78664                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0452
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 73 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 96 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $356.23
          Essential Baking Company, Inc.                                      Contingent
          5601 1st Avenue South                                               Unliquidated
          PO Box 80445                                                        Disputed
          Seattle, WA 98108
                                                                             Basis for the claim:    Goods Sold
          Date(s) debt was incurred
          Last 4 digits of account number       0019                         Is the claim subject to offset?    No  Yes
 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $300.00
          Evention LLC                                                        Contingent
          121 W. Wacker Drive                                                 Unliquidated
          Suite 3200                                                          Disputed
          Chicago, IL 60601
                                                                             Basis for the claim:    Subscriptions
          Date(s) debt was incurred
          Last 4 digits of account number       0310                         Is the claim subject to offset?    No  Yes
 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,456.78
          EverFlow Plumbing Co.                                               Contingent
          James Damon Lee                                                     Unliquidated
          P.O.Box 313                                                         Disputed
          Fate, TX 75132-0313
                                                                             Basis for the claim:    Repairs & Maintenance
          Date(s) debt was incurred
          Last 4 digits of account number       0040                         Is the claim subject to offset?    No  Yes
 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,425.38
          Everfresh Juice Company/Swartz & Sons Di                            Contingent
          3815 38 Street                                                      Unliquidated
          Brentwood, MD 20722                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0304
                                                                             Is the claim subject to offset?    No  Yes
 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,921.90
          EZ Cleaners                                                         Contingent
          Eduard Karapetyan                                                   Unliquidated
          2308 E. Colarado Blvd                                               Disputed
          Pasadena, CA 91107
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0067                         Is the claim subject to offset?    No  Yes
 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,714.50
          Facility Solutions Group Inc.                                       Contingent
          PO Box 896508                                                       Unliquidated
          Charlotte, NC 28289-6508                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade
          Last 4 digits of account number       0002
                                                                             Is the claim subject to offset?    No  Yes
 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,146.61
          FarFromBoring Promotions, LLC                                       Contingent
          6401 Congress Ave Suite 215                                         Unliquidated
          Boca Raton, FL 33487                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Supplies
          Last 4 digits of account number       0356
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 74 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 97 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $300,306.72
          Federal Realty Investment Trust                                     Contingent
          Lock Box #9320                                                      Unliquidated
          PO Box 8500                                                         Disputed
          Philadelphia, PA 19178-9320
                                                                             Basis for the claim:    Rent
          Date(s) debt was incurred
          Last 4 digits of account number       0119                         Is the claim subject to offset?    No  Yes
 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,367.22
          Federal Realty Investment-WATER                                     Contingent
          Lockbox #9320                                                       Unliquidated
          PO Box 8500                                                         Disputed
          Philadelphia, PA 19178-9320
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0135                         Is the claim subject to offset?    No  Yes
 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,688.56
          FedEx -Bolingbrook Gift cards only                                  Contingent
          Do Not Mail Checks                                                  Unliquidated
          We pay them online                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0230
                                                                             Is the claim subject to offset?    No  Yes
 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,995.27
          FedEx Acct#2964-8707-4,all accounts                                 Contingent
          PO BOX 660481                                                       Unliquidated
          Dallas, TX 75266-0481                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0300
                                                                             Is the claim subject to offset?    No  Yes
 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,077.01
          Fedway Associates - Fintech                                         Contingent
          PO Box 651                                                          Unliquidated
          Basking Ridge, NJ 07920                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Fintech
          Last 4 digits of account number       0192
                                                                             Is the claim subject to offset?    No  Yes
 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,575.39
          Fells Point Wholesale Meats, Inc.                                   Contingent
          PO Box 21491                                                        Unliquidated
          New York, NY 10087-1491                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0115
                                                                             Is the claim subject to offset?    No  Yes
 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21,947.19
          Ferencik Libanoff Brandt Bustamante & Go                            Contingent
          150 South Pine Island Road                                          Unliquidated
          Suite #400                                                          Disputed
          Fort Lauderdale, FL 33324
                                                                             Basis for the claim:    Legal
          Date(s) debt was incurred
          Last 4 digits of account number       0116                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 75 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 98 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $86.17
          Filtercorp                                                          Contingent
          9805 NE 116th Street                                                Unliquidated
          PMB A200                                                            Disputed
          Kirkland, WA 98034
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0210                         Is the claim subject to offset?    No  Yes
 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $91.93
          Filtercorp Farwest                                                  Contingent
          2120 E. Winston Road                                                Unliquidated
          Anaheim, CA 92806                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0162
                                                                             Is the claim subject to offset?    No  Yes
 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $90.43
          Filtercorp Mid America                                              Contingent
          PO Box 637661                                                       Unliquidated
          Cincinnati, OH 45263-7661                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0198
                                                                             Is the claim subject to offset?    No  Yes
 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $102.93
          FilterCorp Rocky Mountains                                          Contingent
          2618 S RARITAN CIRCLE                                               Unliquidated
          ENGLEWOOD, CO 80110                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0225
                                                                             Is the claim subject to offset?    No  Yes
 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $602.16
          Filtercorp SE                                                       Contingent
          10420 Southern Loop Blvd                                            Unliquidated
          Pineville, NC 28134                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0155
                                                                             Is the claim subject to offset?    No  Yes
 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $621.00
          Fintech.net - EFT                                                   Contingent
          7702 Woodland Center Blvd                                           Unliquidated
          Suite 50                                                            Disputed
          Tampa, FL 33614
                                                                             Basis for the claim:    Fintech
          Date(s) debt was incurred
          Last 4 digits of account number       0042                         Is the claim subject to offset?    No  Yes
 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $952.00
          Fish Window Cleaning - AZ                                           Contingent
          2512 E. Thomas Rd                                                   Unliquidated
          Suite 8                                                             Disputed
          Phoenix, AZ 85016
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0134                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 76 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case 19-11739-LSS                       Doc 225           Filed 09/09/19                 Page 99 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $725.86
          Fish Window Cleaning - NY                                           Contingent
          4 Bulkley Avenue                                                    Unliquidated
          Port Chester, NY 10573                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0267
                                                                             Is the claim subject to offset?    No  Yes
 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $162.38
          Fish Window Cleaning - TX                                           Contingent
          2002 NW Military Hwy #10                                            Unliquidated
          San Antonio, TX 78213                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0158
                                                                             Is the claim subject to offset?    No  Yes
 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $120.00
          Fish Window Cleaning - WA - Richard Bail                            Contingent
          Richard Bailey                                                      Unliquidated
          PO Box 2881                                                         Disputed
          Redmond, WA 98073
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0071                         Is the claim subject to offset?    No  Yes
 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,700.44
          Flexential South Florida Corp.                                      Contingent
          PO Box 530619                                                       Unliquidated
          Atlanta, GA 30353-0619                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0327
                                                                             Is the claim subject to offset?    No  Yes
 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,117.38
          Flo Wet Cleaning Solutions, LLC                                     Contingent
          3601 NE 163rd ST                                                    Unliquidated
          North Miami Beach,, FL 33160                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0353
                                                                             Is the claim subject to offset?    No  Yes
 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,300.00
          Florida Industrial Super Cleaners, Inc.                             Contingent
          720 Lucerne Ave #1671                                               Unliquidated
          Lake Worth, FL 33460                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0190
                                                                             Is the claim subject to offset?    No  Yes
 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,391.91
          Florida Public Utilities                                            Contingent
          PO Box 2137                                                         Unliquidated
          Salisbury, MD 21802-2137                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0020
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 77 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 100 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $400.00
          Florida Son Landscaping LLC                                         Contingent
          1295 Glen Road                                                      Unliquidated
          West Palm Beach, FL 33406                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number       0346
                                                                             Is the claim subject to offset?    No  Yes
 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $445.35
          Fortessa Tableware Solutions, LLC                                   Contingent
          20412 Bashan Dr.                                                    Unliquidated
          Ashburn, VA 20147                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade
          Last 4 digits of account number       0206
                                                                             Is the claim subject to offset?    No  Yes
 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,611.76
          Forward Artists NYC, LLC                                            Contingent
          7080 Holywood Blvd,                                                 Unliquidated
          Suite 902                                                           Disputed
          Los Angeles,, CA 90028
                                                                             Basis for the claim:    Marketing/Advertising
          Date(s) debt was incurred
          Last 4 digits of account number       0361                         Is the claim subject to offset?    No  Yes
 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $875.80
          Foster, John                                                        Contingent
          2014 Woodford Road                                                  Unliquidated
          Vienna, VA 22182                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Expense Reimbursement
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,816.00
          Fox Valley Fire & Safety                                            Contingent
          2730 Pinnacle Drive                                                 Unliquidated
          Elgin, IL 60124                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade
          Last 4 digits of account number       0023
                                                                             Is the claim subject to offset?    No  Yes
 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,214.10
          FPL                                                                 Contingent
          General Mail Facility                                               Unliquidated
          Miami, FL 33188-0001                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0024
                                                                             Is the claim subject to offset?    No  Yes
 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $119.97
          Franklin Machine Products, Inc.                                     Contingent
          PO Box 781570                                                       Unliquidated
          Philadelphia, PA 19178-1570                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0182
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 78 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 101 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,513.39
          FreshPoint South Florida                                            Contingent
          2300 NW 19th Street                                                 Unliquidated
          Pompano Beach, FL 33069                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0027
                                                                             Is the claim subject to offset?    No  Yes
 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $337.65
          Frontier                                                            Contingent
          PO Box 740407                                                       Unliquidated
          Cincinnati, OH 45274-0407                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0037
                                                                             Is the claim subject to offset?    No  Yes
 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $103,254.32
          G&I VII Redmond - RENT                                              Contingent
          PO Box 742668                                                       Unliquidated
          Atlanta, GA 30374-2668                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent
          Last 4 digits of account number       0106
                                                                             Is the claim subject to offset?    No  Yes
 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $576.00
          G&I VII Redmond - WATER                                             Contingent
          PO Box 742668                                                       Unliquidated
          Atlanta, GA 30374-2668                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0107
                                                                             Is the claim subject to offset?    No  Yes
 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $539.00
          Gabriella's Desserts                                                Contingent
          2031 Route 22                                                       Unliquidated
          Brewster, NY 10509                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0245
                                                                             Is the claim subject to offset?    No  Yes
 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $438.42
          Gallant Building Solutions                                          Contingent
          Construction Services Group                                         Unliquidated
          345 Memorial Drive, Suite B                                         Disputed
          Crystal Lake, IL 60014
                                                                             Basis for the claim:    Repairs & Maintenance
          Date(s) debt was incurred
          Last 4 digits of account number       0047                         Is the claim subject to offset?    No  Yes
 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,680.60
          Gallo Wine NJ - Fintech                                             Contingent
          520 Division Street                                                 Unliquidated
          Elizabeth, NJ 07201                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Fintech
          Last 4 digits of account number       0228
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 79 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 102 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $65.25
          Gentile, Jaclyn                                                     Contingent
          7564 Ridgefield Lane                                                Unliquidated
          Lake Worth, FL 33467                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Expense Reimbursement
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,528.90
          Get Fresh Produce - Barrington                                      Contingent
          1441 Brewster Creek Blvd                                            Unliquidated
          Bartlett, IL 60103                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0230
                                                                             Is the claim subject to offset?    No  Yes
 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,977.66
          Get Fresh Produce - Bolingbrook                                     Contingent
          1441 Brewster Creek Blvd                                            Unliquidated
          Bartlett, IL 60103                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0101
                                                                             Is the claim subject to offset?    No  Yes
 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,360.01
          Gexa Energy                                                         Contingent
          PO Box 660100                                                       Unliquidated
          Dallas, TX 75266-0100                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0350
                                                                             Is the claim subject to offset?    No  Yes
 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $34,500.00
          GigaNetworks, Inc                                                   Contingent
          835 NE 79th Street                                                  Unliquidated
          Miami, FL 33138                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade
          Last 4 digits of account number       0025
                                                                             Is the claim subject to offset?    No  Yes
 3.242    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,243.42
          Globex America                                                      Contingent
          2324 Shorecrest Drive                                               Unliquidated
          Dallas, TX 75235-1804                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0323
                                                                             Is the claim subject to offset?    No  Yes
 3.243    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,689.01
          Goetz Fitpatrick LLP                                                Contingent
          One Penn Plaza                                                      Unliquidated
          Suite 3100                                                          Disputed
          New York, NY 10119-0196
                                                                             Basis for the claim:    Legal
          Date(s) debt was incurred
          Last 4 digits of account number       0252                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 80 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 103 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.244    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $514.90
          Gold Crust Baking Co, Inc.                                          Contingent
          6200 Columbia Park Rd                                               Unliquidated
          Landover, MD 20785                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0120
                                                                             Is the claim subject to offset?    No  Yes
 3.245    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,200.00
          Goodwin Recruiting                                                  Contingent
          117 Manchester Street                                               Unliquidated
          Suite 5A                                                            Disputed
          Concord, NH 03301
                                                                             Basis for the claim:    Professional Services
          Date(s) debt was incurred
          Last 4 digits of account number       0337                         Is the claim subject to offset?    No  Yes
 3.246    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $42,602.60
          Google ,LLC                                                         Contingent
          Dept 33654                                                          Unliquidated
          PO.Box 39000                                                        Disputed
          San Francisco, CA 94139
                                                                             Basis for the claim:    Marketing/Advertising
          Date(s) debt was incurred
          Last 4 digits of account number       0389                         Is the claim subject to offset?    No  Yes
 3.247    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $35,288.93
          Gotham Seafood Corp                                                 Contingent
          1049 Lowell Street                                                  Unliquidated
          Bronx, NY 10459                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0311
                                                                             Is the claim subject to offset?    No  Yes
 3.248    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,676.68
          Gourmet Food - Houston                                              Contingent
          29205 Network Place                                                 Unliquidated
          Chicago, IL 60673-1292                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0175
                                                                             Is the claim subject to offset?    No  Yes
 3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $226.99
          Grainger - 874946650                                                Contingent
          Dept 874946650                                                      Unliquidated
          PO Box 419267                                                       Disputed
          Kansas City, MO 64141-6267
                                                                             Basis for the claim:    Construction
          Date(s) debt was incurred
          Last 4 digits of account number       0134                         Is the claim subject to offset?    No  Yes
 3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $112.98
          Grainger - 877685636                                                Contingent
          Dept 877685636                                                      Unliquidated
          Palantine, IL 60038-0001                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade
          Last 4 digits of account number       0116
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 81 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 104 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $876.48
          Grande Communications                                               Contingent
          PO Box 679367                                                       Unliquidated
          Dallas, TX 75267-9367                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0016
                                                                             Is the claim subject to offset?    No  Yes
 3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,487.32
          Granite Technologies, LLC                                           Contingent
          100 Newport Avenue Extension                                        Unliquidated
          Quincy, MA 02171                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number       0364
                                                                             Is the claim subject to offset?    No  Yes
 3.253    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21,818.84
          GrayRobinson, P.A.                                                  Contingent
          301 E. Pine Street                                                  Unliquidated
          Suite 1400                                                          Disputed
          Orlando, FL 32801
                                                                             Basis for the claim:    Legal
          Date(s) debt was incurred
          Last 4 digits of account number       0069                         Is the claim subject to offset?    No  Yes
 3.254    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $850.00
          Greater Miami Convention & Visitors Bure                            Contingent
          701 Brickell Avenue                                                 Unliquidated
          Suite 2700                                                          Disputed
          Miami, FL 33131
                                                                             Basis for the claim:    Subscriptions
          Date(s) debt was incurred
          Last 4 digits of account number       0226                         Is the claim subject to offset?    No  Yes
 3.255    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,231.68
          Greco and Sons of Illinois                                          Contingent
          1550 Hecht Dr                                                       Unliquidated
          Bartlett, IL 60103                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0375
                                                                             Is the claim subject to offset?    No  Yes
 3.256    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,944.19
          Green-Wise, Inc.                                                    Contingent
          1911 SW 58th Ave                                                    Unliquidated
          Plantation, FL 33317                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade
          Last 4 digits of account number       0018
                                                                             Is the claim subject to offset?    No  Yes
 3.257    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $263.64
          Ground Truth -xAd, Inc.                                             Contingent
          Dept LA 23812                                                       Unliquidated
          Pasadena, CA 91185-3812                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing/Advertising
          Last 4 digits of account number       0012
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 82 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 105 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.258    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $803.01
          Guardian Fire Protection Services                                   Contingent
          7668 Standish Place                                                 Unliquidated
          Rockville, MD 20855                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0168
                                                                             Is the claim subject to offset?    No  Yes
 3.259    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $28,646.81
          HALO Branded Solutions, Inc.                                        Contingent
          3182 Momentum Place                                                 Unliquidated
          Chicago, IL 60689-5331                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing/Advertising
          Last 4 digits of account number       0158
                                                                             Is the claim subject to offset?    No  Yes
 3.260    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,972.78
          Halperns' Steak and Seafood Company                                 Contingent
          PO Box 116421                                                       Unliquidated
          Atlanta, GA 30368-1969                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0114
                                                                             Is the claim subject to offset?    No  Yes
 3.261    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $214.99
          Hammada, Rachel                                                     Contingent
          207 E 30th St                                                       Unliquidated
          Apt 9B                                                              Disputed
          New York, NY 10016
                                                                             Basis for the claim:    Expense Reimbursement
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.262    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $84.60
          Harbor Distributing, LLC                                            Contingent
          5901 Bollsa Ave                                                     Unliquidated
          Huntington Beach, CA 92647                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Fintech
          Last 4 digits of account number       0360
                                                                             Is the claim subject to offset?    No  Yes
 3.263    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $741.75
          Hardie's Fresh Foods-AUSTIN                                         Contingent
          P O. Box 671155                                                     Unliquidated
          Dallas, TX 75267-1155                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0029
                                                                             Is the claim subject to offset?    No  Yes
 3.264    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $347.36
          Hashemi, Hamid                                                      Contingent
          433 Plaza Real                                                      Unliquidated
          Suite 335                                                           Disputed
          Boca Raton, FL 33432
                                                                             Basis for the claim:    Expense Reimbursement
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 83 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 106 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.265    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14,720.50
          HCI Systems, INC.                                                   Contingent
          1354 S Parkside PL                                                  Unliquidated
          Ontario,, CA 91761                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0374
                                                                             Is the claim subject to offset?    No  Yes
 3.266    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $300.00
          Heart Haven Outreach                                                Contingent
          201 Canterbury Ln Suite C                                           Unliquidated
          Bolingbrook, IL 60440                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Misc
          Last 4 digits of account number       0376
                                                                             Is the claim subject to offset?    No  Yes
 3.267    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $489.62
          Helget Gas Products                                                 Contingent
          PO Box 24246                                                        Unliquidated
          Omaha,, NE 68124-0246                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0057
                                                                             Is the claim subject to offset?    No  Yes
 3.268    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14,815.68
          Heritage Services                                                   Contingent
          3200 NW 23rd Ave                                                    Unliquidated
          Suite 400                                                           Disputed
          Pompano Beach,, FL 33069
                                                                             Basis for the claim:    Repairs & Maintenance
          Date(s) debt was incurred
          Last 4 digits of account number       0366                         Is the claim subject to offset?    No  Yes
 3.269    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,529.08
          High Rise Fire and Security                                         Contingent
          144 21st Street                                                     Unliquidated
          Brooklyn, NY 11232                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0238
                                                                             Is the claim subject to offset?    No  Yes
 3.270    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,951.72
          Highland Baking Company                                             Contingent
          PO Box 74743                                                        Unliquidated
          Chicago, IL 60694-4743                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0045
                                                                             Is the claim subject to offset?    No  Yes
 3.271    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,383.56
          Hill Country Dairies, Inc                                           Contingent
          P O Box 80467                                                       Unliquidated
          Austin, TX 78708                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0365
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 84 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 107 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.272    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $292,830.48
          Hodges & Associates, PLLC                                           Contingent
          13642 Omega Road                                                    Unliquidated
          Dallas, TX 75244-4514                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Construction
          Last 4 digits of account number       0033
                                                                             Is the claim subject to offset?    No  Yes
 3.273    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $49,434.33
          Hollywood Theatre Equipment, Inc.                                   Contingent
          1941 North 66th Avenue                                              Unliquidated
          Hollywood, FL 33024                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0018
                                                                             Is the claim subject to offset?    No  Yes
 3.274    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $569.40
          Houston Draft Solutions LLC                                         Contingent
          5300 N Breswood Blvd #287                                           Unliquidated
          Houston, TX 77096                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0267
                                                                             Is the claim subject to offset?    No  Yes
 3.275    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $440.01
          HRdirect                                                            Contingent
          PO Box 669390                                                       Unliquidated
          Pompano Beach, FL 33066-9390                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0015
                                                                             Is the claim subject to offset?    No  Yes
 3.276    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,920.00
          ICR, LLC                                                            Contingent
          761 Main Avenue                                                     Unliquidated
          Norwalk, CT 06851                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number       0061
                                                                             Is the claim subject to offset?    No  Yes
 3.277    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149,504.49
          Id & Design International, Inc.                                     Contingent
          5100 North Dixie Highway                                            Unliquidated
          Fort Lauderdale, FL 33334                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Construction
          Last 4 digits of account number       0002
                                                                             Is the claim subject to offset?    No  Yes
 3.278    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,058.20
          Ideal Services Inc.                                                 Contingent
          5113 Pacific Hwy E SUite 13                                         Unliquidated
          Fife, WA 98424                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0088
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 85 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 108 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.279    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $492.65
          Impact Paper & Ink, Ltd                                             Contingent
          1590 Gilbreth Road                                                  Unliquidated
          Burlingame, CA 94010                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade
          Last 4 digits of account number       0006
                                                                             Is the claim subject to offset?    No  Yes
 3.280    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,620.00
          Imperial Parking Industries, Inc.                                   Contingent
          6404 Wilshire Blvd                                                  Unliquidated
          Ste 1250                                                            Disputed
          Los Angeles, CA 90048
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0026                         Is the claim subject to offset?    No  Yes
 3.281    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $497.00
          Impulse Enterprises, LLC Corp                                       Contingent
          710 South Powerline Road                                            Unliquidated
          Suite C                                                             Disputed
          Deerfield Beach, FL 33442
                                                                             Basis for the claim:    Supplies
          Date(s) debt was incurred
          Last 4 digits of account number       0039                         Is the claim subject to offset?    No  Yes
 3.282    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $951.05
          In Situ Creative, LLC                                               Contingent
          150 St. James Place                                                 Unliquidated
          #21                                                                 Disputed
          Brooklyn, NY 11238
                                                                             Basis for the claim:    Construction
          Date(s) debt was incurred
          Last 4 digits of account number       0090                         Is the claim subject to offset?    No  Yes
 3.283    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $456.00
          Inception Wines, LLC                                                Contingent
          PO Box 11346                                                        Unliquidated
          Carlson, CA 90749                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Liquor
          Last 4 digits of account number       0068
                                                                             Is the claim subject to offset?    No  Yes
 3.284    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,998.22
          Indeed, Inc.                                                        Contingent
          177 Broad Street                                                    Unliquidated
          Stamford,, CT 06901                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing/Advertising
          Last 4 digits of account number       0099
                                                                             Is the claim subject to offset?    No  Yes
 3.285    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $71,682.50
          InfoLawGroup LLP                                                    Contingent
          PO Box 2139                                                         Unliquidated
          Manhattan Beach, CA 90267                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal
          Last 4 digits of account number       0029
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 86 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 109 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.286    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $56.84
          Infusino, Melissa                                                   Contingent
          8010 Janes Ave                                                      Unliquidated
          Apt. 103                                                            Disputed
          Woodridge, IL 60517
                                                                             Basis for the claim:    Expense Reimbursement
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.287    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,542.00
          Integrated Media SystmBe Media Service C                            Contingent
          DBA Be Media                                                        Unliquidated
          9729 Lurline Ave                                                    Disputed
          Chatsworth, CA 91311
                                                                             Basis for the claim:    Repairs & Maintenance
          Date(s) debt was incurred
          Last 4 digits of account number       0100                         Is the claim subject to offset?    No  Yes
 3.288    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $103,510.00
          Integrated Media Systms-- Be Media-CONST                            Contingent
          DBA Be Media                                                        Unliquidated
          9729 Lurline Ave                                                    Disputed
          Chatsworth, CA 91311
                                                                             Basis for the claim:    Construction
          Date(s) debt was incurred
          Last 4 digits of account number       0009                         Is the claim subject to offset?    No  Yes
 3.289    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,589.26
          International Gourmet Foods, Inc.                                   Contingent
          7520 Fullerton Road                                                 Unliquidated
          Springfield, VA 22153                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0050
                                                                             Is the claim subject to offset?    No  Yes
 3.290    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,431.90
          Iron Mountain                                                       Contingent
          PO Box 27128                                                        Unliquidated
          New York, NY 10087-7128                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0013
                                                                             Is the claim subject to offset?    No  Yes
 3.291    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $29.00
          Isaza, Giovanni                                                     Contingent
          151 SE 3rd Ave                                                      Unliquidated
          Apt. 435                                                            Disputed
          Delray Beach, FL 33483
                                                                             Basis for the claim:    Expense Reimbursement
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.292    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $264.00
          Isotech Pest Management Inc.                                        Contingent
          PO Box 4215                                                         Unliquidated
          Covina, CA 91723                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0035
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 87 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 110 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.293    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109,456.10
          Jackson Lewis PC                                                    Contingent
          PO Box 416019                                                       Unliquidated
          Boston, MA 02241-6019                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal
          Last 4 digits of account number       0035
                                                                             Is the claim subject to offset?    No  Yes
 3.294    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $600.00
          Jackson Walker LLP                                                  Contingent
          PO Box 130989                                                       Unliquidated
          Dallas, TX 75313-0989                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal
          Last 4 digits of account number       0052
                                                                             Is the claim subject to offset?    No  Yes
 3.295    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,754.00
          Jameson Babbitt Stites & Lombard, P.L.L.                            Contingent
          801 2nd Avenue                                                      Unliquidated
          Suite 700                                                           Disputed
          Seattle, WA 98104
                                                                             Basis for the claim:    Legal
          Date(s) debt was incurred
          Last 4 digits of account number       0340                         Is the claim subject to offset?    No  Yes
 3.296    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $450.52
          JAX Beverage Solutions                                              Contingent
          4613 E Ivy Street                                                   Unliquidated
          Mesa, AR 85205                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0330
                                                                             Is the claim subject to offset?    No  Yes
 3.297    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,138.70
          Jayshree Holdings Inc.                                              Contingent
          PO Box 397                                                          Unliquidated
          Groveland, FL 34736                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0075
                                                                             Is the claim subject to offset?    No  Yes
 3.298    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,849.05
          Jeffer Mangels Butler & Mitchell LLP                                Contingent
          1900 Avenue of the Stars                                            Unliquidated
          7th Floor                                                           Disputed
          Los Angeles, CA 90067-4308
                                                                             Basis for the claim:    Legal
          Date(s) debt was incurred
          Last 4 digits of account number       0011                         Is the claim subject to offset?    No  Yes
 3.299    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,250.00
          JES Publishing                                                      Contingent
          1000 Clint Moore Road #103                                          Unliquidated
          Boca Raton, FL 33487                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing/Advertising
          Last 4 digits of account number       0014
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 88 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 111 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.300    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,012.45
          JKR LLC                                                             Contingent
          PO Box 957                                                          Unliquidated
          Renton, WA 98057                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number       0621
                                                                             Is the claim subject to offset?    No  Yes
 3.301    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $300.67
          JMB Repairs, Inc.                                                   Contingent
          2105 7th Avenue North                                               Unliquidated
          Lake Worth, FL 33461                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0048
                                                                             Is the claim subject to offset?    No  Yes
 3.302    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $140.14
          John's Market Corporation (JDB Market co                            Contingent
          P.O.BOX 1418                                                        Unliquidated
          Long Island City,, NY 11101                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0314
                                                                             Is the claim subject to offset?    No  Yes
 3.303    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,475.00
          Jones Sign Co, Inc                                                  Contingent
          1711 Scheuring Road                                                 Unliquidated
          De Pere, WI 54115                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Construction
          Last 4 digits of account number       0344
                                                                             Is the claim subject to offset?    No  Yes
 3.304    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Joshua King
          Carpenter, Zuckerman & Rowley                                       Contingent
          Aaron R. Stiegler                                                   Unliquidated
          8827 West Olympic Blvd.                                             Disputed
          Beverly Hills, CA 90211
                                                                             Basis for the claim:    Litigation
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.305    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,017.60
          Jrb Services of SFL LLC                                             Contingent
          4911 Lyons Technology Pkwy Suote A23                                Unliquidated
          Coconut Creek, FL 33073                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Construction
          Last 4 digits of account number       0367
                                                                             Is the claim subject to offset?    No  Yes
 3.306    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $47,043.89
          Karen Hanlon Design, Inc.                                           Contingent
          1150 South Northlake Drive                                          Unliquidated
          Hollywood, FL 33019                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Construction
          Last 4 digits of account number       0015
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 89 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 112 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.307    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $250.81
          Karp, Sandy                                                         Contingent
          11415 Sundance Lane                                                 Unliquidated
          Boca Raton, FL 33428                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Expense Reimbursement
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.308    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,750.00
          Kearney, Jay - The Little Worth Group                               Contingent
          401 Littleworth Lane                                                Unliquidated
          Sea Cliff, NY 11579                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing/Advertising
          Last 4 digits of account number       0352
                                                                             Is the claim subject to offset?    No  Yes
 3.309    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $750.00
          KES Protechs Co                                                     Contingent
          1908 S Leavitt St                                                   Unliquidated
          Unit #2                                                             Disputed
          Chicago, IL 60608
                                                                             Basis for the claim:    Repairs & Maintenance
          Date(s) debt was incurred
          Last 4 digits of account number       0200                         Is the claim subject to offset?    No  Yes
 3.310    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,934.31
          Keter Environmental Services, Inc.                                  Contingent
          PO Box 417468                                                       Unliquidated
          Boston, MA 02241-7468                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0060
                                                                             Is the claim subject to offset?    No  Yes
 3.311    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,325.85
          Kluger, Kaplan, Silverman, Katzen & Levi                            Contingent
          201 S. Biscayne Boulevard                                           Unliquidated
          Suite 1700                                                          Disputed
          Miami, FL 33131
                                                                             Basis for the claim:    Legal
          Date(s) debt was incurred
          Last 4 digits of account number       0192                         Is the claim subject to offset?    No  Yes
 3.312    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,399.50
          Kohler Distributing Company Corp                                    Contingent
          PO Box 643                                                          Unliquidated
          150 Wagaraw Rd                                                      Disputed
          Hawthorne, NJ 07507
                                                                             Basis for the claim:    Liquor
          Date(s) debt was incurred
          Last 4 digits of account number       0154                         Is the claim subject to offset?    No  Yes
 3.313    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $457.28
          KONE Inc.                                                           Contingent
          1384 Broadway                                                       Unliquidated
          New York, NY 10018                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0186
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 90 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 113 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.314    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,351.44
          Konica Minolta - CIT Bank N.A. Corp                                 Contingent
          21146 Network Place                                                 Unliquidated
          Chicago, IL 60673-1211                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0037
                                                                             Is the claim subject to offset?    No  Yes
 3.315    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $151.64
          Konica Minolta Business Solutions USA In                            Contingent
          Dept AT 952823                                                      Unliquidated
          Atlanta, GA 31192-2823                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0112
                                                                             Is the claim subject to offset?    No  Yes
 3.316    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,298.10
          Konica Minolta Premier Finance-ATLANTA                              Contingent
          PO Box 105710                                                       Unliquidated
          Atlanta, GA 30348-5710                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0198
                                                                             Is the claim subject to offset?    No  Yes
 3.317    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,771.20
          Konica Minolta Premier Finance-ST LOUIS                             Contingent
          PO Box 790448                                                       Unliquidated
          St. Louis, MO 63179-0448                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0150
                                                                             Is the claim subject to offset?    No  Yes
 3.318    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,874.97
          Kount, Inc.                                                         Contingent
          1005 W. Main Street                                                 Unliquidated
          Boise, ID 83702                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number       0175
                                                                             Is the claim subject to offset?    No  Yes
 3.319    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,880.16
          Kraftsmen Bakers 1 LTD                                              Contingent
          611 West 22nd Street                                                Unliquidated
          Suite 1A                                                            Disputed
          Houston, TX 77008
                                                                             Basis for the claim:    Goods Sold
          Date(s) debt was incurred
          Last 4 digits of account number       0125                         Is the claim subject to offset?    No  Yes
 3.320    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $450.00
          Kroll, McNamara, Evans & Delehanty, LLP                             Contingent
          65 Memorial Road                                                    Unliquidated
          Suite 300                                                           Disputed
          West Hartford, CT 06107
                                                                             Basis for the claim:    Legal
          Date(s) debt was incurred
          Last 4 digits of account number       0095                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 91 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 114 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.321    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,297.29
          L.A. Specialty Corp                                                 Contingent
          13527 Orden Dr                                                      Unliquidated
          Santa Fe Spring, CA 90670                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0025
                                                                             Is the claim subject to offset?    No  Yes
 3.322    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $518.49
          Lagniappe LLC - Fintech                                             Contingent
          PO Box 220120                                                       Unliquidated
          Chicago, IL 60622                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Fintech
          Last 4 digits of account number       0278
                                                                             Is the claim subject to offset?    No  Yes
 3.323    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $250.56
          Lake, Larry                                                         Contingent
          874 Vaquero Street                                                  Unliquidated
          Allen, TX 75013                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Expense Reimbursement
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.324    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $92,550.86
          Lane Valente Industries                                             Contingent
          20 Keyland Court                                                    Unliquidated
          Bohemia, NY 11716                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0206
                                                                             Is the claim subject to offset?    No  Yes
 3.325    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,962.21
          Larry Kline Wholesale Meats & Provisions                            Contingent
          12500 W Creek Parkway                                               Unliquidated
          Richmond, VA 23238                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0250
                                                                             Is the claim subject to offset?    No  Yes
 3.326    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,099.50
          Laundry Valet                                                       Contingent
          403 S Arizona Avenue                                                Unliquidated
          Chandler, AZ 85225                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0073
                                                                             Is the claim subject to offset?    No  Yes
 3.327    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $627.61
          Lavazza Premium Coffees Corp                                        Contingent
          120 Wall Street, Floor 27th                                         Unliquidated
          New York,, NY 10005                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0307
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 92 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 115 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.328    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,802.42
          Leaven& RM Bakery, Co Rollo Mio Artisan                             Contingent
          POBox 780879                                                        Unliquidated
          Philadelphia, PA 19106                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0225
                                                                             Is the claim subject to offset?    No  Yes
 3.329    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,467.12
          Legacy Group Enterprises, Inc-Legacy FMS                            Contingent
          10 Pinehurst Drive                                                  Unliquidated
          Bellport, NY 11713                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0296
                                                                             Is the claim subject to offset?    No  Yes
 3.330    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,829.49
          Les Fleurs D'Almir                                                  Contingent
          OSR Trading LLC                                                     Unliquidated
          464 E. Palmetto Park Road                                           Disputed
          Boca Raton, FL 33432
                                                                             Basis for the claim:    Trade
          Date(s) debt was incurred
          Last 4 digits of account number       0050                         Is the claim subject to offset?    No  Yes
 3.331    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,631.31
          Libfeld Inc DBA WrapOle'                                            Contingent
          7669 Northtree Way                                                  Unliquidated
          Lake Worth,, FL 33467                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0284
                                                                             Is the claim subject to offset?    No  Yes
 3.332    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $107.77
          Lighting Unlimited Inc.                                             Contingent
          15816 N. Greenway Hayden Loop                                       Unliquidated
          #100                                                                Disputed
          Scottsdale, AZ 85260
                                                                             Basis for the claim:    Trade
          Date(s) debt was incurred
          Last 4 digits of account number       0106                         Is the claim subject to offset?    No  Yes
 3.333    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,497.81
          Lionsgate                                                           Contingent
          4 Chase Metrotech Ctr. 7th Floor                                    Unliquidated
          Lockbox # 29159                                                     Disputed
          Brooklyn, NY 11245
                                                                             Basis for the claim:    Film
          Date(s) debt was incurred
          Last 4 digits of account number       0014                         Is the claim subject to offset?    No  Yes
 3.334    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $534.41
          Liquid Environmental Solutions                                      Contingent
          PO Box 733372                                                       Unliquidated
          Dallas, TX 75373-3372                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0017
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 93 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 116 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.335    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $110.06
          LoopUp LLC/ formally Ring2 Communication                            Contingent
          Dept LA 24400                                                       Unliquidated
          Pasadena, CA 91185-4400                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0034
                                                                             Is the claim subject to offset?    No  Yes
 3.336    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,181.19
          Los Angeles Dept of Water & Power                                   Contingent
          PO Box 30808                                                        Unliquidated
          Los Angeles, CA 90030-0808                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0060
                                                                             Is the claim subject to offset?    No  Yes
 3.337    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,645.00
          LPA Inc                                                             Contingent
          5301 California Ave                                                 Unliquidated
          Suite 100                                                           Disputed
          Irvine,, CA 92617
                                                                             Basis for the claim:    Construction
          Date(s) debt was incurred
          Last 4 digits of account number       0304                         Is the claim subject to offset?    No  Yes
 3.338    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $46,646.42
          M&M Pest Control Inc.                                               Contingent
          39-27 29th STreet                                                   Unliquidated
          Long Island City, NY 11101                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0584
                                                                             Is the claim subject to offset?    No  Yes
 3.339    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $840.00
          M. Gonzalez Carpet Cleaning                                         Contingent
          Manuel Gonzalez                                                     Unliquidated
          PO Box 32622                                                        Disputed
          El Sereno,, CA 90032
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0018                         Is the claim subject to offset?    No  Yes
 3.340    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $500.98
          Mac & Co -Macrina Bakery and Cafe                                   Contingent
          19215 66th Ave S                                                    Unliquidated
          Kent, WA 98032                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0195
                                                                             Is the claim subject to offset?    No  Yes
 3.341    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $127.96
          Maffei Cutlery- E-Z EDGE INC                                        Contingent
          6119 Adams Street                                                   Unliquidated
          West New York, NJ 07093                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0384
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 94 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 117 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.342    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $648.00
          Mahoney Environmental Partnership                                   Contingent
          37458 Eagle Way                                                     Unliquidated
          Chicago, IL 60678-1374                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0002
                                                                             Is the claim subject to offset?    No  Yes
 3.343    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $636.85
          Manhattan Beer - FINTECH                                            Contingent
          955 East 149th Street                                               Unliquidated
          Bronx, NY 10455                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Fintech
          Last 4 digits of account number       0360
                                                                             Is the claim subject to offset?    No  Yes
 3.344    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $59,225.00
          Marcum LLP                                                          Contingent
          One SE Third Avenue                                                 Unliquidated
          Suite 1100                                                          Disputed
          Miami, FL 33131
                                                                             Basis for the claim:    Professional Services
          Date(s) debt was incurred
          Last 4 digits of account number       0648                         Is the claim subject to offset?    No  Yes
 3.345    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,250.00
          Marketing Performance Group, Inc                                    Contingent
          1001 Yamato Road Suite 405                                          Unliquidated
          Boca Raton, FL 33431                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing/Advertising
          Last 4 digits of account number       0662
                                                                             Is the claim subject to offset?    No  Yes
 3.346    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,658.19
          Marky's                                                             Contingent
          1000 NW 159th Drive                                                 Unliquidated
          Miami, FL 33169                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0121
                                                                             Is the claim subject to offset?    No  Yes
 3.347    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mary Ryan and Johanna Nielson, et al.
          KJT Law Group LLP                                                   Contingent
          Vache A. Thomassian, Esq.                                           Unliquidated
          230 North Maryland Ave., Ste 306                                    Disputed
          Glendale, CA 91206-4281
                                                                             Basis for the claim:    Litigation
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.348    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $156.96
          Massey Services, Inc                                                Contingent
          PO BOX: 547668                                                      Unliquidated
          Orlando, FL 32854-7668                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0041
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 95 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 118 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.349    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $515.49
          Matheson Tri-Gas Inc.                                               Contingent
          Dept 3028 PO Box 123028                                             Unliquidated
          Dallas, TX 75312                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0120
                                                                             Is the claim subject to offset?    No  Yes
 3.350    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,188.00
          Mautic, Inc.                                                        Contingent
          10 Cabot Road                                                       Unliquidated
          Suite 101B                                                          Disputed
          Medford, MA 02155
                                                                             Basis for the claim:    Marketing/Advertising
          Date(s) debt was incurred
          Last 4 digits of account number       0564                         Is the claim subject to offset?    No  Yes
 3.351    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,095.93
          Mayflower Uniform and Medical Supplies                              Contingent
          2202 Green Cedar Drive                                              Unliquidated
          Bel Air, MD 21015                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0596
                                                                             Is the claim subject to offset?    No  Yes
 3.352    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $29.00
          McDermott, Amy                                                      Contingent
          120 S 11th St                                                       Unliquidated
          Lantana, FL 33462                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Expense Reimbursement
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.353    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $699.32
          Mediant Communications Inc.                                         Contingent
          PO Box 29976                                                        Unliquidated
          New York, NY 10087-9976                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number       0616
                                                                             Is the claim subject to offset?    No  Yes
 3.354    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,625.00
          Messina, Dana                                                       Contingent
          11150 Santa Monica Blvd                                             Unliquidated
          Suite 700                                                           Disputed
          Los Angeles, CA 90025
                                                                             Basis for the claim:    Misc
          Date(s) debt was incurred
          Last 4 digits of account number       0597                         Is the claim subject to offset?    No  Yes
 3.355    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,430.20
          Metro Linen Company                                                 Contingent
          PO Box 978                                                          Unliquidated
          McKinney, TX 75070                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0375
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 96 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 119 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.356    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,493.62
          Metropolitan Meat, Seafood & Poultry Com                            Contingent
          1920 Stanford Ct                                                    Unliquidated
          Landover, MD 20785                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0210
                                                                             Is the claim subject to offset?    No  Yes
 3.357    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,333.74
          Mickey's Linen                                                      Contingent
          4601 W Addison St                                                   Unliquidated
          Suite 700                                                           Disputed
          Chicago, IL 60641
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0048                         Is the claim subject to offset?    No  Yes
 3.358    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,741.68
          Mitel Networks, Inc.                                                Contingent
          28760 Network Place                                                 Unliquidated
          Chicago, IL 60673                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0581
                                                                             Is the claim subject to offset?    No  Yes
 3.359    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $98.09
          Mizrahi, Debra L.                                                   Contingent
          16025 North 102nd Place                                             Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Expense Reimbursement
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.360    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $51,644.89
          Modcomp, Inc. - CSPi Technology Solution                            Contingent
          CSPi Technology Solutions                                           Unliquidated
          PO Box 207571                                                       Disputed
          Dallas, TX 75320-7571
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0169                         Is the claim subject to offset?    No  Yes
 3.361    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,068.80
          Mood Media North America Holdings Corp                              Contingent
          PO Box 71070                                                        Unliquidated
          Charlotte, NC 28272-1070                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0390
                                                                             Is the claim subject to offset?    No  Yes
 3.362    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $500.00
          MovieXchange Limited                                                Contingent
          6300 Wilshire Blvd                                                  Unliquidated
          Suite 940                                                           Disputed
          Los Angeles,, CA 90048
                                                                             Basis for the claim:    Trade
          Date(s) debt was incurred
          Last 4 digits of account number       0640                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 97 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 120 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.363    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $312.93
          Murray's Cheese, LLC                                                Contingent
          25-19 Borden Ave                                                    Unliquidated
          Suite 217                                                           Disputed
          Long Island City, NY 11101
                                                                             Basis for the claim:    Goods Sold
          Date(s) debt was incurred
          Last 4 digits of account number       0370                         Is the claim subject to offset?    No  Yes
 3.364    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,815.71
          National Chef Supply Warehouse                                      Contingent
          3601 N. Dixie Highway                                               Unliquidated
          Suite 20                                                            Disputed
          Boca Raton, FL 33431
                                                                             Basis for the claim:    Trade
          Date(s) debt was incurred
          Last 4 digits of account number       0016                         Is the claim subject to offset?    No  Yes
 3.365    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $900.00
          Navarro & Sons LLC                                                  Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Outside Services
                                                                             Is the claim subject to offset?    No  Yes
 3.366    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,110.00
          Neighborhood Networks Publishing                                    Contingent
          PO Box 602906                                                       Unliquidated
          Charlotte, NC 28260-2906                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing/Advertising
          Last 4 digits of account number       0038
                                                                             Is the claim subject to offset?    No  Yes
 3.367    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,500.00
          New Times Miami                                                     Contingent
          PO Box 011591                                                       Unliquidated
          Miami, FL 33101                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing/Advertising
          Last 4 digits of account number       0040
                                                                             Is the claim subject to offset?    No  Yes
 3.368    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,112.95
          Newport Meat Company                                                Contingent
          PO Box 19726                                                        Unliquidated
          Irvine, CA 92623-9726                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0060
                                                                             Is the claim subject to offset?    No  Yes
 3.369    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nia Slater
          Texas Workforce Commission Civil Rights                             Contingent
          TWC Ombudsman                                                       Unliquidated
          101 E 15th Street, Rm. 370                                          Disputed
          Austin, TX 78778-0001
                                                                             Basis for the claim:    Litigation
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 98 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 121 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.370    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,598.30
          Nice Tomatoes, LLC                                                  Contingent
          1429 SE 6 th Street                                                 Unliquidated
          Deerfield, FL 33441                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0104
                                                                             Is the claim subject to offset?    No  Yes
 3.371    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,316.82
          Nicor Gas                                                           Contingent
          PO Box 5407                                                         Unliquidated
          Carol Stream, IL 60197-5407                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0011
                                                                             Is the claim subject to offset?    No  Yes
 3.372    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $953.97
          Northern Virginia Plant People, LLC                                 Contingent
          15047 Clementine Way                                                Unliquidated
          Haymarket, VA 20169-3319                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0098
                                                                             Is the claim subject to offset?    No  Yes
 3.373    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,507.69
          NuCO2                                                               Contingent
          PO Box 417902                                                       Unliquidated
          Boston, MA 02241-7902                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0014
                                                                             Is the claim subject to offset?    No  Yes
 3.374    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $319.98
          Oak Beverage Inc. - FINTECH                                         Contingent
          1 Flower Lance                                                      Unliquidated
          Blauvelt, NY 10913                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Fintech
          Last 4 digits of account number       0105
                                                                             Is the claim subject to offset?    No  Yes
 3.375    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,828.95
          Old School Bread (Delray)                                           Contingent
          45 North Congress Ave                                               Unliquidated
          Delray Beach, FL 33445                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0142
                                                                             Is the claim subject to offset?    No  Yes
 3.376    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,287.20
          Old School Bread (Miami)                                            Contingent
          45 North Congress Avenue, Suite B1                                  Unliquidated
          Delray Beach, FL 33445                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0069
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 99 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 122 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.377    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,969.35
          Old School Bread (Mizner)                                           Contingent
          45 N. Congress Ave, Suite B1                                        Unliquidated
          Delray Beach, FL 33445                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0035
                                                                             Is the claim subject to offset?    No  Yes
 3.378    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,636.75
          Opentable, Inc.                                                     Contingent
          Payment Lockbox                                                     Unliquidated
          P.O. Box 671198                                                     Disputed
          Dallas, TX 75267-1198
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0008                         Is the claim subject to offset?    No  Yes
 3.379    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $593.88
          Original Popcorn House                                              Contingent
          10 NE 5th Avenue                                                    Unliquidated
          Delray Beach, FL 33483                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0055
                                                                             Is the claim subject to offset?    No  Yes
 3.380    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $487.14
          Orkin Pest Control Corp                                             Contingent
          686 SOUTH HOUSTON COMM, TX                                          Unliquidated
          3901 Braxton Dr                                                     Disputed
          Houston, TX 77063-6303
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0070                         Is the claim subject to offset?    No  Yes
 3.381    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $494.38
          Orkin, LLC - Mizner/Corp/Delray                                     Contingent
          2257 Vista Parkway                                                  Unliquidated
          Ste 5                                                               Disputed
          West Palm Beach, FL 33411
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0050                         Is the claim subject to offset?    No  Yes
 3.382    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,823.16
          Otis Elevator Company                                               Contingent
          PO Box 730400                                                       Unliquidated
          Dallas, TX 75373-0400                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0062
                                                                             Is the claim subject to offset?    No  Yes
 3.383    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,625.00
          Outfront Media LLC Corp                                             Contingent
          PO Box 33074                                                        Unliquidated
          Newark, NJ 07188                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Construction
          Last 4 digits of account number       0073
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 100 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 123 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.384    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,600.00
          Padilla's King Cleaning                                             Contingent
          Gabriel Padilla Elizalde                                            Unliquidated
          1016 N. Summit Ave                                                  Disputed
          Pasadena,, CA 91103
                                                                             Basis for the claim:    Repairs & Maintenance
          Date(s) debt was incurred
          Last 4 digits of account number       0114                         Is the claim subject to offset?    No  Yes
 3.385    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,200.00
          Palm Beach Media Group North LLC                                    Contingent
          PO Box 3344                                                         Unliquidated
          Palm Beach, FL 33480                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing/Advertising
          Last 4 digits of account number       0390
                                                                             Is the claim subject to offset?    No  Yes
 3.386    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $136,529.70
          Paramount Pictures / Dreamworks                                     Contingent
          PO Box 748774                                                       Unliquidated
          Los Angeles, CA 90074-8774                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Film
          Last 4 digits of account number       0006
                                                                             Is the claim subject to offset?    No  Yes
 3.387    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $21.50
          Park Street Imports - Fintech                                       Contingent
          1000 Brickell Ave                                                   Unliquidated
          Suite 915                                                           Disputed
          Miami, FL 33131
                                                                             Basis for the claim:    Fintech
          Date(s) debt was incurred
          Last 4 digits of account number       0308                         Is the claim subject to offset?    No  Yes
 3.388    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $98.79
          Pasadena Lock Shop                                                  Contingent
          1524 E. Walnut St.                                                  Unliquidated
          Pasadena,, CA 91106                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0075
                                                                             Is the claim subject to offset?    No  Yes
 3.389    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,068.00
          Pasta Guys                                                          Contingent
          212 N Federal Highway - Bay #206                                    Unliquidated
          Dania Beach, FL 33004                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0013
                                                                             Is the claim subject to offset?    No  Yes
 3.390    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,000.00
          Payton & Company LLC                                                Contingent
          302A West 12th St                                                   Unliquidated
          APT #248                                                            Disputed
          New York, NY 10014
                                                                             Basis for the claim:    Professional Services
          Date(s) debt was incurred
          Last 4 digits of account number       0338                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 101 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 124 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.391    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,475.82
          PC Connection Sales Corporation dba Conn                            Contingent
          730 Milford Rd                                                      Unliquidated
          Merrimack,, NH 03054                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Misc
          Last 4 digits of account number       0633
                                                                             Is the claim subject to offset?    No  Yes
 3.392    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $239.90
          Perlman, Malicia                                                    Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Outside Services
                                                                             Is the claim subject to offset?    No  Yes
 3.393    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,500.00
          Permitting Consultants LTD                                          Contingent
          2270 Cammie Wages Rd                                                Unliquidated
          Dacula, GA 30019-1965                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Construction
          Last 4 digits of account number       0402
                                                                             Is the claim subject to offset?    No  Yes
 3.394    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $633.64
          Pesco                                                               Contingent
          PO Box 2137                                                         Unliquidated
          Salisbury, MD 21802-2137                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0225
                                                                             Is the claim subject to offset?    No  Yes
 3.395    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21,000.00
          Peter Tunney Experience of New York LLC                             Contingent
          83 Leonard Street                                                   Unliquidated
          Ground Floor                                                        Disputed
          New York, NY 10013
                                                                             Basis for the claim:    Construction
          Date(s) debt was incurred
          Last 4 digits of account number       0205                         Is the claim subject to offset?    No  Yes
 3.396    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $42,042.68
          PGAL Corp                                                           Contingent
          3131 Briapark Drive                                                 Unliquidated
          Suite 200                                                           Disputed
          Houston, TX 77042
                                                                             Basis for the claim:    Construction
          Date(s) debt was incurred
          Last 4 digits of account number       0280                         Is the claim subject to offset?    No  Yes
 3.397    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,750.00
          Philip, George M.                                                   Contingent
          208 Kelly Circle                                                    Unliquidated
          Altamont, NY 12009                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Misc
          Last 4 digits of account number       0359
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 102 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 125 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.398    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $846.55
          Phoenix Welding Supply Co.                                          Contingent
          701 S. 7th Street                                                   Unliquidated
          Phoenix, AZ 85034                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0122
                                                                             Is the claim subject to offset?    No  Yes
 3.399    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $624.22
          Pitney Bowes-STAMP MACHINE                                          Contingent
          PO Box 371887                                                       Unliquidated
          Pittsburgh, PA 15250-7887                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0018
                                                                             Is the claim subject to offset?    No  Yes
 3.400    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $347.34
          Pop It Rite, Inc.                                                   Contingent
          PO Box 211                                                          Unliquidated
          Lyons, IL 60534-0211                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0073
                                                                             Is the claim subject to offset?    No  Yes
 3.401    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $384.00
          Popcornopolis                                                       Contingent
          3200 E. Slauson Avenue                                              Unliquidated
          Vernon, CA 90058                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0050
                                                                             Is the claim subject to offset?    No  Yes
 3.402    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,744.10
          Post Polak P.A.                                                     Contingent
          425 Eagle Rock Avenue                                               Unliquidated
          Suite 200                                                           Disputed
          Roseland,, NJ 07068
                                                                             Basis for the claim:    Legal
          Date(s) debt was incurred
          Last 4 digits of account number       0400                         Is the claim subject to offset?    No  Yes
 3.403    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $839.30
          Potted Plant, Inc.                                                  Contingent
          16055 N. Dial Blvd                                                  Unliquidated
          Ste 13                                                              Disputed
          Scottsdale, AZ 85260
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0054                         Is the claim subject to offset?    No  Yes
 3.404    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,500.00
          PR Tess, LLC                                                        Contingent
          20118 N 67th Ave Ste 300                                            Unliquidated
          Box 150                                                             Disputed
          Glendale, AZ 85308
                                                                             Basis for the claim:    Marketing/Advertising
          Date(s) debt was incurred
          Last 4 digits of account number       0406                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 103 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 126 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.405    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,418.77
          Premier Produce LLC                                                 Contingent
          PO Box 5606                                                         Unliquidated
          Carol Stream, IL 60197-5606                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0200
                                                                             Is the claim subject to offset?    No  Yes
 3.406    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22,404.01
          Prime Line Distributors, Inc.                                       Contingent
          2800 SW 42nd Street                                                 Unliquidated
          Ft Lauderdale, FL 33312                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0034
                                                                             Is the claim subject to offset?    No  Yes
 3.407    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,950.63
          Profiles, Inc.                                                      Contingent
          3000 Chestnut Avenue                                                Unliquidated
          Suite 201                                                           Disputed
          BALTIMORE, MD 21211
                                                                             Basis for the claim:    Marketing/Advertising
          Date(s) debt was incurred
          Last 4 digits of account number       0272                         Is the claim subject to offset?    No  Yes
 3.408    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,200.11
          Profish, LTD                                                        Contingent
          1900 Fenwick St NE                                                  Unliquidated
          Washington, DC 20002                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0175
                                                                             Is the claim subject to offset?    No  Yes
 3.409    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,794.97
          Progressive Specialty Glass Co. Inc                                 Contingent
          123 Whiting St Suite R                                              Unliquidated
          Plainville,, CT 06062                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Supplies
          Last 4 digits of account number       0407
                                                                             Is the claim subject to offset?    No  Yes
 3.410    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,309.55
          PromoShop, Inc.                                                     Contingent
          5420 McConnell Avenue                                               Unliquidated
          Los Angeles, CA 90066                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing/Advertising
          Last 4 digits of account number       0056
                                                                             Is the claim subject to offset?    No  Yes
 3.411    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,998.29
          PSE&G ELE & GAS                                                     Contingent
          PO Box 14444                                                        Unliquidated
          New Brunswick, NJ 08906-4444                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0255
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 104 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 127 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.412    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $516.31
          Purchase Power-POSTAGE                                              Contingent
          PO Box 371874                                                       Unliquidated
          Pittsburgh, PA 15250-7874                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0037
                                                                             Is the claim subject to offset?    No  Yes
 3.413    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $860.00
          R&E Electric and Construction-Rudy Ortiz                            Contingent
          416 South E St                                                      Unliquidated
          Oxnard, CA 93030                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0493
                                                                             Is the claim subject to offset?    No  Yes
 3.414    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,796.13
          Rader Foods, Inc.                                                   Contingent
          PO Box 5511                                                         Unliquidated
          Miami Lakes, FL 33014                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0002
                                                                             Is the claim subject to offset?    No  Yes
 3.415    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,886.00
          Rare Tea Cellar Inc.                                                Contingent
          3701 N. Ravenswood Ave                                              Unliquidated
          Suite 101                                                           Disputed
          Chicago, IL 60613
                                                                             Basis for the claim:    Goods Sold
          Date(s) debt was incurred
          Last 4 digits of account number       0077                         Is the claim subject to offset?    No  Yes
 3.416    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $680.73
          Ray Blom Plumbing, Inc                                              Contingent
          11163 Washington Blvd                                               Unliquidated
          Culver City, CA 90232                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0494
                                                                             Is the claim subject to offset?    No  Yes
 3.417    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $452.99
          RCC Associates, Inc.                                                Contingent
          255 Jim Moran Blvd                                                  Unliquidated
          Deerfield Beach, FL 33442                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Construction
          Last 4 digits of account number       0059
                                                                             Is the claim subject to offset?    No  Yes
 3.418    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,416.57
          Refresh LLC                                                         Contingent
          PO Box 1226                                                         Unliquidated
          North Bend, WA 98045                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0205
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 105 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 128 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.419    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,611.65
          Reliable Fire Protection Corp                                       Contingent
          20 Meridian Road                                                    Unliquidated
          Suite 1                                                             Disputed
          Eatontown, NJ 07724
                                                                             Basis for the claim:    Repairs & Maintenance
          Date(s) debt was incurred
          Last 4 digits of account number       0351                         Is the claim subject to offset?    No  Yes
 3.420    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,272.30
          Remington Restaurant Equipment Repair                               Contingent
          PO Box 86370                                                        Unliquidated
          Phoenix, AZ 85080-6370                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0061
                                                                             Is the claim subject to offset?    No  Yes
 3.421    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $335.00
          Renewable Grease and Oil Inc.                                       Contingent
          4033 NW 63rd St                                                     Unliquidated
          Coconut Creek, FL 33073                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0110
                                                                             Is the claim subject to offset?    No  Yes
 3.422    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,878.81
          Republic Master Chefs                                               Contingent
          PO BOX: 15267                                                       Unliquidated
          Los Angeles, CA 90015                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0010
                                                                             Is the claim subject to offset?    No  Yes
 3.423    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $436.00
          Republic Nat'l - FINTECH                                            Contingent
          441 SW 12th Avenue                                                  Unliquidated
          Deerfield Beach, FL 33442                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Fintech
          Last 4 digits of account number       0071
                                                                             Is the claim subject to offset?    No  Yes
 3.424    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,351.49
          Republic Nat'l-Austin-Fintech                                       Contingent
          6511 Tri County Parkway                                             Unliquidated
          Schertz, TX 78154-3219                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Fintech
          Last 4 digits of account number       0324
                                                                             Is the claim subject to offset?    No  Yes
 3.425    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,000.00
          Restaurant Magic Software                                           Contingent
          4010 W Boy Scout Blvd, Ste 300                                      Unliquidated
          Tampa, FL 33607                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0086
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 106 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 129 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.426    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $135.00
          Restaurant Tea Service, Inc.                                        Contingent
          520 State ST                                                        Unliquidated
          Glendale,, CA 91203                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0135
                                                                             Is the claim subject to offset?    No  Yes
 3.427    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $832.65
          Rhino Paper                                                         Contingent
          362 Hillsboro Technology Drive                                      Unliquidated
          Deerfield Beach, FL 33441                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade
          Last 4 digits of account number       0076
                                                                             Is the claim subject to offset?    No  Yes
 3.428    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $123,744.66
          River Oaks District.LP-Rent                                         Contingent
          POBox 846801                                                        Unliquidated
          Los Angeles, CA 90084-6801                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent
          Last 4 digits of account number       0466
                                                                             Is the claim subject to offset?    No  Yes
 3.429    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,317.76
          River Oaks District.LP-Utility                                      Contingent
          PO Box 846801                                                       Unliquidated
          Los Angeles, CA 90084-6801                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0467
                                                                             Is the claim subject to offset?    No  Yes
 3.430    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $600,196.31
          River Town Square Regency, LLC                                      Contingent
          C/o Regency Centers Corporation                                     Unliquidated
          PO Box 844235
          Boston, MA 02284-4235                                               Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Rent
          Last 4 digits of account number       0438                         Is the claim subject to offset?    No  Yes
 3.431    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Riverstowns Square Regency, LLC
          Stark & Stark, PC                                                   Contingent
          Thomas S. Onder, Esq.                                               Unliquidated
          993 Lenox Drive                                                     Disputed
          Lawrenceville, NJ 08648
                                                                             Basis for the claim:    Litigation
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.432    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $425.70
          Riviera Produce Corp                                                Contingent
          205 Jackson Street                                                  Unliquidated
          ENGLEWOOD, NJ 07631                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0468
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 107 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 130 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.433    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,067.03
          RM Bakery LLC,Rollo Mio Artisan Bakery,L                            Contingent
          P.Box 780879                                                        Unliquidated
          Philadelphia, PA 19178-0879                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0284
                                                                             Is the claim subject to offset?    No  Yes
 3.434    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,801.48
          Rockenwagner Bakery                                                 Contingent
          5462 W. Adams Blvd.                                                 Unliquidated
          Los Angeles, CA 90016                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0138
                                                                             Is the claim subject to offset?    No  Yes
 3.435    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,814.92
          Roetzel & Andress                                                   Contingent
          222 S. Main Street                                                  Unliquidated
          Akron, OH 44308-2098                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal
          Last 4 digits of account number       0028
                                                                             Is the claim subject to offset?    No  Yes
 3.436    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,502.52
          Rolling Sharpening Stone                                            Contingent
          2221 Justin Rad                                                     Unliquidated
          #119-330                                                            Disputed
          Flower Mound, TX 75028
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0165                         Is the claim subject to offset?    No  Yes
 3.437    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,000.00
          Rose Moser Allyn Public and Online Relat                            Contingent
          7144 East Stetson Drive                                             Unliquidated
          Suite 400                                                           Disputed
          Scottsdale, AZ 85251
                                                                             Basis for the claim:    Marketing/Advertising
          Date(s) debt was incurred
          Last 4 digits of account number       0210                         Is the claim subject to offset?    No  Yes
 3.438    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,559.95
          Roto Rooter Plumbing and Service                                    Contingent
          DBA Roto Rooter Plumbing and Service                                Unliquidated
          20542 Plummer Street                                                Disputed
          Chatsworth, CA 91311
                                                                             Basis for the claim:    Repairs & Maintenance
          Date(s) debt was incurred
          Last 4 digits of account number       0262                         Is the claim subject to offset?    No  Yes
 3.439    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,276.38
          Rudy's Cinema Installations, LLC                                    Contingent
          Rodolfo Garcia                                                      Unliquidated
          7041 Dale Hollow Drive                                              Disputed
          Caledonia, MI 49316
                                                                             Basis for the claim:    Construction
          Date(s) debt was incurred
          Last 4 digits of account number       0149                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 108 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 131 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.440    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,500.00
          Saga City Media Inc dba Houstonia Magazi                            Contingent
          447 Heights Blvd                                                    Unliquidated
          Houston, TX 77007                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing/Advertising
          Last 4 digits of account number       0176
                                                                             Is the claim subject to offset?    No  Yes
 3.441    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,701.71
          Santa Monica Seafood                                                Contingent
          18531 S. Broadwick Street                                           Unliquidated
          Rancho Dominguez, CA 90220                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0067
                                                                             Is the claim subject to offset?    No  Yes
 3.442    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Satyen Dinesh Shah
          Derek Smith Law Group, PLLC                                         Contingent
          Zack Holzberg, Esq.                                                 Unliquidated
          One Penn Plaza, Suite 4905                                          Disputed
          New York, NY 10119
                                                                             Basis for the claim:    Litigation
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.443    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $120,265.45
          Schindler Elevator Corporation                                      Contingent
          PO Box 93050                                                        Unliquidated
          Chicago, IL 60673-3050                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0009
                                                                             Is the claim subject to offset?    No  Yes
 3.444    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,507.62
          SDC Enterprises, Inc. dba Crystal Cleane                            Contingent
          1000 Linton Blvd Suite A1                                           Unliquidated
          Delray Beach,, FL 33444                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0624
                                                                             Is the claim subject to offset?    No  Yes
 3.445    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $716.87
          SDQ Fee LLC dba Scottsdale Quarter                                  Contingent
          180 East Broad Street                                               Unliquidated
          Columbus,, OH 43215                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing/Advertising
          Last 4 digits of account number       0747
                                                                             Is the claim subject to offset?    No  Yes
 3.446    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $397,402.65
          SDQ Fee, LLC - RENT                                                 Contingent
          L-3707                                                              Unliquidated
          Columbus, OH 43260-3707
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent
          Last 4 digits of account number       0370
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 109 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 132 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.447    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,644.10
          SDQ Fee, LLC - TRASH                                                Contingent
          L-3707                                                              Unliquidated
          Columbus, OH 43260-3707                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0648
                                                                             Is the claim subject to offset?    No  Yes
 3.448    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,658.23
          Seafood Wholesalers, Ltd                                            Contingent
          PO Box 571196                                                       Unliquidated
          Houston, TX 77257                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0410
                                                                             Is the claim subject to offset?    No  Yes
 3.449    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23,011.76
          Select Foods                                                        Contingent
          4074 NW Briarcliff Circle                                           Unliquidated
          Boca Raton, FL 33496                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0350
                                                                             Is the claim subject to offset?    No  Yes
 3.450    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,155.74
          Service Side, LLC                                                   Contingent
          1445 East Bexley Park Drive                                         Unliquidated
          Delray Beach,, FL 33445                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0726
                                                                             Is the claim subject to offset?    No  Yes
 3.451    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,310.00
          ServiceChannel.com, Inc.                                            Contingent
          PO Box 392642                                                       Unliquidated
          Pittsburgh, PA 15251-9642                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0515
                                                                             Is the claim subject to offset?    No  Yes
 3.452    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $60,788.36
          Servicecom                                                          Contingent
          2517 Highway L201                                                   Unliquidated
          Manasquan,, NJ 08736                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0727
                                                                             Is the claim subject to offset?    No  Yes
 3.453    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,839.98
          Seven C's Linen - Intracoastal                                      Contingent
          657 SW 9th Terrace                                                  Unliquidated
          Pompano Beach, FL 33069                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0440
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 110 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 133 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.454    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,781.61
          Seven C's Linen - Mizner                                            Contingent
          657 SW 9th Terrace                                                  Unliquidated
          Pompano Beach, FL 33069                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0265
                                                                             Is the claim subject to offset?    No  Yes
 3.455    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,731.29
          Seven C's Linen-Delray                                              Contingent
          657 SW 9th Terrace                                                  Unliquidated
          Pompano Beach, FL 33069                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0739
                                                                             Is the claim subject to offset?    No  Yes
 3.456    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,250.00
          SGM Engineering, Inc.                                               Contingent
          935 Lake Baldwin Lane                                               Unliquidated
          Orlando, FL 32814                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Construction
          Last 4 digits of account number       0730
                                                                             Is the claim subject to offset?    No  Yes
 3.457    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,224.00
          Sheldon Enterprises, Inc dba Enviro-Mast                            Contingent
          PO Box 12350                                                        Unliquidated
          Charlotte, NC 28220                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0679
                                                                             Is the claim subject to offset?    No  Yes
 3.458    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $179.38
          Sherief, Shawky                                                     Contingent
          27 Garden Street                                                    Unliquidated
          Edison, NJ 08817                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Expense Reimbursement
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.459    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $750.00
          Silent Revolution LLC                                               Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Outside Services
                                                                             Is the claim subject to offset?    No  Yes
 3.460    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $600.00
          Simply the Best Magazine                                            Contingent
          301 Yamato Road                                                     Unliquidated
          Suite 1240                                                          Disputed
          Boca Raton, FL 33431
                                                                             Basis for the claim:    Marketing/Advertising
          Date(s) debt was incurred
          Last 4 digits of account number       0301                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 111 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 134 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.461    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $594.36
          Singer Equipment Company DBA M. Tucker                              Contingent
          150 SOUTH TWIN VALLEY ROAD                                          Unliquidated
          ELVERSON, PA 19520                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0577
                                                                             Is the claim subject to offset?    No  Yes
 3.462    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $135.91
          Singleplatform LLC                                                  Contingent
          1601 Trapelo Road                                                   Unliquidated
          Third Floor                                                         Disputed
          Waltham, MA 02451
                                                                             Basis for the claim:    Marketing/Advertising
          Date(s) debt was incurred
          Last 4 digits of account number       0129                         Is the claim subject to offset?    No  Yes
 3.463    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $468.30
          Skene Law Firm, PC                                                  Contingent
          2614-RTE 516                                                        Unliquidated
          2nd Floor                                                           Disputed
          Old Bridge, NJ 08857
                                                                             Basis for the claim:    Legal
          Date(s) debt was incurred
          Last 4 digits of account number       0260                         Is the claim subject to offset?    No  Yes
 3.464    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,299.03
          Smart Care Equipment Solutions                                      Contingent
          EEC Acquisiton LLC                                                  Unliquidated
          P.O. Box 74008980                                                   Disputed
          Chicago, IL 60674-8980
                                                                             Basis for the claim:    Repairs & Maintenance
          Date(s) debt was incurred
          Last 4 digits of account number       0652                         Is the claim subject to offset?    No  Yes
 3.465    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,803.18
          SoCalGas                                                            Contingent
          PO Box C                                                            Unliquidated
          Monterey Park, CA 91756-5111                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0530
                                                                             Is the claim subject to offset?    No  Yes
 3.466    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $78,609.12
          SOF-IX PB Owner, LP-RENT                                            Contingent
          75 Remittance Drive                                                 Unliquidated
          Dept 6971                                                           Disputed
          Chicago, IL 60675-6971
                                                                             Basis for the claim:    Rent
          Date(s) debt was incurred
          Last 4 digits of account number       0272                         Is the claim subject to offset?    No  Yes
 3.467    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,184.18
          SOF-IX PB Owner, LP-WATER                                           Contingent
          75 Remittance Drive                                                 Unliquidated
          Dept 6971                                                           Disputed
          Chicago, IL 60675-6971
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0278                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 112 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 135 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.468    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152,303.75
          Softeq Development Corporation                                      Contingent
          1155 Dairy Ashford                                                  Unliquidated
          Suite 125                                                           Disputed
          Houston, TX 77079
                                                                             Basis for the claim:    Professional Services
          Date(s) debt was incurred
          Last 4 digits of account number       0688                         Is the claim subject to offset?    No  Yes
 3.469    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $49,012.67
          SOLID Surface Care, Inc                                             Contingent
          3820 Rose Lake Drive                                                Unliquidated
          Charlotte, NC 28217                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0336
                                                                             Is the claim subject to offset?    No  Yes
 3.470    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $964,398.45
          Sony Pictures                                                       Contingent
          PO Box 840550                                                       Unliquidated
          Dallas, TX 75284-0550                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Film
          Last 4 digits of account number       0031
                                                                             Is the claim subject to offset?    No  Yes
 3.471    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Soraya Khogyani
          Shegerian Conniff LLP                                               Contingent
          Cortney Shegerian, Esq.                                             Unliquidated
          2041 Rosecrans Avenue, Suite 380                                    Disputed
          El Segundo, CA 90245
                                                                             Basis for the claim:    Litigation
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.472    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $164,072.17
          South Street Seaport Limited Partnership                            Contingent
          PO Box 860651                                                       Unliquidated
          Minneapolis, MN 55486-0651                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent
          Last 4 digits of account number       0470
                                                                             Is the claim subject to offset?    No  Yes
 3.473    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $798.04
          Southeast Linen Associates, Inc DBA Cosm                            Contingent
          4508 W 46TH ST                                                      Unliquidated
          Chicago, IL 60632                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0720
                                                                             Is the claim subject to offset?    No  Yes
 3.474    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,050.66
          Southeastern Printing Co, Inc                                       Contingent
          3601 SE Dixie Highway                                               Unliquidated
          Stuart,, FL 34997                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing/Advertising
          Last 4 digits of account number       0753
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 113 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 136 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.475    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $128.47
          Southern California Edison                                          Contingent
          POBox 300                                                           Unliquidated
          Rosemead, CA 91772-0001                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0703
                                                                             Is the claim subject to offset?    No  Yes
 3.476    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $299.85
          Southern Glazer's FL FINTECH                                        Contingent
          2400 SW 145th Avenue                                                Unliquidated
          Miramar, FL 33027                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Fintech
          Last 4 digits of account number       0157
                                                                             Is the claim subject to offset?    No  Yes
 3.477    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,672.20
          Southern Glazer's TX - Fintech                                      Contingent
          9350 E Point Dr                                                     Unliquidated
          Houston, TX 77054                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Fintech
          Last 4 digits of account number       0485
                                                                             Is the claim subject to offset?    No  Yes
 3.478    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,560.86
          Southern Glazers IL FINTECH                                         Contingent
          2971 Collection Center Drive                                        Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Fintech
          Last 4 digits of account number       0066
                                                                             Is the claim subject to offset?    No  Yes
 3.479    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $512.80
          Southern Wine-AZ FINTECH                                            Contingent
          2375 South 45th Avenue                                              Unliquidated
          Phoenix, AZ 85043                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Fintech
          Last 4 digits of account number       0084
                                                                             Is the claim subject to offset?    No  Yes
 3.480    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,218.46
          Southern Wine-CA FINTECH                                            Contingent
          File 56002                                                          Unliquidated
          Los Angeles, CA 90074-6002                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Fintech
          Last 4 digits of account number       0034
                                                                             Is the claim subject to offset?    No  Yes
 3.481    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $998.00
          Southwest Gas Corporation                                           Contingent
          PO Box 98890                                                        Unliquidated
          Las Vegas, NV 89193-8890                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0082
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 114 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 137 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.482    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $190.64
          Sparkletts                                                          Contingent
          PO Box 660579                                                       Unliquidated
          Dallas,, TX 75266-0579                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0262
                                                                             Is the claim subject to offset?    No  Yes
 3.483    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $205.08
          Spec's Wines - FINTECH                                              Contingent
          2410 Smith Street                                                   Unliquidated
          Houston, TX 77006                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Fintech
          Last 4 digits of account number       0355
                                                                             Is the claim subject to offset?    No  Yes
 3.484    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,195.87
          Specialty Textile Services                                          Contingent
          737 W Buchanan St                                                   Unliquidated
          Phoenix, AZ 85007                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0096
                                                                             Is the claim subject to offset?    No  Yes
 3.485    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $91,666.00
          Spencer Stuart                                                      Contingent
          PO Box 98991                                                        Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number       0701
                                                                             Is the claim subject to offset?    No  Yes
 3.486    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $107,910.00
          Stainless Fixtures Inc- Construction Onl                            Contingent
          1250 E Franklin Avenue                                              Unliquidated
          Pomona, CA 91766                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Construction
          Last 4 digits of account number       0060
                                                                             Is the claim subject to offset?    No  Yes
 3.487    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,880.10
          Stainless Fixtures Inc-Service Channel                              Contingent
          1250 E Franklin Avenue                                              Unliquidated
          Pomona, CA 91766                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0743
                                                                             Is the claim subject to offset?    No  Yes
 3.488    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,492.07
          Staples Advantage-ATLANTA                                           Contingent
          Dept. ATL                                                           Unliquidated
          P.O. Box 660409                                                     Disputed
          Dallas, TX 75266-0409
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0042                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 115 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 138 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.489    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,713.71
          Steptoe & Johnson LLP                                               Contingent
          1330 Connecticut Avenue NW                                          Unliquidated
          Washington, DC 20036                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal
          Last 4 digits of account number       0076
                                                                             Is the claim subject to offset?    No  Yes
 3.490    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,753.60
          Stoel Rives LLP                                                     Contingent
          900 SW Fifth Avenue                                                 Unliquidated
          Ste 2600                                                            Disputed
          Portland, OR 97204
                                                                             Basis for the claim:    Legal
          Date(s) debt was incurred
          Last 4 digits of account number       0165                         Is the claim subject to offset?    No  Yes
 3.491    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,483.18
          Strong Technical Services, Inc.                                     Contingent
          PO Box 310299                                                       Unliquidated
          Des Moines, IA 50331-0299                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0052
                                                                             Is the claim subject to offset?    No  Yes
 3.492    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,113.09
          Studio K Design, LLC                                                Contingent
          1733 W Hubbard Street                                               Unliquidated
          Chicago, IL 60622                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Construction
          Last 4 digits of account number       0380
                                                                             Is the claim subject to offset?    No  Yes
 3.493    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $462.30
          Stuever & Sons, Inc.Beverage Systems                                Contingent
          22W010 Byron                                                        Unliquidated
          Addison,, IL 60101                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0110
                                                                             Is the claim subject to offset?    No  Yes
 3.494    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $765.79
          Sunbelt Imports Inc.                                                Contingent
          10525 Kinghurst Street                                              Unliquidated
          Houston, TX 77099                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0646
                                                                             Is the claim subject to offset?    No  Yes
 3.495    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,030.14
          Sunset Marketing/Rick Cohn, Inc.                                    Contingent
          28722 Shadyview                                                     Unliquidated
          Canyon Courntry, CA 91387                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing/Advertising
          Last 4 digits of account number       0099
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 116 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 139 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.496    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $204.00
          Sunshine Provisions-E+M Innovative Forag                            Contingent
          1703 Avenida Del Sol                                                Unliquidated
          Boca Raton, FL 33432                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Supplies
          Last 4 digits of account number       0728
                                                                             Is the claim subject to offset?    No  Yes
 3.497    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $305.00
          Superior Knife Inc.                                                 Contingent
          8120 N. Central Park Ave.                                           Unliquidated
          Skokie, IL 60076-2907                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0072
                                                                             Is the claim subject to offset?    No  Yes
 3.498    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $805,418.29
          Superl Sequoia Limited                                              Contingent
          Unit 612, 6/F Tower 1                                               Unliquidated
          833 Cheung Sha Wan Road                                             Disputed
          Kowloon Hong Kong
                                                                             Basis for the claim:    Construction
          Date(s) debt was incurred
          Last 4 digits of account number       0596                         Is the claim subject to offset?    No  Yes
 3.499    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $142.55
          Supreme Hotel & Restaurant Supply Corp.                             Contingent
          2150 SW 30th Ave                                                    Unliquidated
          Pembroke Pines, FL 33009                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number       0597
                                                                             Is the claim subject to offset?    No  Yes
 3.500    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,118.50
          Sustainable Solutions Group - SSG                                   Contingent
          Dept #40299                                                         Unliquidated
          PO Box 740209                                                       Disputed
          Atlanta, GA 30374-0209
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0325                         Is the claim subject to offset?    No  Yes
 3.501    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,387.76
          SWERVE, LLC                                                         Contingent
          1000 S Rendon St                                                    Unliquidated
          New Orleans, LA 00070-1125                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0723
                                                                             Is the claim subject to offset?    No  Yes
 3.502    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $496.54
          Swire Coca-Cola, USA                                                Contingent
          PO Box 52745                                                        Unliquidated
          Phoenix, AZ 85072-2745                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0502
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 117 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 140 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.503    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $52,320.88
          Sysco - Austin                                                      Contingent
          1260 Schwab Road                                                    Unliquidated
          New Braunfels, TX 78132-5155                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0065
                                                                             Is the claim subject to offset?    No  Yes
 3.504    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $93,623.86
          Sysco - Houston                                                     Contingent
          1260 Schwab Road                                                    Unliquidated
          New Braunfels, TX 78132                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0420
                                                                             Is the claim subject to offset?    No  Yes
 3.505    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $71,307.67
          Sysco - Intracoastal                                                Contingent
          1999 Martin Luther King Jr Blvd                                     Unliquidated
          Riviera Beach, FL 33404                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0415
                                                                             Is the claim subject to offset?    No  Yes
 3.506    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $82,386.42
          Sysco - Mizner                                                      Contingent
          1999 Martin Luther King Jr Blvd                                     Unliquidated
          Riviera Beach, FL 33404                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0156
                                                                             Is the claim subject to offset?    No  Yes
 3.507    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $37,537.93
          Sysco Arizona, Inc.                                                 Contingent
          PO Box 23430                                                        Unliquidated
          Phoenix, AZ 85063-9959                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0097
                                                                             Is the claim subject to offset?    No  Yes
 3.508    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $78,587.32
          Sysco Baltimore, LLC                                                Contingent
          8000 Dorsey Run Road                                                Unliquidated
          Jessup, MD 20794                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0305
                                                                             Is the claim subject to offset?    No  Yes
 3.509    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,947.56
          Sysco Food Svcs - Barrington                                        Contingent
          PO Box 5037                                                         Unliquidated
          Des Plaines, IL 60017-5037                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0062
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 118 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 141 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.510    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $32,494.13
          Sysco Food Svcs - Bolingbrook                                       Contingent
          250 Wieboldt Drive                                                  Unliquidated
          Des Plaines, IL 60016-3192                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0495
                                                                             Is the claim subject to offset?    No  Yes
 3.511    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $45,831.57
          Sysco Los Angeles - Pasadena                                        Contingent
          20701 East Currier Road                                             Unliquidated
          Walnut, CA 91789                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0069
                                                                             Is the claim subject to offset?    No  Yes
 3.512    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $52,026.28
          Sysco Los Angeles - Westwood                                        Contingent
          20701 East Currier Road                                             Unliquidated
          Walnut, CA 91789                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0480
                                                                             Is the claim subject to offset?    No  Yes
 3.513    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77,760.77
          Sysco Metro New York - Dobbs Ferry                                  Contingent
          20 Theodore Conrad Drive                                            Unliquidated
          Jersey City, NJ 07305                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0525
                                                                             Is the claim subject to offset?    No  Yes
 3.514    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $90,166.52
          Sysco Metro New York - Fort Lee                                     Contingent
          20 Theodore Conrad Drive                                            Unliquidated
          Jersey City, NJ 07305-4614                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0450
                                                                             Is the claim subject to offset?    No  Yes
 3.515    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $92,112.50
          Sysco Metro New York - Fulton                                       Contingent
          20 Theodore Conrad Drive                                            Unliquidated
          Jersey City, NJ 07305                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0500
                                                                             Is the claim subject to offset?    No  Yes
 3.516    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $35,755.36
          Sysco North Texas-Fairview                                          Contingent
          Attn: Sue Melendez                                                  Unliquidated
          1013 Stolte Ct.                                                     Disputed
          Savannah, TX 76227
                                                                             Basis for the claim:    Goods Sold
          Date(s) debt was incurred
          Last 4 digits of account number       0071                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 119 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 142 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.517    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $52,663.62
          Sysco Seattle, Inc.                                                 Contingent
          PO Box 97054                                                        Unliquidated
          Kent, WA 98064-9754                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0064
                                                                             Is the claim subject to offset?    No  Yes
 3.518    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $44,487.50
          Sysco Southeast Florida- Delray                                     Contingent
          1999 Martin Luther King Jr Blvd                                     Unliquidated
          Riviera Beach, FL 33404                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0732
                                                                             Is the claim subject to offset?    No  Yes
 3.519    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $916.00
          T Edwards Wines Ltd                                                 Contingent
          Attn: Accounting Department                                         Unliquidated
          PO Box 242                                                          Disputed
          Gardiner, NY 12525
                                                                             Basis for the claim:    Liquor
          Date(s) debt was incurred
          Last 4 digits of account number       0190                         Is the claim subject to offset?    No  Yes
 3.520    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $270.00
          T.J. Maintenance, Inc.                                              Contingent
          113 Main Street                                                     Unliquidated
          West Chicago, IL 60185                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0180
                                                                             Is the claim subject to offset?    No  Yes
 3.521    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $264.00
          Tapman                                                              Contingent
          David Rothberg                                                      Unliquidated
          P. O. Box 15856                                                     Disputed
          Seattle, WA 98115-0856
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0035                         Is the claim subject to offset?    No  Yes
 3.522    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,111.00
          TapRm- JB-NY Distributors, Inc                                      Contingent
          509 Pacific St Suite 3I                                             Unliquidated
          Brooklyn, NY 11217                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0365
                                                                             Is the claim subject to offset?    No  Yes
 3.523    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $727.65
          TASC - Total Administrative Services                                Contingent
          Client Services                                                     Unliquidated
          PO Box 88278                                                        Disputed
          Milwaukee, WI 53288-0001
                                                                             Basis for the claim:    Professional Services
          Date(s) debt was incurred
          Last 4 digits of account number       0248                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 120 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 143 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.524    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $531,547.74
          TDC Fort Lee LLC                                                    Contingent
          c/o Lincoln Eastern Management Corp                                 Unliquidated
          2030 Hudson Street, Unit 520
          Fort Lee, NJ 07024                                                  Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Rent
          Last 4 digits of account number       0200                         Is the claim subject to offset?    No  Yes
 3.525    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Technique Air, Inc.
          Michael Sayer, Esq.                                                 Contingent
          Debt Recovery Attorneys                                             Unliquidated
          17595 Harvard, Suite C0557                                          Disputed
          Irvine, CA 92614
                                                                             Basis for the claim:    Litigation
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.526    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $616.62
          TECO                                                                Contingent
          PO Box 31318                                                        Unliquidated
          Tampa, FL 33631-3318                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0135
                                                                             Is the claim subject to offset?    No  Yes
 3.527    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $362.00
          Terminix Processing Center                                          Contingent
          PO BOX: 742592                                                      Unliquidated
          Cincinnati, OH 45274-2592                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0018
                                                                             Is the claim subject to offset?    No  Yes
 3.528    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,296.32
          Terrell's Drycleaning                                               Contingent
          Stephen Grant Terrell                                               Unliquidated
          206 N. Greenville Suite 800                                         Disputed
          Allen, TX 75002
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0165                         Is the claim subject to offset?    No  Yes
 3.529    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $719.96
          Texas Gas Service                                                   Contingent
          PO BOX: 219913                                                      Unliquidated
          Kansas City, MO 64121-9913                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0025
                                                                             Is the claim subject to offset?    No  Yes
 3.530    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21,102.19
          The Gab Group, Inc.                                                 Contingent
          95 South Federal Highway                                            Unliquidated
          Suite # 201                                                         Disputed
          Boca Raton, FL 33432
                                                                             Basis for the claim:    Marketing/Advertising
          Date(s) debt was incurred
          Last 4 digits of account number       0059                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 121 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 144 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.531    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,801.86
          The Icee Company Corp                                               Contingent
          1205 S Dupont Ave                                                   Unliquidated
          Ontario, CA 91761                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0244
                                                                             Is the claim subject to offset?    No  Yes
 3.532    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $670.78
          The New World Bakery, Inc.                                          Contingent
          PO Box 929                                                          Unliquidated
          Kyle, TX 78640                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0061
                                                                             Is the claim subject to offset?    No  Yes
 3.533    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,604.51
          The O'Keefe Group, Inc.                                             Contingent
          TOG                                                                 Unliquidated
          PO Box 1240                                                         Disputed
          Attleboro, MA 02703
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0040                         Is the claim subject to offset?    No  Yes
 3.534    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,273.57
          Tide Cleaners LLP- MW Cleaners EDIT TX,                             Contingent
          230 Spring Hill Drive Suite 325                                     Unliquidated
          Acct AZ16689                                                        Disputed
          Spring, TX 77386
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0257                         Is the claim subject to offset?    No  Yes
 3.535    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,820.00
          Time Out America dba TIME OUT NEW YOR                               Contingent
          1540 BROADWAY 42ND FLOOR                                            Unliquidated
          New York, NY 10036                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing/Advertising
          Last 4 digits of account number       0226
                                                                             Is the claim subject to offset?    No  Yes
 3.536    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $172.35
          Time Warner Cable - 60074                                           Contingent
          PO Box 60074                                                        Unliquidated
          City of Industry, CA 91716-0074                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0092
                                                                             Is the claim subject to offset?    No  Yes
 3.537    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,590.00
          Today Media-Martinelli Holdings LLC                                 Contingent
          3301 Lancaster Pike, suite 5c                                       Unliquidated
          Wilmington, DE 19805                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing/Advertising
          Last 4 digits of account number       0218
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 122 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 145 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.538    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,204.06
          Tools & Solutions /Ipic Saudi Limited LL                            Contingent
          PO.Box 54995 Riyadh                                                 Unliquidated
          Al Ghadir Saudi Arabia 11524                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number       0290
                                                                             Is the claim subject to offset?    No  Yes
 3.539    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,356.77
          TouchMate                                                           Contingent
          7703 North Lamar Boulevard                                          Unliquidated
          Ste 100                                                             Disputed
          Austin, TX 78752
                                                                             Basis for the claim:    Trade
          Date(s) debt was incurred
          Last 4 digits of account number       0060                         Is the claim subject to offset?    No  Yes
 3.540    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21,369.24
          Trafalgar Releasing Limited                                         Contingent
          Paul Marchant                                                       Unliquidated
          222 Broadway,19th Floor                                             Disputed
          New York, NY 10038
                                                                             Basis for the claim:    Film
          Date(s) debt was incurred
          Last 4 digits of account number       0222                         Is the claim subject to offset?    No  Yes
 3.541    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $288.90
          Trinity Commercial Services, LLC                                    Contingent
          4041 W Wheatland #156108                                            Unliquidated
          Dallas, TX 75237                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0198
                                                                             Is the claim subject to offset?    No  Yes
 3.542    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $466.35
          True World Foods Chicago LLC                                        Contingent
          950 Chase Avenue                                                    Unliquidated
          Elk Grove Village, IL 60007                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0140
                                                                             Is the claim subject to offset?    No  Yes
 3.543    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,021.64
          True World Foods Dallas, LLC                                        Contingent
          8919 Governors Row                                                  Unliquidated
          Dallas, TX 75247                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0142
                                                                             Is the claim subject to offset?    No  Yes
 3.544    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,835.14
          True World Foods Los Angeles LLC                                    Contingent
          4200 S. Alameda Street                                              Unliquidated
          Vernon, CA 90058                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0138
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 123 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 146 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.545    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,773.30
          True World Foods Miami LLC                                          Contingent
          11205 NW 36th Ave                                                   Unliquidated
          Miami, FL 33167                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0132
                                                                             Is the claim subject to offset?    No  Yes
 3.546    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,488.77
          True World Foods NY LLC                                             Contingent
          32-34 Papetti Plaza                                                 Unliquidated
          Elizabeth, NJ 07206                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0150
                                                                             Is the claim subject to offset?    No  Yes
 3.547    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $371.65
          True World Foods Phoenix LLC                                        Contingent
          835 W. 22nd Street                                                  Unliquidated
          #107                                                                Disputed
          Tempe, AZ 85282
                                                                             Basis for the claim:    Goods Sold
          Date(s) debt was incurred
          Last 4 digits of account number       0136                         Is the claim subject to offset?    No  Yes
 3.548    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,268.30
          Trujillo, Kelly                                                     Contingent
          12017 Rialto Street                                                 Unliquidated
          Sun Valley, CA 91352                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Expense Reimbursement
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.549    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $44,971.64
          Tumble In Dry Cleaners LLC                                          Contingent
          425 B Forest Rd                                                     Unliquidated
          Mahwah, NJ 07430                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0178
                                                                             Is the claim subject to offset?    No  Yes
 3.550    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,583.26
          UBER                                                                Contingent
          1455 Market Street                                                  Unliquidated
          San Francisco, CA 94103                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0055
                                                                             Is the claim subject to offset?    No  Yes
 3.551    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $564.00
          Uline                                                               Contingent
          Attn: Accounts Receivable                                           Unliquidated
          P.O. Box 88741                                                      Disputed
          Chicago, IL 60680
                                                                             Basis for the claim:    Trade
          Date(s) debt was incurred
          Last 4 digits of account number       0018                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 124 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 147 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.552    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,580.53
          Ultimate Creations LTD                                              Contingent
          2622 Emma Stone Drive                                               Unliquidated
          Marriottsville, MD 21104                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Construction
          Last 4 digits of account number       0036
                                                                             Is the claim subject to offset?    No  Yes
 3.553    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,119.56
          Ultrapro Pest Protection LLC                                        Contingent
          12 Sunflower Ave                                                    Unliquidated
          Paramus, NJ 07652                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number       0060
                                                                             Is the claim subject to offset?    No  Yes
 3.554    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $33,322.98
          United Data Technologies Inc- IT -                                  Contingent
          Dept #0627                                                          Unliquidated
          United Data Technologies Inc                                        Disputed
          PO Box, FL 32885-0627
                                                                             Basis for the claim:    Professional Services
          Date(s) debt was incurred
          Last 4 digits of account number       0071                         Is the claim subject to offset?    No  Yes
 3.555    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,900.00
          Unity Media Group LLC                                               Contingent
          PO BOX 520                                                          Unliquidated
          Oakhurst, NJ 07755                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing/Advertising
          Last 4 digits of account number       0052
                                                                             Is the claim subject to offset?    No  Yes
 3.556    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,744.99
          Universal Background Screening, Inc.                                Contingent
          7720 N. 16th Street                                                 Unliquidated
          Suite 200                                                           Disputed
          Phoenix, AZ 85020
                                                                             Basis for the claim:    Professional Services
          Date(s) debt was incurred
          Last 4 digits of account number       0067                         Is the claim subject to offset?    No  Yes
 3.557    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $89,585.28
          Universal Film Exchanges                                            Contingent
          PO BOX: 848270                                                      Unliquidated
          Dallas, TX 75284-8270                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Film
          Last 4 digits of account number       0012
                                                                             Is the claim subject to offset?    No  Yes
 3.558    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,160.96
          Universal Uniform Supply                                            Contingent
          7311 Swan Lake Drive                                                Unliquidated
          New Port Richey, FL 34655                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade
          Last 4 digits of account number       0058
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 125 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 148 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.559    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,089.71
          Unlimited Electrical Contr. Co                                      Contingent
          3500 Park Central Blvd N                                            Unliquidated
          Pompano Beach, FL 33064                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0014
                                                                             Is the claim subject to offset?    No  Yes
 3.560    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,296.94
          Up Top Acres                                                        Contingent
          904 A Street SE                                                     Unliquidated
          Washington, DC 20003                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0064
                                                                             Is the claim subject to offset?    No  Yes
 3.561    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,153.43
          Uptown Bake & Brew LLC                                              Contingent
          5335 Kilmer Place                                                   Unliquidated
          Hyattsville, MD 20781                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0030
                                                                             Is the claim subject to offset?    No  Yes
 3.562    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $63.03
          Verizon - 15124                                                     Contingent
          PO Box 15124                                                        Unliquidated
          Albany, NY 12212-5124                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0108
                                                                             Is the claim subject to offset?    No  Yes
 3.563    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $296.45
          Verizon - 4833                                                      Contingent
          PO Box 4833                                                         Unliquidated
          Trenton, NJ 08650-4833                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0104
                                                                             Is the claim subject to offset?    No  Yes
 3.564    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $335.90
          ViaVid Broadcasting Inc                                             Contingent
          118-998 Harbourside Drive                                           Unliquidated
          N. Vancouver, British Columbia V79 3T2                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number       0152
                                                                             Is the claim subject to offset?    No  Yes
 3.565    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $90.00
          Victoria L'Originale Company                                        Contingent
          212 North Federal Hwy                                               Unliquidated
          Dania, FL 33004                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0046
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 126 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 149 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.566    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,500.74
          Village FV Ltd                                                      Contingent
          c/o LPC Commercial                                                  Unliquidated
          P.O.Box 841086                                                      Disputed
          Dallas, TX 75284-1086
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       0132                         Is the claim subject to offset?    No  Yes
 3.567    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152,684.76
          Village FV, Ltd - Rent                                              Contingent
          c/o LPC Commercial                                                  Unliquidated
          P.O Box 841086                                                      Disputed
          Dallas, TX 75284-1086
                                                                             Basis for the claim:    Rent
          Date(s) debt was incurred
          Last 4 digits of account number       0120                         Is the claim subject to offset?    No  Yes
 3.568    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,247.40
          Virtuoso - FINTECH                                                  Contingent
          2101 East St Elmo Road                                              Unliquidated
          Suite 340                                                           Disputed
          Austin, TX 78744
                                                                             Basis for the claim:    Fintech
          Date(s) debt was incurred
          Last 4 digits of account number       0092                         Is the claim subject to offset?    No  Yes
 3.569    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,325.00
          Visiting Media LLC                                                  Contingent
          1220 SW Taylor                                                      Unliquidated
          Portland, OR 97205                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing/Advertising
          Last 4 digits of account number       0088
                                                                             Is the claim subject to offset?    No  Yes
 3.570    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $93,625.00
          Vista Entertainment Solutions AKA MovieX                            Contingent
          335 N. Maple Dr. Ste 150                                            Unliquidated
          Beverly Hills, CA 90210                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade
          Last 4 digits of account number       0031
                                                                             Is the claim subject to offset?    No  Yes
 3.571    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14,382.72
          Vistar - ATLANTA                                                    Contingent
          PO Box 933580                                                       Unliquidated
          Atlanta, GA 31193-3580                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0029
                                                                             Is the claim subject to offset?    No  Yes
 3.572    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,856.20
          Vistar - DALLAS                                                     Contingent
          PO Box 180785                                                       Unliquidated
          Arlington, TX 76096                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0027
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 127 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 150 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.573    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,945.47
          Vistar - Philadelphia                                               Contingent
          PO Box 8500-784866                                                  Unliquidated
          Philadelphia, PA 19178-4866                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0020
                                                                             Is the claim subject to offset?    No  Yes
 3.574    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,513,794.11
          Walt Disney Studio Pictures                                         Contingent
          PO Box 732554                                                       Unliquidated
          Dallas, TX 75373                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Film
          Last 4 digits of account number       0002
                                                                             Is the claim subject to offset?    No  Yes
 3.575    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $46,264.55
          Warner Brothers                                                     Contingent
          PO Box 936193                                                       Unliquidated
          Attn: Jennifer Amaya                                                Disputed
          Atlanta, GA 31193-6193
                                                                             Basis for the claim:    Film
          Date(s) debt was incurred
          Last 4 digits of account number       0005                         Is the claim subject to offset?    No  Yes
 3.576    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $744.45
          Waste Management- Carol Stream                                      Contingent
          PO BOX: 4648                                                        Unliquidated
          Carol Stream, IL 60197-4648                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0008
                                                                             Is the claim subject to offset?    No  Yes
 3.577    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,880.00
          Webedia Entertainment LLC                                           Contingent
          PO Box 30291                                                        Unliquidated
          New York, NY 10087-0291                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing/Advertising
          Last 4 digits of account number       0175
                                                                             Is the claim subject to offset?    No  Yes
 3.578    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $586.00
          West Coast Ice Provisions-G9n5 Inc                                  Contingent
          3833 Main Street                                                    Unliquidated
          Culver City, CA 90232                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0250
                                                                             Is the claim subject to offset?    No  Yes
 3.579    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $428.40
          West Pier Laundry Streamwood                                        Contingent
          5030 Valley LN                                                      Unliquidated
          Streamwood,, IL 60107                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0290
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 128 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 151 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.580    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $70.00
          Westchester County Department of Health                             Contingent
          Scott Seidel & Vincent Silva                                        Unliquidated
          10 County Center Road 2nd Flr                                       Disputed
          White Plains, NY 10607-1541
                                                                             Basis for the claim:    Marketing/Advertising
          Date(s) debt was incurred
          Last 4 digits of account number       0292                         Is the claim subject to offset?    No  Yes
 3.581    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $166.72
          Western Propane Services, Inc.                                      Contingent
          12600 Western Ave                                                   Unliquidated
          Garden Grove, CA 92841                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0120
                                                                             Is the claim subject to offset?    No  Yes
 3.582    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $862.50
          Westway Electric Systems, Inc.                                      Contingent
          PO BOX: 8645                                                        Unliquidated
          Glendale, CA 91224                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number       0015
                                                                             Is the claim subject to offset?    No  Yes
 3.583    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $104.03
          Westwood Flower Shop-Cathy Anador                                   Contingent
          3101 Overland Ave Suite C                                           Unliquidated
          Los Angeles, CA 90034                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number       0253
                                                                             Is the claim subject to offset?    No  Yes
 3.584    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,220.03
          WeWit LLC DBA WeWitness Elevator LLC                                Contingent
          85 Broad Street                                                     Unliquidated
          Floor 17                                                            Disputed
          New York, NY 10004
                                                                             Basis for the claim:    Repairs & Maintenance
          Date(s) debt was incurred
          Last 4 digits of account number       0251                         Is the claim subject to offset?    No  Yes
 3.585    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,402.73
          White Plains Linen Corp                                             Contingent
          4 John Walsh Blvd                                                   Unliquidated
          Peekskill, NY 10566                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0185
                                                                             Is the claim subject to offset?    No  Yes
 3.586    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,311.12
          Windstream-Paetec                                                   Contingent
          PO Box 9001013                                                      Unliquidated
          Louisville, KY 40290-1013                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0004
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 129 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                 Page 152 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.587    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,794.10
          Wine Warehouse-FINTECH                                              Contingent
          PO BOX: 910900                                                      Unliquidated
          Los Angeles, CA 90091-0900                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Fintech
          Last 4 digits of account number       0022
                                                                             Is the claim subject to offset?    No  Yes
 3.588    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,949.58
          Winebow Inc - Fintech                                               Contingent
          20 Hook Mountain Road                                               Unliquidated
          Pine Brook, NJ 07058                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Fintech
          Last 4 digits of account number       0182
                                                                             Is the claim subject to offset?    No  Yes
 3.589    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,405.95
          Withers Worldwide-Withers Transfer and S                            Contingent
          10890 NW 29th Street                                                Unliquidated
          Miami, FL 33172                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0127
                                                                             Is the claim subject to offset?    No  Yes
 3.590    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $39,819.88
          Wizard Creations                                                    Contingent
          2765 W CYPRESS CREEK RD                                             Unliquidated
          Suite B                                                             Disputed
          Ft Lauderdale, FL 33309-1747
                                                                             Basis for the claim:    Marketing/Advertising
          Date(s) debt was incurred
          Last 4 digits of account number       0278                         Is the claim subject to offset?    No  Yes
 3.591    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,305.00
          WME IMG Holdings, LLC                                               Contingent
          38 West 21st Street, 11th Floor                                     Unliquidated
          New York,, NY 10010                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing/Advertising
          Last 4 digits of account number       0293
                                                                             Is the claim subject to offset?    No  Yes
 3.592    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $345.00
          Woods, Clark                                                        Contingent
          5475 Edgecliff Circle                                               Unliquidated
          Westlake Village, CA 91362                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Expense Reimbursement
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.593    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,028.67
          Worldwide Produce Inc                                               Contingent
          PO Box 54399                                                        Unliquidated
          Los Angeles, CA 90054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods Sold
          Last 4 digits of account number       0040
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 130 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225          Filed 09/09/19                  Page 153 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                      Case number (if known)            19-11739 (LSS)
              Name

 3.594     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $6,120.00
           Wright Engineers-Wright Consulting Engne                           Contingent
           1645 illage Center Circle Suite 10                                 Unliquidated
           Las Vegas, NV 89134                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Construction
           Last 4 digits of account number      0294
                                                                             Is the claim subject to offset?    No  Yes
 3.595     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $690.65
           XO Communications                                                  Contingent
           P O Box                                                            Unliquidated
           Albany,, NY 12212-5043                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
           Last 4 digits of account number      0010
                                                                             Is the claim subject to offset?    No  Yes
 3.596     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $42,945.00
           YELP INC                                                           Contingent
           PO Box 204393                                                      Unliquidated
           Dallas, TX 75320-4393                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing/Advertising
           Last 4 digits of account number      0030
                                                                             Is the claim subject to offset?    No  Yes
 3.597     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $2,839,355.77
           Yetter Coleman LLP                                                 Contingent
           811 Main Street                                                    Unliquidated
           Suite 4100                                                         Disputed
           Houston, TX 77002
                                                                             Basis for the claim:    Legal
           Date(s) debt was incurred
           Last 4 digits of account number      0016                         Is the claim subject to offset?    No  Yes
 3.598     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $260.01
           Young's Market-CA FINTECH                                          Contingent
           PO BOX: 30145
           Los Angeles, CA 90030-0145
                                                                              Unliquidated
           Date(s) debt was incurred
                                                                              Disputed
           Last 4 digits of account number      0003                         Basis for the claim:    Fintech
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Adams Employment Counsel
           Christopher A. Adams, Esq.                                                                 Line     3.347
           4740 Calle Carga
           Camarillo, CA 93012                                                                              Not listed. Explain


 4.2       Jackson Lewis P.C.
           Jaclyn P. Floryan, Esq.                                                                    Line     3.347
           725 South Figueroa Street, Ste 2500
           Los Angeles, CA 90017                                                                            Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 131 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 19-11739-LSS                       Doc 225         Filed 09/09/19             Page 154 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                                 Case number (if known)        19-11739 (LSS)
              Name

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                   648,519.02
 5b. Total claims from Part 2                                                                       5b.   +   $                18,219,628.99

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                   18,868,148.01




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 132 of 132
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                               Case 19-11739-LSS                     Doc 225      Filed 09/09/19          Page 155 of 167

 Fill in this information to identify the case:

 Debtor name         iPic-Gold Class Entertainment, LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         19-11739 (LSS)
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.         State what the contract or                  Refuse Removal
              lease is for and the nature of              Service Agreement
              the debtor's interest                       dated 05.20.19

                  State the term remaining
                                                                                      AAA Carting & Rubbish Removal, Inc.
              List the contract number of any                                         480 Furnace Dock Road
                    government contract                                               Cortlandt Manor, NY 10567


 2.2.         State what the contract or                  Lease dated 06.12.07,
              lease is for and the nature of              as amended
              the debtor's interest
                                                                                      Aabroetum of South Barrington, LLC
                  State the term remaining                                            c/o the Jaffee Companies
                                                                                      Michael N. Jaffee/ Jonathan Payne
              List the contract number of any                                         400 Skokie Blvd., Ste 405
                    government contract                                               Northbrook, IL 60602


 2.3.         State what the contract or                  License Agreement
              lease is for and the nature of              dated 08.03.18
              the debtor's interest
                                                                                      America's Escape Game
                  State the term remaining                                            dba AEG Studios
                                                                                      6000 Metrowest Blvd.
              List the contract number of any                                         Suite 101
                    government contract                                               Orlando, FL 32835


 2.4.         State what the contract or                  Building Lease dated
              lease is for and the nature of              07.11.12, as amended
              the debtor's interest

                  State the term remaining                                            Avco Center Corporation
                                                                                      Bob Yari, President
              List the contract number of any                                         10850 Wilshire Blvd., Suite 1050
                    government contract                                               Los Angeles, CA 90024




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                               Case 19-11739-LSS                           Doc 225   Filed 09/09/19         Page 156 of 167
 Debtor 1 iPic-Gold Class Entertainment, LLC                                                     Case number (if known)   19-11739 (LSS)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.5.        State what the contract or                   Statement of Work
             lease is for and the nature of               dated 03.18.19
             the debtor's interest

                  State the term remaining                                               Be Found Online, LLC-BFO
                                                                                         Steven Krull, CEO
             List the contract number of any                                             3304 N Lincoln Ave
                   government contract                                                   Chicago, IL 60657


 2.6.        State what the contract or                   BrightEdge master
             lease is for and the nature of               Subscription
             the debtor's interest                        Agreement dated
                                                          10.14.18
                  State the term remaining                                               BrightEdge Technologies, Inc.
                                                                                         989 E. Hillsdale Blvd
             List the contract number of any                                             Suite 300
                   government contract                                                   Foster City, CA 94404


 2.7.        State what the contract or                   Master License
             lease is for and the nature of               Agreement CBS Films
             the debtor's interest                        dated 01.04.10

                  State the term remaining
                                                                                         CBS Films
             List the contract number of any                                             24679 Network Place
                   government contract                                                   Chicago, IL 60673


 2.8.        State what the contract or                   Beverage Marketing
             lease is for and the nature of               Agreements dated
             the debtor's interest                        10.12.11 and 09.21.17

                  State the term remaining                                               Coca-Cola Foodservice
                                                                                         Coca-Cola Refreshments USA, Inc.
             List the contract number of any                                             One Coca Cola Plaza
                   government contract                                                   Atlanta, GA 30313


 2.9.        State what the contract or                   Florida Office Lease
             lease is for and the nature of               Minzer Office Plaza
             the debtor's interest                        dated 08.19.11, as
                                                          amended
                  State the term remaining                                               Crocker Downtown Business
                                                                                         Development Association
             List the contract number of any                                             327 Plaza Real, Suite 315
                   government contract                                                   Boca Raton, FL 33432


 2.10.       State what the contract or                   Building Lease dated
             lease is for and the nature of               08.11.11
             the debtor's interest                                                       Crocker Downtown Development Assoc.
                                                                                         Minzer Park Venture, LLC
                  State the term remaining                                               c/o GGP Limited Partnership
                                                                                         110 North Wacker Drive
             List the contract number of any                                             Chicago, IL 60606
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 2 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                               Case 19-11739-LSS                           Doc 225   Filed 09/09/19         Page 157 of 167
 Debtor 1 iPic-Gold Class Entertainment, LLC                                                     Case number (if known)   19-11739 (LSS)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.11.       State what the contract or                   Marketing Agreement
             lease is for and the nature of               dated 06.07.19
             the debtor's interest

                  State the term remaining                                               DB + Partners, LLC
                                                                                         333 Las Olas Way
             List the contract number of any                                             CU-412
                   government contract                                                   Fort Lauderdale, FL 33301


 2.12.       State what the contract or                   Office Lease and
             lease is for and the nature of               Theatre Lease dated
             the debtor's interest                        05.16.17, as amended
                                                                                         Delray Beach 4th & 5th Avenue, LLC
                  State the term remaining                                               c/o Samuels & Associates Management LLC
                                                                                         Attn: General Counsel
             List the contract number of any                                             136 Brookline Avenue
                   government contract                                                   Boston, MA 02215


 2.13.       State what the contract or                   Theatre and Restaurant
             lease is for and the nature of               Lease dated 08.27.14,
             the debtor's interest                        as amended

                  State the term remaining                                               Dezer Intracoastal Mall LLC
                                                                                         Attn: Legal Department
             List the contract number of any                                             18001 Collins Avenue, 31st Floor
                   government contract                                                   Sunny Isles Beach, FL 33160


 2.14.       State what the contract or                   Advertising Insesrtion
             lease is for and the nature of               Order dated 03.01.19
             the debtor's interest
                                                                                         Excell Auto Group
                  State the term remaining                                               Scott Zankl
                                                                                         1001 Clint Moore Rd.
             List the contract number of any                                             Suite 101
                   government contract                                                   Boca Raton, FL 33487


 2.15.       State what the contract or                   Cinema Lease dated
             lease is for and the nature of               01.07.08, as amended
             the debtor's interest

                  State the term remaining                                               FC Janes Park, LLC
                                                                                         Terminal Tower
             List the contract number of any                                             50 Public Square, Suite 1360
                   government contract                                                   Cleveland, OH 44113-2267


 2.16.       State what the contract or                   Lease Agreement dated          Federal Realty Investment Trust
             lease is for and the nature of               02.03.14                       Attn: Legal Department
             the debtor's interest                                                       1626 East Jefferson Street
                                                                                         Rockville, MD 20852
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 3 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                               Case 19-11739-LSS                           Doc 225   Filed 09/09/19         Page 158 of 167
 Debtor 1 iPic-Gold Class Entertainment, LLC                                                     Case number (if known)   19-11739 (LSS)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   Independent Contractor
             lease is for and the nature of               Agreement dated
             the debtor's interest                        04.02.19

                  State the term remaining                                               Gabby Cortes
                                                                                         5130 Las Verdes Circle
             List the contract number of any                                             Apt. 124
                   government contract                                                   Delray Beach, FL 33484


 2.18.       State what the contract or                   Lease Agreement dated
             lease is for and the nature of               04.17.13, as amended
             the debtor's interest
                                                                                         Gables Residential Services
                  State the term remaining                                               dba Gables Corporate Accomodations
                                                                                         3399 Peachtree Road NE
             List the contract number of any                                             Suite 600
                   government contract                                                   Atlanta, GA 30326


 2.19.       State what the contract or                   Employment
             lease is for and the nature of               Agreement dated
             the debtor's interest                        12.18.17

                  State the term remaining
                                                                                         Hamid Hashemi
             List the contract number of any                                             21 Compass Isle
                   government contract                                                   Fort Lauderdale, FL 33308


 2.20.       State what the contract or                   Independent Contractor
             lease is for and the nature of               Agreement dated
             the debtor's interest                        11.09.15
                                                                                         IMCII, Inc.
                  State the term remaining                                               dba IMC
                                                                                         Christopher Malter, CEO
             List the contract number of any                                             304 Indian Trace, #239
                   government contract                                                   Weston, FL 33326


 2.21.       State what the contract or                   Independent Contractor
             lease is for and the nature of               Agreement dated
             the debtor's interest                        02.01.19

                  State the term remaining                                               JCW Consulting, LLC
                                                                                         Joanne Cetrino
             List the contract number of any                                             80 Sherman Avenue
                   government contract                                                   Glen Ridge, NJ 07028




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 4 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                               Case 19-11739-LSS                           Doc 225   Filed 09/09/19         Page 159 of 167
 Debtor 1 iPic-Gold Class Entertainment, LLC                                                     Case number (if known)   19-11739 (LSS)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.22.       State what the contract or                   Cinema Lease dated
             lease is for and the nature of               05.14.10
             the debtor's interest

                  State the term remaining                                               Kieland Crossing, LLC
                                                                                         General Counsel
             List the contract number of any                                             180 East Broad Street, 21st Flr.
                   government contract                                                   Columbus, OH 43215


 2.23.       State what the contract or                   Lease Agreement dated
             lease is for and the nature of               07.19.18
             the debtor's interest
                                                                                         LBA IV-PPII-Retail, LLC
                  State the term remaining                                               c/o LBA Realty
                                                                                         General Manager - Park Place
             List the contract number of any                                             3347 Michelson Drive, Ste 200
                   government contract                                                   Irvine, CA 92612


 2.24.       State what the contract or                   Independent Contractor
             lease is for and the nature of               Agreement dated April
             the debtor's interest                        2018

                  State the term remaining                                               Lila Abramson
                                                                                         834 12th Streret
             List the contract number of any                                             Apt. C
                   government contract                                                   Santa Monica, CA 90403


 2.25.       State what the contract or                   Theatrical License
             lease is for and the nature of               Agreement dated
             the debtor's interest                        11.21.07

                  State the term remaining                                               Lions Gate Films Inc.
                                                                                         Steve Rothenberg, Pres. Theatrical Dist.
             List the contract number of any                                             2700 Colorado Avenue
                   government contract                                                   Santa Monica, CA 90404


 2.26.       State what the contract or                   Lease Agreement dated
             lease is for and the nature of               02.22.18
             the debtor's interest

                  State the term remaining
                                                                                         LVA4 Atlanta Colony Square, L.P.
             List the contract number of any                                             100 Waugh Street, Suite 600
                   government contract                                                   Houston, TX 77007


 2.27.       State what the contract or                   Letter of Agreement
             lease is for and the nature of               dated 05.20.19
             the debtor's interest
                                                                                         Marketing Performance Group, Inc
                  State the term remaining                                               Cindy Kurtz, president
                                                                                         1001 Yamato Road Suite 405
             List the contract number of any                                             Boca Raton, FL 33431
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 5 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                               Case 19-11739-LSS                           Doc 225   Filed 09/09/19         Page 160 of 167
 Debtor 1 iPic-Gold Class Entertainment, LLC                                                     Case number (if known)   19-11739 (LSS)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.28.       State what the contract or                   Theater and Restaurant
             lease is for and the nature of               Lease dated 06.26.15,
             the debtor's interest                        as mended
                                                                                         Metropica Series C Venture, LLC
                  State the term remaining                                               Metropica Lands LLC Series C
                                                                                         Lease Administration
             List the contract number of any                                             19495 Biscayne Blvd., Ste 720
                   government contract                                                   Aventura, FL 33180


 2.29.       State what the contract or                   Theater and Restaurant
             lease is for and the nature of               Lease dated 12.08.14,
             the debtor's interest                        as amended
                                                                                         NW MFP Norwalk Town Center II LLC
                  State the term remaining                                               Paxton Kinol
                                                                                         467 West Avenue
             List the contract number of any                                             Lower Level
                   government contract                                                   Norwalk, CT 06850


 2.30.       State what the contract or                   Entertainment Complex
             lease is for and the nature of               Lease dated 08.14.08,
             the debtor's interest                        as amended
                                                                                         One Colorado Investments LLC
                  State the term remaining                                               David Friedman, President
                                                                                         c/o Trident Group
             List the contract number of any                                             1460 Westwood Blvd., Ste 300
                   government contract                                                   Los Angeles, CA 90024


 2.31.       State what the contract or                   Out-of-Home Media
             lease is for and the nature of               Services Contract
             the debtor's interest                        dated 11.19.18

                  State the term remaining                                               Outdoor Media Alliance
                                                                                         Ryan Laul, President
             List the contract number of any                                             5335 Grosvenor Blvd.
                   government contract                                                   Los Angeles, CA 90066


 2.32.       State what the contract or                   Janitorial Services
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                               Padilla's King Cleaning
                                                                                         c/o Gabriel Padilla Elizalde
             List the contract number of any                                             1016 N. Summit Ave.
                   government contract                                                   Pasadena, CA 91103


 2.33.       State what the contract or                   Master License
             lease is for and the nature of               Agreements                     Paramount Pictures Corporation
             the debtor's interest                                                       P.O. Box 748774
                                                                                         Los Angeles, CA 90074-8774
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 6 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                               Case 19-11739-LSS                           Doc 225   Filed 09/09/19         Page 161 of 167
 Debtor 1 iPic-Gold Class Entertainment, LLC                                                     Case number (if known)   19-11739 (LSS)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.34.       State what the contract or                   Lease Agreement dated
             lease is for and the nature of               01.16.08, as amended
             the debtor's interest
                                                                                         PPRT Redmond Retail I LP/ PPR Redmond re
                  State the term remaining                                               c/o JSH Properties Inc.
                                                                                         Attn: Property Management
             List the contract number of any                                             7525 166th Avenue, Suite D210
                   government contract                                                   Redmond, WA 98052


 2.35.       State what the contract or                   Master License
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                         RML Distrribution Comestic, LLC dba Rela
             List the contract number of any                                             PO Box 8313
                   government contract                                                   Pasadena, CA 91109-8313


 2.36.       State what the contract or                   Theater Lease dated
             lease is for and the nature of               01.14.15, as amended
             the debtor's interest

                  State the term remaining                                               Saber Dobbs Ferry, LLC
                                                                                         Attn: Martin Berger
             List the contract number of any                                             80 Business Park Drive, Suite 100
                   government contract                                                   Armonk, NY 10504


 2.37.       State what the contract or                   Independent Contractor
             lease is for and the nature of               Agreement dated
             the debtor's interest                        05.15.19

                  State the term remaining
                                                                                         Sarah Payton
             List the contract number of any                                             302A W. 12th Street #248
                   government contract                                                   New York, NY 10014


 2.38.       State what the contract or                   Theatrical Master
             lease is for and the nature of               License Agreement
             the debtor's interest                        dated 12.04.07

                  State the term remaining                                               Sony Pictures Classics Inc.
                                                                                         Grace Murphy
             List the contract number of any                                             550 Madison Avenue
                   government contract                                                   New York, NY 10022




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 7 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                               Case 19-11739-LSS                           Doc 225   Filed 09/09/19         Page 162 of 167
 Debtor 1 iPic-Gold Class Entertainment, LLC                                                     Case number (if known)   19-11739 (LSS)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.39.       State what the contract or                   Theatrical Master
             lease is for and the nature of               License Agreement
             the debtor's interest                        dated 11.27.07

                  State the term remaining                                               Sony Pictures Releasing Corporation
                                                                                         Rory Bruer
             List the contract number of any                                             10202 West Washington Blvd.
                   government contract                                                   Culver City, CA 90232-3195


 2.40.       State what the contract or                   Theatre Lease dated
             lease is for and the nature of               12.11.13, as amended
             the debtor's interest
                                                                                         South Street Seaport Limited Partnership
                  State the term remaining                                               Attn: President/General Counsel
                                                                                         General Manager
             List the contract number of any                                             13355 Noel Road, 22nd Floor
                   government contract                                                   Dallas, TX 75240


 2.41.       State what the contract or                   Master Distribution
             lease is for and the nature of               Agreementd dated
             the debtor's interest                        01.01.16

                  State the term remaining                                               Sysco Chicago, Inc.
                                                                                         Gary Salvestrini, President
             List the contract number of any                                             250 Wieboldt
                   government contract                                                   Des Plaines, IL 60016


 2.42.       State what the contract or                   Lease dated 09.03.13,
             lease is for and the nature of               as amended
             the debtor's interest

                  State the term remaining                                               TDC Fort Lee, LLC
                                                                                         Attn: Richard Tucker & Cary Glenner
             List the contract number of any                                             799 Central Avenue, Suite 300
                   government contract                                                   Highland Park, IL 60035


 2.43.       State what the contract or                   Master Theatrical
             lease is for and the nature of               Exhibition License
             the debtor's interest                        Agreement dated
                                                          12.28.10
                  State the term remaining                                               The Weinstein Company, LLC
                                                                                         Attn: Dept. CH 17365
             List the contract number of any                                             5505 N. Cumberland Ave, Ste 307
                   government contract                                                   Chicago, IL 60656-1571


 2.44.       State what the contract or                   Master Theatrical
             lease is for and the nature of               Exhibition Contracts
             the debtor's interest                        dated 10.27.15 and
                                                          11.26.07, as amended           Twentieth Century Fox Film Corporation
                  State the term remaining                                               Bank of America
                                                                                         5799 Collection Center Drive
             List the contract number of any                                             Chicago, IL 60693
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 8 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                               Case 19-11739-LSS                           Doc 225   Filed 09/09/19         Page 163 of 167
 Debtor 1 iPic-Gold Class Entertainment, LLC                                                     Case number (if known)   19-11739 (LSS)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.45.       State what the contract or                   Master License
             lease is for and the nature of               Agreement dated
             the debtor's interest                        09.28.10

                  State the term remaining                                               Universal Film Exchanges, LLLP
                                                                                         Nikki Rocco, President
             List the contract number of any                                             PO Box 848270
                   government contract                                                   Dallas, TX 75284-8270


 2.46.       State what the contract or                   Theatrical Exhibition
             lease is for and the nature of               License Agreement
             the debtor's interest

                  State the term remaining
                                                                                         Walt Disney Studios Motion Pictures
             List the contract number of any                                             500 South Buena Vista Street
                   government contract                                                   Burbank, CA 91521


 2.47.       State what the contract or                   Digital Cinema
             lease is for and the nature of               Equipment Usage
             the debtor's interest                        Agreement dated
                                                          01.01.12                       Warner Bros. Pictures Domestic
                  State the term remaining                                               a Division of Warner Bros. Distributing, Inc.
                                                                                         Jennifer Amaya
             List the contract number of any                                             4000 Warner Blvd.
                   government contract                                                   Burbank, CA 91522


 2.48.       State what the contract or                   Service Agreement
             lease is for and the nature of               dated 07.01.18
             the debtor's interest

                  State the term remaining
                                                                                         WM Yonkers Hauling
             List the contract number of any                                             325 Yonkers Avenue
                   government contract                                                   Yonkers, NY 10701




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 9 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                               Case 19-11739-LSS                     Doc 225   Filed 09/09/19         Page 164 of 167

 Fill in this information to identify the case:

 Debtor name         iPic-Gold Class Entertainment, LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         19-11739 (LSS)
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Delray Beach                      433 Plaza Real                                   The Employees'                  D       2.1
             Holdings, LLC                     Suite 335                                        Retirement System                E/F
                                               Boca Raton, FL 33432
                                                                                                                                G




    2.2      iPic                              433 Plaza Real                                   Soraya Khogyani                 D
             Entertainment                     Suite 335                                                                         E/F        3.471
             Inc.                              Boca Raton, FL 33432
                                                                                                                                G




    2.3      iPic                              433 Plaza Real                                   Joshua King                     D
             Entertainment                     Suite 335                                                                         E/F        3.304
             Inc.                              Boca Raton, FL 33432
                                                                                                                                G




    2.4      iPic                              433 Plaza Real                                   Satyen Dinesh Shah              D
             Entertainment                     Suite 335                                                                         E/F        3.442
             Inc.                              Boca Raton, FL 33432
                                                                                                                                G




Official Form 206H                                                         Schedule H: Your Codebtors                                        Page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                               Case 19-11739-LSS                     Doc 225   Filed 09/09/19        Page 165 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                          Case number (if known)   19-11739 (LSS)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.5      iPic Gold Class                   433 Plaza Real                                  The Employees'               D       2.1
             Holdings LLC                      Suite 335                                       Retirement System             E/F
                                               Boca Raton, FL 33432
                                                                                                                            G




    2.6      iPic Media, LLC                   433 Plaza Real                                  Soraya Khogyani              D
                                               Suite 335                                                                     E/F       3.471
                                               Boca Raton, FL 33432
                                                                                                                            G




    2.7      iPic Media, LLC                   433 Plaza Real                                  Satyen Dinesh Shah           D
                                               Suite 335                                                                     E/F       3.442
                                               Boca Raton, FL 33432
                                                                                                                            G




    2.8      iPic Media, LLC                   433 Plaza Real                                  Eric Barr and Kristen        D
                                               Suite 335                                       Barr                          E/F       3.193
                                               Boca Raton, FL 33432
                                                                                                                            G




    2.9      iPic Media, LLC                   433 Plaza Real                                  The Employees'               D       2.1
                                               Suite 335                                       Retirement System             E/F
                                               Boca Raton, FL 33432
                                                                                                                            G




    2.10     iPic Texas, LLC                   433 Plaza Real                                  Nia Slater                   D
                                               Suite 335                                                                     E/F       3.369
                                               Boca Raton, FL 33432
                                                                                                                            G




    2.11     iPic Texas, LLC                   433 Plaza Real                                  AMC Entertainment            D
                                               Suite 335                                       Holdings, Inc. et al          E/F       3.27
                                               Boca Raton, FL 33432
                                                                                                                            G




Official Form 206H                                                         Schedule H: Your Codebtors                                   Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                               Case 19-11739-LSS                     Doc 225   Filed 09/09/19        Page 166 of 167

 Debtor       iPic-Gold Class Entertainment, LLC                                          Case number (if known)   19-11739 (LSS)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.12     iPic Texas, LLC                   433 Plaza Real                                  The Employees'               D       2.1
                                               Suite 335                                       Retirement System             E/F
                                               Boca Raton, FL 33432
                                                                                                                            G




Official Form 206H                                                         Schedule H: Your Codebtors                                   Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                               Case 19-11739-LSS                           Doc 225          Filed 09/09/19            Page 167 of 167




 Fill in this information to identify the case:

 Debtor name         iPic-Gold Class Entertainment, LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         19-11739 (LSS)
                                                                                                                                   Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on            September 9, 2019                     X
                                                                         Signature of individual signing on behalf of debtor

                                                                         Andre Loeher
                                                                         Printed name

                                                                         Interim Chief Financial Officer
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
